EXHIBIT 10.1

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

BARRICK GOLD CORPORATION

 

- and -

 

BARRICK NEVADA HOLDING LLC

 

- and -

 

NEWMONT GOLDCORP CORPORATION

 

- and -

 

NEWMONT USA LIMITED

 

- and -

 

NEVADA GOLD MINES LLC

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF NEVADA GOLD MINES
LLC

 

--------------------------------------------------------------------------------

 

July 1, 2019

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE 1

 

DEFINITIONS; INTERPRETATION

 

1.1

Definitions

2

1.2

Interpretation, Etc.

18

1.3

Amendment and Restatement

19

1.4

Schedules

19

 

 

 

ARTICLE 2

 

ORGANIZATIONAL MATTERS

 

2.1

Formation

19

2.2

Name

20

2.3

Purpose

20

2.4

Principal Place of Business

20

2.5

Registered Office; Registered Agent

20

2.6

Powers

20

2.7

Term

20

2.8

Title to Property

20

2.9

No Liability to Third Parties

20

2.10

Other Business Opportunities; Independent Acquisition of Properties

21

2.11

No Agency

21

2.12

Priority of Agreements; Default Rules

22

2.13

Liability Several

22

2.14

Capacity of Members

22

2.15

U.S. Tax Provisions

23

 

 

 

ARTICLE 3

 

GOVERNANCE MATTERS

 

3.1

Board of Nevada JV

23

3.2

Meetings of Board

24

3.3

Matters Requiring Approval

26

3.4

Membership Interest Transfers; Restrictions

30

3.5

Fiscal Year

31

3.6

Agreement to Take Company Actions; Subsidiary Governance

31

3.7

Technical Committee

32

3.8

Finance Committee

33

3.9

Other Committees

34

3.10

Members; Capitalization

34

3.11

Exculpation and Indemnification

35

 

i

--------------------------------------------------------------------------------



 

ARTICLE 4

 

MANAGEMENT OF OPERATIONS

 

4.1

Designation of Operating Member

37

4.2

Rights and Obligations of the Operating Member

37

4.3

Reports and Information

42

4.4

Performance by Operating Member as to Approved Programs and Budgets

45

4.5

Accounts and Settlements

46

4.6

Accounts and Records

48

4.7

Audits

48

4.8

Inspection and Access

49

4.9

Access to Nevada JV Land, Infrastructure and Facilities

49

4.10

License to Use Nevada JV Intellectual Property

50

4.11

Resignation, Removal, or Change of Operating Member

50

4.12

Right of First Offer re: Abandoned Properties

51

4.13

Right of First Offer re: Dispositions

52

 

 

 

ARTICLE 5

 

BUDGETS; FUNDING

 

5.1

Programs and Budgets

53

5.2

Delivery and Sale of Gold Production

55

5.3

Reserves

56

5.4

Surety Arrangements

56

5.5

Supplemental Programs and Budgets

57

5.6

Member Contributions

58

5.7

Procedures Related to Programs and Budgets and Funding Plans

58

 

 

 

ARTICLE 6

 

EXCLUDED DEVELOPMENT/EXPLORATION PROPERTIES; MATERIAL CAPITAL PROJECTS

 

6.1

Contribution of Excluded Development/Exploration Properties

59

6.2

Disposition of Excluded Development/Exploration Properties

60

6.3

Material Capital Projects

62

6.4

Access to Excluded Development/Exploration Properties

63

6.5

No Other Restrictions

64

 

 

 

ARTICLE 7

 

EXCLUDED CLOSURE PROPERTIES

 

7.1

Treatment of Excluded Closure Properties

64

7.2

Excluded Closure Properties

64

 

ii

--------------------------------------------------------------------------------



 

ARTICLE 8

 

DISTRIBUTIONS

 

8.1

Distributions

64

 

 

 

ARTICLE 9

 

DEFAULTS AND REMEDIES

 

9.1

Defaults

65

9.2

Notice of Default

66

9.3

Opportunity to Cure

66

9.4

Rights Upon Default

66

9.5

Failure to Provide Funds

67

9.6

Dilution Mechanism

68

9.7

Limited Powers of Attorney

68

9.8

Remedies Not Exclusive; No Waiver

69

9.9

Elimination of Minority Interest by Redemption for Royalty

69

 

 

 

ARTICLE 10

 

RETAINED ROYALTIES

 

10.1

Retained Royalties

69

 

 

 

ARTICLE 11

 

PARENT GUARANTEES

 

11.1

Barrick Guarantee

71

11.2

Newmont Guarantee

72

 

 

 

ARTICLE 12

 

NOTE GUARANTY

 

12.1

Note Guaranty

73

 

 

 

ARTICLE 13

 

AREA OF INTEREST

 

13.1

Area of Interest

73

13.2

Exceptions

74

 

iii

--------------------------------------------------------------------------------



 

ARTICLE 14

 

APPLICABLE LAW; DISPUTES

 

14.1

Applicable Law; Consent to Jurisdiction

75

14.2

Dispute Resolution

75

14.3

Continuing Obligations

76

14.4

Waiver of Jury Trial

76

 

 

 

ARTICLE 15

 

CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS

 

15.1

General

76

15.2

Exceptions

76

15.3

Public Announcements

78

15.4

Duration of Confidentiality

78

15.5

Redacted Filings

79

15.6

Disclosure of Party’s Own Confidential Information

79

 

 

 

ARTICLE 16

 

TRANSFERS; PREFERENTIAL PURCHASE RIGHTS; EXEMPT TRANSFERS

 

16.1

Transfer Procedures

79

16.2

Preferential Purchase Rights

80

16.3

Exempt Transfers

81

16.4

Loss of Affiliate Status

82

16.5

Corporate Approvals

82

 

 

 

ARTICLE 17

 

TERMINATION

 

17.1

Termination of Agreement

83

17.2

Continuing Obligations Upon Withdrawal or Transfer

84

17.3

Right to Data After Termination

84

 

 

 

ARTICLE 18

 

GENERAL PROVISIONS

 

18.1

Notices

84

18.2

Assignment

86

18.3

Waiver

86

18.4

Amendments

87

18.5

Force Majeure

87

18.6

Further Assurances

87

18.7

Survival of Terms and Conditions

87

18.8

Entire Agreement

88

18.9

Severability

88

 

iv

--------------------------------------------------------------------------------



 

18.10

Computation of Interest

88

18.11

No Third-Party Beneficiary

88

18.12

No Implied Covenants

88

18.13

Time is of the Essence

89

18.14

Limitation of Liability

89

18.15

Counterparts

89

 

v

--------------------------------------------------------------------------------



 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF NEVADA GOLD MINES LLC

 

THIS AGREEMENT made the 1st day of July, 2019,

 

A M O N G:

 

BARRICK GOLD CORPORATION,

a corporation existing under the laws of the Province of British Columbia,

 

(hereinafter referred to as “Barrick”),

 

- and -

 

BARRICK NEVADA HOLDING LLC,

a limited liability company existing under the laws of the State of Delaware,

 

(hereinafter referred to as “Barrick Member”),

 

- and -

 

NEWMONT GOLDCORP CORPORATION,

a corporation existing under the laws of the State of Delaware, formerly known
as Newmont Mining Corporation,

 

(hereinafter referred to as “Newmont”),

 

- and -

 

NEWMONT USA LIMITED,

a corporation existing under the laws of the State of Delaware,

 

(hereinafter referred to as “Newmont Member”),

 

- and -

 

NEVADA GOLD MINES LLC

a limited liability company existing under the laws of the State of Delaware,

 

(hereinafter referred to as “Nevada JV”).

 

WHEREAS on March 10, 2019, Barrick and Newmont entered into the Implementation
Agreement (as defined below);

 

AND WHEREAS, Barrick indirectly holds 100% of the interests in the capital of
Barrick Member;

 

--------------------------------------------------------------------------------



 

AND WHEREAS, Newmont indirectly holds 100% of the outstanding shares of capital
stock of Newmont Member;

 

AND WHEREAS pursuant to the Implementation Agreement, the following transactions
occurred:

 

(a)                                 Nevada JV was formed under the name “Nevada
Gold Mines LLC” by the filing of the Certificate of Formation (as defined below)
with the Secretary of State of the State of Delaware pursuant to the Act (as
defined below) on April 11, 2019;

 

(b)                                 the Barrick Parties (as defined in the
Implementation Agreement) contributed the Barrick Contributed Assets (as defined
below) to Nevada JV in consideration for Membership Interests (as defined below)
in Nevada JV, representing aggregate Proportionate Interests (as defined below)
of 61.5%;

 

(c)                                  Nevada JV assumed the Barrick Assumed
Liabilities (as defined below);

 

(d)                                 immediately after the contribution of the
Barrick Contributed Assets and the assumption of the Barrick Assumed
Liabilities, each of the Barrick Parties contributed their Membership Interest
in Nevada JV to Barrick Member;

 

(e)                                  the Newmont Parties (as defined in the
Implementation Agreement), including Newmont Member, contributed the Newmont
Contributed Assets (as defined below) to Nevada JV in consideration for
Membership Interests in Nevada JV, representing aggregate Proportionate
Interests of 38.5%;

 

(f)                                   Nevada JV assumed the Newmont Assumed
Liabilities (as defined below); and

 

(g)                                  immediately after the contribution of the
Newmont Contributed Assets and the assumption of the Newmont Assumed
Liabilities, each of the Newmont Parties other than Newmont Member contributed
their Membership Interest in Nevada JV to Newmont Member;

 

AND WHEREAS Barrick Member and Newmont Member desire to establish certain rights
and obligations between themselves as Members (as defined below) in accordance
with the terms hereof;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereby agree as follows:

 

ARTICLE 1



DEFINITIONS; INTERPRETATION

 

1.1                                                                              
Definitions.

 

As used in this Agreement, the following terms shall have the meanings given
below.

 

“Abandoned Property” has the meaning set forth in Section 4.12.

 

2

--------------------------------------------------------------------------------



 

“Accounting Procedures” means the Accounting Procedures attached hereto as
Schedule A.

 

“Act” means the Delaware Limited Liability Company Act.

 

“Additional Program and Budget” has the meaning set forth in Section 5.1(c)(ii).

 

“Affiliate” means (and as applicable as part of its derivative “Affiliated”
means), with respect to any Person, the following: (i) any other Person that
directly or indirectly, through one or more intermediaries, Controls such Person
and (ii) any other Person that is Controlled by or under common Control with
such Person; provided, however, that for purposes of this Agreement, Nevada JV
and its subsidiaries shall be deemed not to be Affiliates of any Barrick Party
or any Newmont Party.

 

“Agreement” has the meaning set forth in the preamble.

 

“Applicable Study” has the meaning set forth in Section 6.2(a)(iii).

 

“Approved by Nevada JV”, “Nevada JV Approved”, “Approved by the Board” or
“Approval” means a proposal or action in respect of Nevada JV that has been
approved by the Board in accordance with Section 3.3(a), Section 3.3(b) or
Section 3.3(c), as applicable.

 

“Approved Engineering Firm” means a qualified internationally recognized
engineering firm approved by the Members in writing from time to time or as
otherwise determined pursuant to Section 3.3(e).

 

“Approved Program and Budget” means any Program and Budget, together with any
supplements thereto and any amendments or modifications thereof, in each case
that are Approved by the Board in accordance with this Agreement.

 

“Area of Interest” means all lands that lie within the area depicted as the
“Area of Interest” on the map attached hereto as Schedule B, together with any
additional lands agreed by the Members in writing from time to time, but
excluding (i) all Excluded Properties, other than any Excluded
Development/Exploration Property that is contributed to Nevada JV in accordance
with Section 6.1, which shall be included in the Area of Interest from and after
the date of such contribution, and (ii) any property acquired by a Member or
Affiliate of any Member from Nevada JV pursuant to Section 4.13, from and after
the date so acquired.

 

“Auditor” means PricewaterhouseCoopers LLP, or any other firm of public
accountants selected by the Operating Member and Approved by the Board pursuant
to Section 3.3(c)(xi).

 

“Barrick” has the meaning set forth in the preamble, and includes any successor
to Barrick by corporate reorganization, merger or amalgamation by which such
successor, as the surviving entity or amalgamated company, shall possess all of
the stock or substantially all of the property rights and interests, and be
subject to substantially all of the liabilities and obligations, of Barrick.

 

3

--------------------------------------------------------------------------------



 

“Barrick Assumed Liabilities” has the meaning set forth in the Implementation
Agreement.

 

“Barrick Contributed Assets” has the meaning set forth in the Implementation
Agreement.

 

“Barrick Cortez” means Barrick Cortez LLC, a Delaware limited liability company.

 

“Barrick Employee Lease Agreement” has the meaning set forth in Section 4.2(e).

 

“Barrick Finance Representatives” has the meaning set forth in Section 3.8(a).

 

“Barrick Guaranteed Obligations” has the meaning set forth in Section 11.1(a).

 

“Barrick Member” has the meaning set forth in the preamble.

 

“Barrick Nevada JV Interests” has the meaning set forth in Section 16.1.

 

“Barrick Notional Capital Account means an amount for Barrick Member calculated,
as of any date, as the sum of the following, without duplication: (A) $[***];
(B) an amount equal to the Barrick Member’s Development Capital Expenditure
Share; (C) the Contribution Value of any Excluded Development/Exploration
Property contributed to Nevada JV by Barrick Member (on a 100% basis) prior to
that date less any amounts paid by Newmont Member to Barrick Member in respect
of such Excluded Development/Exploration Property; (D) the amount paid by
Barrick Member to Newmont Member in connection with a contribution to Nevada JV
by Newmont Member of an Excluded Development/Exploration Property prior to that
date; and (E) any Member Contributions (excluding for clarity Default Loans)
made prior to that date to cover a Funding Default by Newmont Member; LESS all
Nevada JV Distributions to Barrick Member prior to that date made pursuant to
Section 8.1(c).

 

“Barrick Party” means Barrick or Barrick Member.

 

“Barrick Proprietary Property” means all intellectual property owned or held by
Barrick or any of its Affiliates, including (i) patents and patent applications,
and other patent rights, domestic or foreign (ii) copyrights and copyright
applications and registrations, domestic or foreign, and all underlying works of
authorship, (iii) trademarks (including logos), service marks, trade names,
brand names, business names, and any registrations and applications therefor,
domestic or foreign, (iv) computer programs, computer databases, computer
program flow diagrams, source codes and object codes, (v) trade secrets,
software, license rights, methods, processes, know-how, formulae and algorithms,
industrial design registrations, pending applications and other industrial
design rights, and other proprietary information (whether owned, leased, or
otherwise possessed) and (vi) all licenses, registered user agreements,
technology transfer agreements, and other agreements or instruments related to
intangible property incorporating any of the foregoing. For certainty, it is
acknowledged that, except for the grant of any licenses to use any Barrick
Proprietary Property pursuant to the Implementation Agreement or any other
agreement between Barrick and/or one or more of its Affiliates, on the one hand,
and Nevada JV, on the other hand, no rights of Barrick or any of its Affiliates
in any Barrick Proprietary Property are included in the Barrick Contributed
Assets.

 

4

--------------------------------------------------------------------------------



 

“Barrick Re-Transfer Notice” has the meaning set forth in Section 16.4(a).

 

“Barrick Technical Representatives” has the meaning set forth in Section 3.7(a).

 

“Barrick Transferee Affiliate” has the meaning set forth in Section 16.3.

 

“Board” means the board of managers of Nevada JV.

 

“Budget” means a detailed estimate of all expenditures to be made by Nevada JV
during a Budget Period, including those made in performing a corresponding
Program.

 

“Budget Period” means the time period covered by a Budget.

 

“Business Day” means a day other than Saturday, Sunday or statutory holiday on
which commercial banks located in the city of Toronto, Ontario and Denver,
Colorado are open for business during normal banking hours.

 

“Calendar Year” means the period of 12 consecutive months starting on the first
day of January at 12:00 a.m., Elko, Nevada time, and ending on the immediately
following 31st day of December at 11:59 p.m. Elko, Nevada time. If any activity
or event that is to be performed or that is to occur during or in respect of any
Calendar Year established herein begins after January 1st of such Calendar Year,
the period covered shall be the period from the time of commencement of the
action or event through December 31st of the year in which the time of
commencement occurs.

 

“Capital Account” means a capital account established and maintained for each
Member in accordance with Schedule J.

 

“Capital Contribution” means, subject to any limitations imposed by Legal
Requirements, any contribution to the capital of Nevada JV (other than as Member
Loans) by a Member in respect of its Membership Interest in cash, property, the
use of property, services or otherwise, whenever made.

 

“Capital Project Budget” means a Budget in respect of the Development of a
Material Capital Project that is based on a feasibility study showing on a
monthly basis until the targeted completion of the Material Capital Project, the
forecast work program and a detailed estimate of all costs to be incurred and a
schedule of any proposed cash contributions to be made by the Members and/or
debt financing to be obtained by Nevada JV in connection with the Material
Capital Project.

 

“Cash Available for Distribution” has the meaning set forth in Section 8.1(a).

 

“Cash Available to Nevada JV” means, as of any date of determination, the
aggregate amount of cash generated from the sale of Products, cash available
from the sale of electric power, cash available from lenders and cash available
from other sources, excluding reserve accounts and additional Member
Contributions, which, as determined by the Operating Member, acting reasonably,
can be prudently used for the payment of expenses for which Cash Available to
Nevada JV is to be utilized as provided in this Agreement without adversely
affecting to a material extent ongoing Operations, the Nevada JV Assets or the
satisfaction of applicable Legal Requirements by Nevada JV and its subsidiaries.

 

5

--------------------------------------------------------------------------------



 

“Cash Requirements” has the meaning set forth in Section 4.5(b)(i).

 

“Cash Reserve Amount” has the meaning set forth in Section 8.1(a).

 

“Certificate of Formation” means the certificate of formation of Nevada JV as
filed with the Secretary of State of the State of Delaware, as may be amended
from time to time.

 

“Chargeable Costs” means costs incurred for or in connection with Operations in
accordance with Approved Programs and Budgets, the Accounting Procedures and
this Agreement.

 

“Closure Operations” means Operations related to the shutdown and closure of any
of the Nevada JV Mines pursuant to the applicable Closure Plan.

 

“Closure Plan” means a plan submitted to and approved by the relevant
Governmental Authority according to applicable Legal Requirements related to the
Closure Operations and otherwise in accordance with commercially reasonable
principles of good mining practice.

 

“Closure Program and Budget” has the meaning set forth in Section 5.1(c)(iii).

 

“Co-Funded Capital Project” has the meaning set forth in Section 6.3(b).

 

“Concentrates” has the meaning set forth in Section 5.2(d)(i).

 

“Confidential Information” means the terms of this Agreement, all Technical
Data, all Barrick Proprietary Property, all Newmont Proprietary Property and any
other information (whether written, oral, or in electronic format) concerning
any matters affecting or relating to the business, operations, assets, results
or prospects of Nevada JV and its subsidiaries, including information regarding
plans, budgets, processes, results of Exploration, Development, Mining and other
data, except to the extent that (i) such information has already been publicly
released, either prior to the date of this Agreement (as evidenced by printed
publication or similar proof) or, following the date of this Agreement, as
allowed by this Agreement, but in either case such information shall be deemed
to be in the public domain only from such time that the information becomes part
of the public domain, (ii) such information is generally known through publicly
available sources by knowledgeable independent geologists, metallurgists and
engineers at the time of the disclosure of such information or later becomes
generally known to such persons, in either case other than as a result of
disclosure in violation of the terms of this Agreement by any of the Parties or
their respective representatives after the date hereof; (iii) the Party seeking
to disclose such information can establish that such information was developed
by such Party independently of any disclosure by any of the other Parties
pursuant to this Agreement or was available to the Party on a non-confidential
basis prior to its disclosure by any of the other Parties pursuant to this
Agreement; or (iv) such information becomes available to a Party on a
non-confidential basis from a person other than the other Parties who in making
it available was not, so far as the Party is aware after reasonable inquiry, in
violation of a confidentiality obligation owed to the other Parties.

 

“Continuing Obligations” means obligations or responsibilities of Nevada JV and
its subsidiaries that are Barrick Assumed Liabilities or Newmont Assumed
Liabilities or

 

6

--------------------------------------------------------------------------------



 

arising from Operations that are reasonably expected to continue or arise after
such Operations have ceased or are suspended, including obligations related to
reclamation, closure, monitoring, stabilization or Environmental Compliance.

 

“Contribution Date” has the meaning set forth in Section 6.1(d).

 

“Contribution Value” has the meaning set forth in Section 6.1(c).

 

“Control” means (and as applicable as part of its derivatives “Controls” and
“Controlled” means) possession, directly or indirectly, of the power to vote
more than 50% of the voting power of such Person or to direct or cause the
direction of the management or policies of a Person, whether through ownership
of the voting power of such Person, by contract or otherwise.

 

“Default Loan” has the meaning set forth in Section 9.5(c).

 

“Default Rule” means a provision of the Act that would apply to Nevada JV unless
otherwise provided in, or modified by, this Agreement.

 

“Defaulted Amount” has the meaning set forth in Section 9.5(a).

 

“Defaulting Member” has the meaning set forth in Section 9.1.

 

“Development” means Operations or work performed for the purpose of or in
connection with preparation for Mining, including acquisitions of rights and
interests needed for Mining, definitional and condemnation drilling,
metallurgical and engineering studies and the construction or installation of
facilities used for the mining, handling, milling, processing or other
beneficiation of Products and the transportation thereof. Activities undertaken
to comply with Legal Requirements arising out of or related to any of the
foregoing activities included in this definition (including the active pursuit
of obtaining any Governmental Authorizations or other required authorizations
and Environmental Compliance) shall also be considered to be acts of
Development.

 

“Development Capital Expenditure Share”, in relation to a Member, as of any
date, means the portion of all Development Capital Expenditures made prior to
that date equal to the sum of: (i) the full amount of all Development Capital
Expenditures for Material Capital Projects sole funded by such Member as Sole
Funding Member pursuant to Section 6.3; (ii) to the extent that there has been
one or more Funding Defaults by either Member not cured by Default Loans, for
each funding event in relation to which there was such a Funding Default, the
amount, if any, (i.e. if such Member is not the Defaulting Member in relation to
such funding), funded by such Member (excluding amounts, if any, funded to cover
the Funding Default by the other Member, which, for clarity, are included in
clause (E) of the definitions of Barrick Notional Capital Account and Newmont
Notional Capital Account, as applicable) related to Development Capital
Expenditures as reflected in the applicable Funding Statement pursuant to
Section 4.5(b)(i)(C); and (iii) for all other Development Capital Expenditures,
an amount equal to the product of the total amount thereof multiplied by the
Member’s Proportionate Interest as of the date on which such Development Capital
Expenditures were made.

 

“Development Capital Expenditures” means any capital expenditures of Nevada JV
or any of its subsidiaries that qualify as “non-sustaining costs” (as such term
is determined

 

7

--------------------------------------------------------------------------------



 

in accordance with the WGC Cost Guidance), provided that the actual or estimated
aggregate amount of such “non-sustaining costs” in respect of any “new
operation,” “major project at existing operations” (as such terms are determined
in accordance with the WGC Cost Guidance) and/or other expenditure or group of
other related expenditures exceed $50,000,000.

 

“Disposition Notice” has the meaning set forth in Section 4.13(a).

 

“Disposition Transaction” has the meaning set forth in Section 4.13(a).

 

“Dispute Committee” has the meaning set forth in Section 3.3(d)(ii).

 

“Dollars”, “dollars” or “$” means currency of the United States of America
unless otherwise specifically indicated.

 

“Doré” has the meaning set forth in Section 5.2(d)(iii).

 

“Employee Lease Agreements” has the meaning set forth in Section 4.2(e).

 

“Encumbrance” or “Encumbrances” means mortgages, charges, deeds of trust,
security interests, pledges, liens, royalties, overriding royalty interests,
preferential purchase rights or other encumbrances or burdens of any nature
whether imposed by contract or operation of law.

 

“Entity” means any corporation (including any non-profit corporation), company,
limited liability company, limited duration company, general partnership,
limited partnership, limited liability partnership, joint venture, joint stock
association, estate, trust, cooperative foundation, union, syndicate, league,
consortium, coalition, committee, society, firm or other enterprise,
association, organization or entity of any nature recognized under the laws of
any jurisdiction.

 

“Environmental Compliance” means, at all times during the term of this
Agreement, actions performed during or after Operations (including Exploration
and Development) to comply in all material respects with the requirements of all
applicable environmental Legal Requirements.

 

“Excluded Closure Properties” means (i) with respect to Barrick Member, the
Buckhorn, Wood Gulch and Preble properties, and (ii) with respect to Newmont
Member, the Mule Canyon, Buffalo Valley, Ivanhoe-Hollister, and Trenton Canyon
properties, all as depicted on Schedule B.

 

“Excluded Development/Exploration Property” means each of (i) the Fourmile
Project, (ii) the Mike Project and (iii) the Fiberline Project.

 

“Excluded Development/Exploration Property Value” has the meaning set forth in
Section 6.1(a).

 

“Excluded Property Disposition Transaction” has the meaning set forth in
Section 6.2(a).

 

“Excluded Property Feasibility Study” has the meaning set forth in Section 6.1.

 

8

--------------------------------------------------------------------------------



 

“Excluded Property Offering Period” has the meaning set forth in Section 6.2(c).

 

“Excluded Property ROFR Exercise Period” has the meaning set forth in
Section 6.2(c).

 

“Excluded Properties” means, collectively, the Excluded Closure Properties and
the Excluded Development/Exploration Properties.

 

“Exploration” means all Operations or work (including reconnaissance) performed
for the purpose of ascertaining the existence, location, quantity, quality or
extent of a commercial deposit of minerals within the Area of Interest,
including preparation of pre-feasibility or feasibility studies or other
technical reports or analyses. The active pursuit of obtaining any Governmental
Authorization related to any of the foregoing activities included in this
definition and the performance of related Environmental Compliance shall also be
considered to be acts of Exploration.

 

“Fiberline Project” means Newmont’s exploration and development project in the
State of Nevada that is depicted on the map attached as Schedule C and known as
the “Fiberline Project”.

 

“Finance Committee” has the meaning set forth in Section 3.8(a).

 

“Finance Representative” has the meaning set forth in Section 3.8(a).

 

“Force Majeure” means, at any time, any cause, whether foreseen, foreseeable, or
unforeseeable, beyond a Party’s reasonable control (provided that the affected
Party makes a good faith effort to resolve or avoid such cause), including
(i) acts of God, (ii) laws, regulations, orders, proclamations, instructions or
request of any government or governmental entity, (iii) judgments or orders of
any court, (iv) inability to obtain on reasonably acceptable terms any public or
private Nevada JV License or other Governmental Authorization, (v) curtailment
or suspension of activities to remedy or avoid an actual or alleged, present or
prospective violation of environmental standards imposed under applicable Legal
Requirements, (vi) acts of war or conditions arising out of or attributable to
war, whether declared or undeclared, (vii) riot, civil strife, insurrection,
rebellion or terrorism, (viii) fire, explosion, earthquake, storm, flood,
sinkholes, drought or other adverse weather condition, (ix) delay or failure by
suppliers or transporters of materials, parts, supplies, services or equipment
or by contractors’ or subcontractors’ shortage of, or inability to obtain on
reasonably acceptable terms, labor, transportation, materials, machinery,
equipment, supplies, utilities or services, (x) accident, (xi) breakdown of
equipment, machinery or facilities or (xii) any other cause whether similar or
dissimilar to the foregoing.

 

“Fourmile Project” means Barrick’s exploration and development project in the
State of Nevada that is depicted on the map attached as Schedule D and known as
the “Fourmile Project”; for greater certainty, notwithstanding the proximity to
Barrick’s “Goldrush” project, the Fourmile Project is and shall be deemed to be
an Excluded Property.

 

“Funding Default” has the meaning set forth in Section 9.5(a).

 

“Funding Plan” means a description of the sources of funding to be utilized in
the implementation of a Program and Budget, the particulars of the methods of
funding from

 

9

--------------------------------------------------------------------------------



 

such sources and estimates of when the funds will be needed, and an allocation
of the portion of such planned expenditures that qualify as Development Capital
Expenditures.

 

“General Manager” means the individual employed by the Operating Member or
Nevada JV who has overall supervisory authority and responsibility for managing
Operations.

 

“Generally Accepted Accounting Principles” means both (a) International
Financial Reporting Standards as issued by the International Accounting
Standards Board and (b) generally accepted accounting principles in the United
States of America in effect from time to time.

 

“Governmental Authority” means any governmental authority, local authority or
political subdivision of any of the foregoing, any multi-national organization
or body, any agency, department, commission, board, bureau, court or other
authority thereof or any quasi-governmental or private body having jurisdiction
or entitled to exercise any executive, legislative, judicial, administrative,
police, regulatory or taxing authority or power of any nature.

 

“Governmental Authorization” means any Nevada JV License, franchise, approval,
certificate, consent, ratification, permission, confirmation, endorsement,
waiver, certification, registration, transfer, qualification or other
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any Legal Requirement.

 

“Implementation Agreement” means the implementation agreement dated March 10,
2019 between Barrick and Newmont.

 

“Involved Parties” has the meaning set forth in Section 14.2(a).

 

“IP Agreement(s)” has the meaning set forth in Section 4.10.

 

“Leeville Holdco” means Leeville Holdco LLC, a Delaware limited liability
company and a subsidiary of Newmont as of the date of this Agreement, which will
become a subsidiary of Nevada JV following the date of this Agreement.

 

“Legacy Surety Arrangement” has the meaning set forth in Section 5.4(a).

 

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, treaty, proclamation, convention, rule or regulation (or interpretation
of any of the foregoing) of any Governmental Authority, any agreement with a
Governmental Authority and the terms of any Governmental Authorization.

 

“LIBOR Rate” means the 30-day interest rate appearing on Reuters Screen LIBOR01
page (or such other page as may replace the LIBOR01 page on that service, or any
successor or replacement service, for the purpose of displaying London interbank
offered rates of major banks for deposits in Dollars as the “British Bankers
Association Interest Settlement Rate” in Dollars (hereinafter referred to as
“BBA LIBOR”)) as of 11:00 a.m. (London time) on the first business day of each
month in London, England; provided that if such page or successor page replacing
it does not have the required details, is not accessible or ceases to display on
any date of determination, the LIBOR

 

10

--------------------------------------------------------------------------------



 

Rate shall be the rate determined by Royal Bank of Canada with reference to the
relevant pages of any other service (such as Bloomberg Financial Markets
Service) as may be reasonably selected by Royal Bank of Canada as suitable for
determining BBA LIBOR at or about 11:00 a.m. London time on such date, or such
replacement rate as is generally or widely accepted or recognized as a
substitute or replacement rate for LIBOR.

 

“Maintenance Costs” means fees, rentals, taxes and other payments and costs
incurred in satisfying work expenditure requirements, preparing reports and
satisfying other requirements imposed under applicable Legal Requirements or the
Nevada JV Licenses or other contracts or agreements included in the Nevada JV
Assets that must be paid or incurred in order for the Nevada JV Licenses or such
other contracts or agreements to remain in good standing.

 

“Majority Member” has the meaning set forth in Section 3.1(a).

 

“Manager” means a member of the Board.

 

“Material Capital Project” means any project or proposal for possible
expansions, additions to or modifications of the Nevada JV Mines and/or related
facilities or of separate new mines and/or related facilities within the Area of
Interest and/or the construction or operation thereof, where the estimated
aggregate project costs as set out in the feasibility study in respect of such
project, as applicable, exceeds $300,000,000.

 

“Member Contributions” are funds provided to Nevada JV by the Members as Capital
Contributions or Member Loans.

 

“Member Loan Payments” means all payments of principal or interest on Member
Loans.

 

“Member Loans” means loans made by the Members to Nevada JV, evidenced by
promissory notes or other evidence of indebtedness, which in all cases shall
only be made on a proportionate basis based on each Member’s Proportionate
Interest.

 

“Member Transaction Offer” has the meaning set forth in Section 4.13(b).

 

“Members” means Barrick Member and Newmont Member as owners of the Membership
Interests, and “Member” means either one of them.

 

“Membership Interest” means, in respect of any Member at any time, the entire
ownership interest of such Member in Nevada JV at such time.

 

“Mike Project” means Newmont’s exploration and development project in the State
of Nevada that is depicted on the map attached as Schedule E and known as the
“Mike Project”.

 

“Mining” means all Operations or work performed for the purpose of mining
(through conventional or in situ methods), extracting, producing, beneficiating,
milling or other processing of ores and other Products and the performance of
Environmental Compliance in respect thereof. Activities undertaken to comply
with Legal Requirements arising out of or related to any of the foregoing
activities included in this definition

 

11

--------------------------------------------------------------------------------



 

(including the active pursuit of obtaining any Governmental Authorizations or
other required authorizations) shall also be considered to be acts of Mining,
and “to Mine” and “Mined” has correlative meanings.

 

“Minority Member” has the meaning set forth in Section 3.1(a).

 

“Monthly Funding Statement” has the meaning set forth in Section 4.5(b)(i).

 

“Nevada JV” has the meaning set forth in the preamble.

 

“Nevada JV Accounts” means bank accounts of Nevada JV maintained at one or more
financial institutions by the Operating Member.

 

“Nevada JV Assets” means the assets of Nevada JV and its subsidiaries, including
(i) all property rights granted to or otherwise held by Nevada JV and its
subsidiaries, including any easements, surface rights, water rights and other
rights and interests covering all or any portion of such properties, (ii) all
Products produced by Nevada JV and its subsidiaries from the foregoing,
(iii) all Technical Data that is the property of Nevada JV and its subsidiaries
and (iv) all other rights, interests, Nevada JV Licenses, information, files,
equipment, facilities, improvements, fixtures, supplies, materials and other
property, tangible and intangible, held directly or indirectly by or for Nevada
JV and its subsidiaries. For certainty, the Nevada JV Assets (1) include as of
the date hereof the Barrick Contributed Assets and the Newmont Contributed
Assets and (2) will include, to the extent contributed to Nevada JV in
accordance with Section 6.1, any Excluded Development/Exploration Properties.

 

“Nevada JV Business” means the development, establishment, construction and
operation of the Nevada JV Assets as an integrated joint venture complex,
exploration and other activities related thereto to expand and replace existing
production and other activities reasonably related thereto.

 

“Nevada JV Capital Costs” means expenditures by Nevada JV and its subsidiaries
that are classified as capital costs under accounting procedures being applied
by Nevada JV and its subsidiaries or by the Operating Member on behalf of Nevada
JV and its subsidiaries in the ordinary course of business.

 

“Nevada JV Distributions” means dividends, repurchase and redemptions moneys and
any other distributions paid or payable to the Members by Nevada JV.

 

“Nevada JV Interests” has the meaning set forth in Section 16.1.

 

“Nevada JV Licenses” means all licenses, permits and documents necessary for
Nevada JV and its subsidiaries to carry out the full scope of their business
activity with respect to the Nevada JV Business or other properties that are
acquired by Nevada JV and its subsidiaries, including all licenses and permits
from competent authorities authorizing Nevada JV and its subsidiaries to
prospect for, appraise discovered deposits of and mine ores and to produce
Products therefrom.

 

“Nevada JV Mines” means the mines, processing facilities, infrastructure and
associated facilities that form part of the Nevada JV Assets.

 

12

--------------------------------------------------------------------------------



 

“Newmont” has the meaning set forth in the preamble, and includes any successor
to Newmont by corporate reorganization, merger or amalgamation by which such
successor, as the surviving entity or amalgamated company, shall possess all of
the stock or substantially all of the property rights and interests, and be
subject to substantially all of the liabilities and obligations, of Newmont.

 

“Newmont Assumed Liabilities” has the meaning set forth in the Implementation
Agreement.

 

“Newmont Contributed Assets” has the meaning set forth in the Implementation
Agreement.

 

“Newmont Employee Lease Agreement” has the meaning set forth in Section 4.2(e).

 

“Newmont Finance Representatives” has the meaning set forth in Section 3.8(a).

 

“Newmont Guaranteed Obligations” has the meaning set forth in Section 11.2(a).

 

“Newmont Nevada JV Interests” has the meaning set forth in Section 16.1.

 

“Newmont Notional Capital Account” means an amount for Newmont Member
calculated, as of any date, as the sum of the following, without duplication:
(A) $[***]; (B) an amount equal to the Newmont Member’s Development Capital
Expenditure Share; (C) the Contribution Value of any Excluded
Development/Exploration Property contributed to Nevada JV by Newmont Member (on
a 100% basis) prior to that date less any amounts paid by Barrick Member to
Newmont Member in respect of such Excluded Development/Exploration Property;
(D) the amount paid by Newmont Member to Barrick Member in connection with a
contribution to Nevada JV by Barrick Member of an Excluded
Development/Exploration Property prior to that date; and (E) any Member
Contributions (excluding for clarity Default Loans) made prior to that date to
cover a Funding Default by Barrick Member; LESS all Nevada JV Distributions to
Newmont Member prior to that date made pursuant to Section 8.1(c).

 

“Newmont Party” means Newmont or Newmont Member.

 

“Newmont Proprietary Property” means all intellectual property owned or held by
Newmont or any of its Affiliates, including (i) patents and patent applications
and other patent rights, domestic or foreign, (ii) copyrights and copyright
applications and registrations, domestic or foreign, and all underlying works of
authorship, (iii) trademarks (including logos), service marks, trade names,
brand names, business names, and any registrations and applications therefor,
domestic or foreign, (iv) computer programs, computer databases, computer
program flow diagrams, source codes and object codes, (iv) trade secrets,
software, license rights, methods, process, know-how, formulae and algorithms,
industrial design registrations, pending applications, and other industrial
design rights, and other proprietary information (whether owned, leased, or
otherwise possessed) and (vi) all licenses, registered user agreements,
technology transfer agreements, and other agreements or instruments related to
intangible property incorporating any of the foregoing. For certainty, it is
acknowledged that, except for the grant of any licenses to use any Newmont
Proprietary Property pursuant to the Implementation Agreement, the Newmont
Transition Services Agreement or any other agreement between Newmont and/or one
or more of its Affiliates, on the one hand, and

 

13

--------------------------------------------------------------------------------



 

Nevada JV, on the other hand, no rights of Newmont or any of its Affiliates in
any Newmont Proprietary Property are included in the Newmont Contributed Assets.

 

“Newmont Re-Transfer Notice” has the meaning set forth in Section 16.4(b).

 

“Newmont Technical Representatives” has the meaning set forth in Section 3.7(a).

 

“Newmont Transferee Affiliate” has the meaning set forth in Section 16.3.

 

“Newmont Transition Services Agreement” means the transition services agreement
dated the date of this Agreement between the Newmont Member and Nevada JV.

 

“Non-Defaulting Member” has the meaning set forth in Section 9.1.

 

“Non-Funding Member” has the meaning set forth in Section 6.3(b);

 

“Note Guaranty” has the meaning set forth in Section 12.1(a).

 

“Note Guaranty Dilution Amount” means, in the event that demand for payment is
made to Nevada JV pursuant to the Note Guaranty, the amount (expressed as a
percentage) determined by the formula A x (B/C), where:

 

A                                     is 10%;

 

B                                     is the total amount paid by Nevada JV
pursuant to the Note Guaranty that (I) is funded by Member Contributions from
Barrick Member to Nevada JV for that purpose, or (II) represents Barrick
Member’s Proportionate Interest of other Cash Available to Nevada JV used for
that purpose; and

 

C                                     is $600,000,000.

 

“Note Indenture” means Newmont’s indenture dated as of March 22, 2005 in respect
of the Notes, as amended, restated, supplemented or otherwise modified from time
to time.

 

“Notes” means Newmont’s outstanding 5.875% Notes due 2035.

 

“Notice of Default” has the meaning set forth in Section 9.2.

 

“Obligated Party” has the meaning set forth in Section 5.4(c).

 

“Offer Notice” has the meaning set forth in Section 6.2(b).

 

“Offeree Member” has the meaning set forth in Section 6.2(b).

 

“Offering Period” has the meaning set forth in Section 4.13(c).

 

“Operating Member” means Barrick Member managing Operations for Nevada JV
pursuant to Section 4.1 or a replacement appointed pursuant to Section 4.11.

 

“Operating Program and Budget” has the meaning set forth in Section 5.1(c)(i).

 

14

--------------------------------------------------------------------------------



 

“Operations” means all undertakings, activities and operations engaged in by
Nevada JV and its subsidiaries (including those undertaken by the Operating
Member or its agents or representatives, including the General Manager, on
behalf of or as agent of Nevada JV and its subsidiaries) in accordance with an
Approved Program and Budget.

 

“Other Member Offer” has the meaning set forth in Section 6.2(b).

 

“Other Parent” means, with respect to Barrick, Newmont and, with respect to
Newmont, Barrick.

 

“Parent” means Barrick and/or Newmont, as the context may require, and “Parents”
means both Barrick and Newmont.

 

“Party” means each of the Members, Nevada JV and the Parents, individually, and

 

“Parties” means the Members, Nevada JV and the Parents, collectively.

 

“Permitted Encumbrance” means, collectively:

 

(a)                                 liens for taxes, assessments and
governmental charges not delinquent or due and being contested in good faith and
diligently by appropriate proceedings (and in respect of which adequate reserves
are maintained in accordance with applicable accounting principles);

 

(b)                                 encumbrances for public utility charges not
due and payable or delinquent;

 

(c)                                  security given in the ordinary course of
business to any public utility, municipality or government or to any statutory
or public authority in connection with the provision of power, water or similar
services;

 

(d)                                 purchase money security interests and other
vendor security for the unpaid purchase price of goods acquired in the ordinary
course of business;

 

(e)                                  carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like liens arising in the ordinary course of
business in respect of liabilities not yet due or that are due but are being
contested in good faith and in respect of which adequate reserves are
maintained;

 

(f)                                   deposits or pledges to secure the
performance of bids, tenders, trade contracts (other than contracts for the
payment of money), leases, statutory obligations, reclamation obligations,
surety and appeal bonds, performance bonds, letters of credit and other
obligations of a like nature arising in the ordinary course of business;

 

(g)                                  deposits or pledges to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance;

 

(h)                                 security interests incurred to finance the
deferred purchase price of property; provided that any such security interests
do not secure an amount in excess of 80% of the purchase price of such property;

 

15

--------------------------------------------------------------------------------



 

(i)                                     easements and imperfections of title to
real property; provided that such easements and imperfections do not render
title unusable or materially affect “quiet enjoyment” and use of the property;

 

(j)                                    the paramount title of the United States
of America or any other Governmental Authority; and

 

(k)                                 the royalties or similar rights burdening
the Nevada JV Assets and existing on the date of the Implementation Agreement.

 

“Person” means any individual (including a personal representative), trust,
Entity or Governmental Authority.

 

“Policies” has the meaning set forth in Section 4.2(p).

 

“Product” means all ores, minerals and mineral resources, precious or base,
metallic and non-metallic (and concentrates derived therefrom) Mined from the
properties that form part of the Nevada JV Assets under this Agreement,
including Doré and Concentrate.

 

“Program” means a description in reasonable detail of Operations to be conducted
and objectives to be accomplished by the Operating Member and by Nevada JV and
its subsidiaries during a Budget Period established pursuant to this Agreement.

 

“Program and Budget” means a Program and a corresponding Budget, which may be an
Operating Program and Budget, an Additional Program and Budget, a Closure
Program and Budget, or a Supplemental Program and Budget.

 

“Project Financing” means the incurrence by Nevada JV and/or its subsidiaries of
third-party indebtedness, obligations and liabilities for the primary purpose of
the Development of a new Nevada JV Mine or the material expansion of an existing
Nevada JV Mine in the Area of Interest.

 

“Proportionate Interest” means, in respect of a Member, at any time, the
proportionate share of all Membership Interests that such Member’s Membership
Interest represents, calculated as follows:

 

(a)                                 for the Barrick Member, the amount
(expressed as a percentage) determined by the formula (A/(A+B)) + C; and

 

(b)                                 for the Newmont Member, the amount
(expressed as a percentage) determined by the formula (B/(A+B)) - C, where:

 

A                                     is the total amount in the Barrick
Notional Capital Account;

 

B                                     is the total amount in the Newmont
Notional Capital Account; and

 

C                                       is the Note Guaranty Dilution Amount, if
any.

 

“Proposing Member” has the meaning set forth in Section 6.2(b).

 

16

--------------------------------------------------------------------------------



 

“Related Party”, in respect of a Member, means an Affiliate of the Member or any
other Person who does not deal at arm’s length with the Member or an Affiliate
of the Member, excluding Nevada JV and any Entity Controlled by Nevada JV.

 

“Related Party Contract” means a contract, agreement or commitment between
Nevada JV or any of its Affiliates (or the Operating Member acting on behalf of
Nevada JV or any of its Affiliates), on the one hand, and a Member and/or one or
more Related Parties of a Member, on the other hand.

 

“ROFO Exercise Period” has the meaning set forth in Section 4.13(b).

 

“Schedule of Members” has the meaning set forth in Section 3.10(a).

 

“Sole Funding Member” has the meaning set forth in Section 6.3(c).

 

“Sole Funding Notice” has the meaning set forth in Section 6.3(c).

 

“Special Funding Statement” has the meaning set forth in Section 4.5(b)(i).

 

“Subsidiary”, whether or not used in capitalized form, means, with respect to
any Person, any Entity (i) of which 50% or more of the equity or voting
interests in such Entity is directly or indirectly, through one or more
intermediaries, owned by such Person or (ii) which is otherwise Controlled by
such Person.

 

“Successful Study” means, with respect to a Material Capital Project or Excluded
Development/Exploration Property, as applicable, a feasibility study carried out
by an Approved Engineering Firm in accordance with Section 6.1 or
Section 6.2(a), as applicable, in which the base case demonstrates an estimated
internal rate of return for the Material Capital Project or Excluded
Development/Exploration Property, as applicable, of 15% or greater (calculated
with reference to the two year trailing average gold price immediately preceding
the date of the feasibility study, the spot gold price, the reserve gold price
and such other reasonable inputs and assumptions as determined by the authors of
such study in consultation with the Members, acting reasonably).

 

“Supplemental Program and Budget” has the meaning set forth in Section 5.5(a).

 

“Surety Arrangement” means any guaranty, letter of credit, indemnity agreement,
surety bond or similar agreement or arrangement of either Member or any
Affiliate of either Member (other than Nevada JV) that relates to the ownership,
operation, maintenance, reclamation, restoration or closure of any properties or
other assets of the Nevada JV or its subsidiaries, or any other obligation of
the Nevada JV or its subsidiaries.

 

“Surety Arrangement Costs” has the meaning set forth in Section 5.4(c).

 

“Surety Arrangement Payment” has the meaning set forth in Section 5.4(c).

 

“Technical Committee” has the meaning set forth in Section 3.7(a).

 

“Technical Data” means engineering studies and working papers, consultants
reports and working papers, pre-feasibility reports, feasibility reports, mine
plans, surface and

 

17

--------------------------------------------------------------------------------



 

underground maps, assays, samples, cores, analyses, geologic and geophysical
maps, engineering maps, photographs, drill logs, exploration reports,
environmental studies, correspondence with governmental officials and entities,
mineral reserve and mineral resource studies and reports, metallurgical studies
and reports and all other information and data in printed or electronic form
concerning the condition, geology, mineral potential, physical characteristics,
minability or other technical matters related to the Nevada JV Assets and other
facilities constructed by or for Nevada JV and its subsidiaries and the conduct
of Operations.

 

“Technical Representative” has the meaning set forth in Section 3.7(a).

 

“Third Party Offer” has the meaning set forth in Section 6.2(b).

 

“Transfer” (a) when used as a verb, means, directly or indirectly, to sell,
grant, assign, create an Encumbrance on, pledge, charge or otherwise convey, or
dispose of or commit to do any of the foregoing (and “Transferred” shall have
the correlative meaning) and (b) when used as a noun, means a direct or indirect
sale, grant, assignment, Encumbrance, pledge, charge, conveyance or other
disposition (and “Transferor” and “Transferee” shall have the correlative
meaning).

 

“Vote” has the meaning set forth in Section 3.2(e).

 

“WGC Cost Guidance” means the World Gold Council’s Guidance Note on Non-GAAP
Metrics: All-In Sustaining Costs and All-In Costs and related Frequently Asked
Questions on “All-In Sustaining Costs” and “All-In Costs”, dated November 14,
2018, as the same may be amended, modified, replaced and/or supplemented from
time to time.

 

1.2                                                                              
Interpretation, Etc.

 

This Agreement is the result of negotiations among the Parties, and the terms
and provisions hereof (except where otherwise defined or the context otherwise
requires) shall be construed in accordance with their usual and customary
meanings. The captions or headings of sections or subsections of this Agreement
are for purposes of reference only and shall not limit or define the meaning of
any provision of this Agreement. Insofar as is permissible under applicable
Legal Requirements, the Parties hereby waive the application of any rule of law
that ambiguous or conflicting terms or provisions should be construed against
the Party who (or whose attorney) prepared the executed agreement or any earlier
draft of the same. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section or Schedule shall be to a Section or
Schedule, as the case may be, hereof unless otherwise specifically provided. The
use herein of the word “include” or “including”, when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter. The terms “lease” and “license” shall include
“sub-lease” and “sub-license”, as applicable. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”. References in this Agreement to any agreement or
contract, unless otherwise specified, shall mean and be a reference to such
agreement or contract as amended, amended

 

18

--------------------------------------------------------------------------------



 

and restated, supplemented or otherwise modified from time to time in accordance
with its terms. References in this Agreement to any Person shall mean and be a
reference to such Person and its permitted successors and assigns. Where the
term “subject to applicable Legal Requirements” is used, any applicable Legal
Requirement shall govern or limit the referenced matter or action except to the
extent that such Legal Requirement can be waived or overridden by agreement, in
which case such Legal Requirement shall be deemed to have been waived and
overridden by this Agreement to the extent that terms hereof conflict with such
Legal Requirement within the limits of such permitted waiver or override. If and
to the extent there is a conflict which cannot be avoided, the Parties will work
together in good faith using all available legal means (within reason) to carry
into effect the intent of the Parties as evidenced by this Agreement. In this
Agreement, the terms “pre-feasibility study” and “feasibility study” have the
meanings ascribed to those terms by the Canadian Institute of Mining and
Petroleum, as the CIM Definition Standards on Mineral Resources and Mineral
Reserves adopted by CIM Council, as amended.

 

1.3                                                                              
Amendment and Restatement.

 

This Agreement amends and restates the limited liability company agreement of
Nevada JV dated April 11, 2019.

 

1.4                                                                              
Schedules.

 

The following Schedules are attached to and form part of this Agreement:

 

Schedule A

 

—

 

Accounting Procedures

 

Schedule B

 

—

 

Area of Interest

 

Schedule C

 

—

 

Fiberline Project

 

Schedule D

 

—

 

Fourmile Project

 

Schedule E

 

—

 

Mike Project

 

Schedule F

 

—

 

Excluded Development/Exploration Property Valuation

 

Schedule G

 

—

 

Illustrative Dilution Examples

 

Schedule H

 

—

 

Terms of Minority Royalty Agreement

 

Schedule I-A

 

—

 

Retained Royalty Deed (Barrick)

 

Schedule I-B

 

—

 

Retained Royalty Deed (Newmont)

 

Schedule J

 

—

 

U.S. Tax Provisions

 

Schedule K

 

—

 

Legacy Surety Arrangements

 

 

ARTICLE 2



ORGANIZATIONAL MATTERS

 

2.1                                                                              
Formation.

 

Nevada JV was formed on April 11, 2019 pursuant to the Act by the filing of the
Certificate of Formation with the Secretary of State of the State of Delaware.

 

19

--------------------------------------------------------------------------------



 

2.2                                                                              
Name.

 

The name of Nevada JV is “Nevada Gold Mines LLC”. All business of Nevada JV will
be conducted in such name or such other name as is approved by the Members.

 

2.3                                                                              
Purpose.

 

The purpose of Nevada JV shall be to engage in any lawful business, purpose or
activity that may be engaged in by a limited liability company organized under
the Act.

 

2.4                                                                              
Principal Place of Business.

 

The principal place of business of Nevada JV shall be located at such location
as may hereafter be determined by the Board. The location of Nevada JV’s
principal place of business may be changed by the Board from time to time in
accordance with the then applicable provisions of the Act and any other
applicable Legal Requirements.

 

2.5                                                                              
Registered Office; Registered Agent.

 

The address of the registered office of Nevada JV as of the date of this
Agreement is Corporation Trust Center, 1209 Orange Street, Wilmington, New
Castle, Delaware  19801. The registered agent of Nevada JV on the date of this
Agreement is The Corporation Trust Company. The Board may designate another
registered agent or registered office from time to time in accordance with the
then applicable provisions of the Act and any other applicable Legal
Requirements.

 

2.6                                                                              
Powers.

 

Nevada JV shall have the power and authority to take any and all actions that
are necessary, appropriate, advisable, convenient or incidental to, or for the
furtherance of, the purposes set forth in Section 2.3.

 

2.7                                                                              
Term.

 

The term of Nevada JV commenced on the date of the initial filing of the
Certificate of Formation with the Secretary of State of the State of Delaware
and shall continue in perpetuity, unless sooner terminated in accordance with
Section 17.1 or the Act.

 

2.8                                                                              
Title to Property.

 

All real and personal property owned by Nevada JV or any of its subsidiaries
shall be owned by Nevada JV or such subsidiaries as entities and no Member shall
have any ownership interest in such property in its individual name, and each
Member’s interest in Nevada JV shall be personal property for all purposes.
Except as otherwise provided in this Agreement, Nevada JV and its subsidiaries
shall hold all of their real and personal property in their names and not in the
name of any Member.

 

2.9                                                                              
No Liability to Third Parties.

 

The debts, obligations and liabilities of Nevada JV, whether arising in
contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of Nevada JV, and no

 

20

--------------------------------------------------------------------------------



 

Member, Manager or officer shall be obligated personally for any such debt,
obligation or liability of Nevada JV solely by reason of being a Member or
acting as a Manager or officer.

 

2.10                                                                       
Other Business Opportunities; Independent Acquisition of Properties.

 

Notwithstanding anything to the contrary in this Agreement or the Act, the
doctrine of corporate opportunity, or any analogous doctrine, shall not apply to
either Member or to any Manager. Except as expressly provided in this Agreement,
each Member shall have the right independently to engage in and receive full
benefits from business activities, whether or not competitive with Operations
conducted hereunder, without consulting the other Member. Except as provided in
Section 4.13, Section 6.1, Section 6.2, Section 13.1 and Section 13.2(c),
neither Barrick Party nor any Manager appointed by Barrick Member shall have any
duty to Nevada JV or any Newmont Party by reason of this Agreement to present
any particular corporate, business or investment opportunity to Nevada JV or any
Newmont Party, even if such opportunity is of a character that, if presented to
Nevada JV, could be taken by Nevada JV or any of its subsidiaries, and any
purported failure will not be deemed to be a breach of this Agreement, the Act
or any other applicable law, and each Barrick Party shall continue to have the
right to take for its own accounts or as a partner, shareholder, fiduciary or
otherwise, or to recommend to others, any such particular opportunity. Except as
provided in Section 4.13, Section 6.1, Section 6.2, Section 13.1 and
Section 13.2(c), neither Newmont Party nor any Manager appointed by Newmont
Member shall have any duty to Nevada JV or any Barrick Party by reason of this
Agreement to present any particular corporate, business or investment
opportunity to Nevada JV or any Newmont Party, even if such opportunity is of a
character that, if presented to Nevada JV, could be taken by Nevada JV or any of
its subsidiaries, and any purported failure will not be deemed to be a breach of
this Agreement, the Act or any other applicable law, and each Newmont Party
shall continue to have the right to take for its own accounts or as a partner,
shareholder, fiduciary or otherwise, or to recommend to others, any such
particular opportunity.

 

2.11                                                                        No
Agency.

 

Nothing contained in this Agreement or in the Certificate of Formation shall be
deemed to constitute any Member or Parent the partner of any other Member or
Parent, respectively, to create any fiduciary relationship between them, nor,
except as otherwise herein expressly provided, to constitute any Member or
Parent the agent or legal representative of any other Member or Parent,
respectively. It is not the intention of the Members to create, nor shall this
Agreement be construed to create, any mining, commercial or other partnership.
No Member or Parent shall have any authority to act for or to assume any
obligation or responsibility on behalf of the other Member or Parent in its
individual capacity, except as otherwise expressly provided herein. Each Member
shall indemnify, defend and hold harmless the other Member and its Affiliates,
their directors, managers, officers, employees, agents and attorneys, and any
Managers elected at the instance of the indemnified Member, from and against any
and all losses, claims, damages and liabilities arising out of any act or
assumption of liability by the indemnifying Member or its Parent or any of their
respective directors, managers, officers, employees, agents or attorneys or any
Managers elected at the instance of it, done or undertaken, or apparently done
or undertaken, on behalf of the other Member or Parent or Nevada JV, except
pursuant to authority expressly granted in the Certificate of Formation or in
this Agreement or conferred in writing by the Board. Nothing in this
Section 2.11 shall be deemed to lessen any power or authority, express or
implied, of any director, manager, officer or committee of Nevada JV.

 

21

--------------------------------------------------------------------------------



 

2.12                                                                       
Priority of Agreements; Default Rules.

 

(a)                                 To the extent permitted by applicable Legal
Requirements and the Act and as among the Members, the provisions of this
Agreement shall apply to any matter related to Nevada JV that is not covered by
the Certificate of Formation. In the event of any inconsistency between the
terms and conditions of the Certificate of Formation and the terms and
conditions of this Agreement, the terms and conditions of this Agreement, to the
extent permitted by the Act, shall apply by the means set out in the following
sentence. The Members shall, subject to the Act, take such action as may be
appropriate, including amending the Certificate of Formation, to remove such
conflict, ambiguity or inconsistency and to permit Nevada JV and its affairs to
be carried on in accordance with this Agreement.

 

(b)                                 Regardless of whether this Agreement
specifically refers to a particular Default Rule, to the extent permitted under
the Act, (i) if any provision of this Agreement conflicts with a Default Rule,
the provision of this Agreement shall control and such Default Rule is hereby
modified or negated accordingly and (ii) if it is necessary to construe a
Default Rule as modified or negated in order to effectuate any provision of this
Agreement, such Default Rule is hereby modified or negated accordingly.

 

2.13                                                                       
Liability Several.

 

The rights, duties, obligations and liabilities of the Members under the
Certificate of Formation and this Agreement shall be several and not joint or
collective. Each Member shall be responsible only for its obligations as set out
in the Certificate of Formation and in this Agreement and shall be liable only
for its share of costs and expenses as provided herein. Each Parent shall be
liable only for its obligations as a Parent as set out in this Agreement.

 

2.14                                                                       
Capacity of Members.

 

(a)                                 General. As of the date hereof, Barrick
Member represents and warrants to Newmont Member and Newmont Member represents
and warrants to Barrick Member that:

 

(i)      it is duly organized and in good standing in its place of
incorporation;

 

(ii)     it has the capacity to enter into and perform this Agreement and all
transactions contemplated herein and all corporate and other actions required to
authorize it to enter into and perform this Agreement have been properly taken;

 

(iii)    it is not subject to any governmental order, judgment, decree,
debarment, sanction or laws that would preclude the execution or implementation
of this Agreement;

 

(iv)     this Agreement has been duly executed and delivered by it and is valid
and binding upon it in accordance with its terms; provided, however, that no
representation is made as to (A) the remedy of specific performance or other
equitable remedies for the enforcement of this Agreement or any other agreement
contemplated hereby or (B) limitations on remedies established by applicable
bankruptcy, insolvency, moratorium and other similar laws affecting generally
the rights of creditors and secured parties;

 

22

--------------------------------------------------------------------------------



 

(v)      to the best of its knowledge after reasonable inquiry, the execution,
delivery and performance of this Agreement will not violate any provision of any
indenture, agreement or other instrument to which it is a party or by which its
properties are bound, except for such matters as would not have a material
adverse effect on its ability to perform its obligations under this Agreement;

 

(vi)    it has incurred no obligation or liability, contingent or otherwise, for
brokers or finders’ fees or the like that will in any way become an obligation
of, or result in a valid claim against, the Other Parent with respect to the
matters provided for in this Agreement

 

(vii)   it owns its Membership Interest free of any Encumbrances; and

 

(viii)  no Person has any right or option to acquire from it or its Affiliates,
directly or indirectly, any right, title or interest of any nature in or to its
Membership Interest.

 

(b)                                 Survival. The representations and warranties
contained in Section 2.14(a) shall survive the execution hereof for a period of
two years from the date hereof. The time permitted for bringing a claim may be
affected by any applicable limitation periods under applicable Legal Requirement
of the State of Delaware.

 

2.15                                                                        U.S.
Tax Provisions.

 

This Agreement shall incorporate the U.S. tax provisions of Schedule J, which
shall constitute an integral part of this Agreement; including provisions
requiring Nevada JV to establish and maintain Capital Accounts for each Member
and to allocate items of income, gain, deduction, loss and credit to such
Capital Accounts.

 

ARTICLE 3
 
GOVERNANCE MATTERS

 

3.1                                                                              
Board of Nevada JV.

 

(a)                                 Board of Managers; Selection of Managers and
Chairman. The management and control of Nevada JV and its business and affairs,
and the power to act for and to bind Nevada JV, shall be vested exclusively in
the Board. The Board shall act as a “manager” pursuant to Section 18-402 of the
Act. There shall be five members of the Board and five alternates, one in
respect of each Manager. A designated alternate may act in place of the
applicable Manager at any meeting of the Board at which such Manager is not
present or in connection with any actions to be taken by the Board or by any
Manager individually in the absence of such Manager. Any alternate so acting
shall be deemed to be a Manager. Three Managers and their respective alternates
shall be appointed by the Member that holds a Proportionate Interest greater
than 50% (the “Majority Member”) and two Managers and their respective
alternates shall be appointed by the other Member (the “Minority Member”). If at
any time, and only for so long as, the Members each hold a Proportionate
Interest of exactly 50%, the Member whose Proportionate Interest was last more
than 50% shall be deemed to be the Majority Member. The chairman of the Board
shall be appointed by the Majority Member from its appointed Managers and may be
represented by his or her alternate on the Board. Each Manager will owe a
fiduciary

 

23

--------------------------------------------------------------------------------



 

duty to the Nevada JV in performing his or her role as a Manager equivalent to
the duty of care provided under Delaware Legal Requirements for directors of
Delaware corporations, but not any other fiduciary duty. Subject to and without
limiting the foregoing, in the course of discharging his or her duties, each
Manager may take into consideration the interests of the Member that nominated
him or her.

 

(b)                                 Current Managers. The initial Managers
appointed by Barrick Member and their respective alternates are Mark Bristow
(Chairman) and Rodney Quick, as alternate, Catherine Raw and George Joannou, as
alternate, and Robert Krcmarov and John Steele, as alternate. The initial
Managers appointed by Newmont Member and their respective alternates are Gary
Goldberg and Dean Gehring, as alternate, and Tom Palmer and Nancy Buese, as
alternate.

 

(c)                                  Procedures. A Manager (including a Manager
who is the chairman of the Board or any designated alternate) may be removed and
another appointed in his or her place at the instance of the Member who has the
right to appoint the Manager (including the chairman of the Board or designated
alternate). A Member with the right to appoint a Manager (including the chairman
of the Board or a designated alternate) shall make such appointment, or shall
effect the removal and replacement of a prior appointee, by written notice to
the other Member, Nevada JV and the chairman of the Board.

 

(d)                                 Resignation of Managers. A Manager may
resign as a member of the Board at any time upon written notice to the Board and
the Member that appointed him or her. Upon the resignation of a Manager, the
Member that appointed such Manager shall have the right to appoint another
Manager in his or her place pursuant to Section 3.1(c).

 

3.2                                                                              
Meetings of Board.

 

(a)                                 Regular, Special and Rescheduled Meetings.

 

(i)    The Board shall hold regular meetings at least quarterly. Meetings shall
be held at places within the United States (which may be in or outside the State
of Delaware) determined by the Operating Member, or otherwise as may be agreed
by the Managers or permitted pursuant to Section 3.2(d). The Operating Member
shall give 30 days’ notice to the Managers of such regular meetings.
Additionally, any Manager may call a special meeting upon 15 days’ notice to the
Operating Member and the other Managers. In case of emergency, reasonable notice
of a special meeting shall suffice.

 

(ii)  There shall be a quorum if three Managers are present, at least one of
which must be a Manager appointed by the Majority Member and at least one of
which must be a Manager appointed by the Minority Member. If a quorum is not
present within 30 minutes following the time appointed for the commencement of
the Board meeting, any Manager present may adjourn the meeting, which then shall
be automatically rescheduled for the same time of day and at the same place on
the sixth Business Day thereafter at the location where the meeting is to be
held. The Operating Member shall make a good faith effort to give notice to the
Managers of the rescheduled meeting but otherwise shall be under no obligation
to give any Manager notice thereof. A quorum shall be deemed to be present at
such rescheduled meeting for all purposes under this

 

24

--------------------------------------------------------------------------------



 

Agreement if at least three Managers are present. Only those items included on
the agenda for the original meeting (and which are not subject to 100% approval
pursuant to Section 3.3(c)) may be acted upon at such a rescheduled meeting, but
any matters may be considered with the consent of all Managers.

 

(b)                                 Presence of Other Persons. The Managers
appointed by each Member may, upon notice provided to the chairman and at the
expense of such Member, invite other persons who have a reasonable business
purpose for being present, to attend any meeting of the Board; provided that the
Manager(s) representing the other Member consents, which consent need not be in
writing, may be given by acquiescence and may not be unreasonably withheld. If
personnel employed in Operations are required to attend a Board meeting,
reasonable costs incurred in connection with such attendance shall be paid for
by the Operating Member as a Chargeable Cost. All other costs in respect of
invited persons shall be paid for by the Member whose appointed Managers
extended the invitation.

 

(c)                                  Agendas; Minutes. Each notice of a meeting
shall include an itemized agenda prepared by the Operating Member in the case of
a regular meeting or by the Manager calling the meeting in the case of a special
meeting, but any matters may be considered with the consent of all Managers. The
Operating Member shall prepare minutes of all meetings, including a rescheduled
meeting, and shall distribute copies of such minutes to the Managers within 20
days after the meeting. The minutes, when approved by each Manager in attendance
at the meeting, shall be the official record of the decisions made by the Board
and shall be binding on the Operating Member and the Members. The minutes of a
meeting shall be deemed to have been approved by a Manager unless such Manager
objects in writing within 20 days after being provided with such minutes.
Approval of the minutes shall not be a condition to the effectiveness of actions
properly taken by the Board.

 

(d)                                 Meetings by Video or Telephonic Means. The
Board may hold meetings via telephone or by video conference so long as all
participants are able to hear and speak to each other and decisions are
confirmed in writing by the Managers (which confirmation may be made by approval
of the minutes of the meeting pursuant to Section 3.3(c)).

 

(e)                                  Voting. A vote of the Managers present in
respect of a proposal submitted for a vote of the Board at a meeting at which a
quorum is present is referred to as a “Vote”. Except as provided in
Section 3.3(c), Approval of a resolution or other proposal brought before the
Board shall require a greater than 50% affirmative Vote of the Managers present
at a meeting at which a quorum is present. The aggregate voting power of the
Barrick Member and Newmont Member nominee Managers will be based upon such
Parties’ Proportionate Interest. For example, on the date hereof, the Barrick
Member nominee Managers will be entitled to cast an aggregate 61.5% of the Vote
on any matter, notwithstanding that they comprise only 60% of the individuals
who serve as Managers and regardless of the number of nominee Managers attending
any particular Board meeting. The aggregate voting power of each Member shall be
apportioned equally to the nominee Managers of such Member present at a meeting.
For example, on the date hereof, (i) if three Barrick Member nominee Managers
are present at a meeting, each shall have Voting power equal to 20.5% and
(ii) if two Barrick Member nominee Managers are present at a meeting, each shall
have Voting power equal to 30.75%.

 

(f)                                   Actions by Written Consent. Any action
required or permitted to be taken at any meeting of the Board may be taken
without a meeting if all of the Managers consent thereto, and the writing or
writings (including any waivers of notice) are filed with the minutes of

 

25

--------------------------------------------------------------------------------



 

proceedings of the Board. No Manager may sign any such written consent while
present in Canada.

 

3.3                                                                              
Matters Requiring Approval.

 

(a)                                 Authority of Board. The Board shall consider
for Approval Programs and corresponding Budgets for Operations and related
Funding Plans as provided herein, and any modifications thereof, and advise the
Operating Member and Nevada JV as to the decisions of the Board in respect
thereof.

 

(b)                                 Matters Requiring Approval. Nevada JV shall
not take, and shall not cause or permit any of its subsidiaries to take, and
none of the Members or the Operating Member shall cause or permit Nevada JV or
any of its subsidiaries to take, any of the following actions unless the
proposed action is first Approved by the Board:

 

(i)        approval of all Programs and Budgets and related Funding Plans, as
well as any material modifications thereto;

 

(ii)       approval of, or making any material modifications to, any life of
mine plans in respect of any of the Nevada JV Mines;

 

(iii)      entering into, amending, suspending or terminating any power
arrangements for any of the Nevada JV Assets;

 

(iv)      selling excess power from any power generating facilities that are
included in the Nevada JV Assets;

 

(v)       selecting banks and establishing accounts for the deposit of funds by
the Nevada JV or any of its subsidiaries;

 

(vi)      initiating any non-ordinary course dispute resolution process
(including arbitration proceedings) with a Governmental Authority or third
party;

 

(vii)     the issuance of any press release;

 

(viii)    declaring an event of Force Majeure with respect to any project or
mine;

 

(ix)      entering into a material contract or arrangement for the operation and
maintenance of any component or all of the power generating facilities that are
owned by Nevada JV or any of its subsidiaries and which provide power to one or
more Nevada JV Mines or other projects;

 

(x)       the creation of any material Encumbrance by Nevada JV or any of its
subsidiaries on the Nevada JV Assets securing indebtedness of Nevada JV or any
of its subsidiaries;

 

(xi)      issuing any statements of mineral reserves or resources;

 

(xii)     entering into any contract or commitment which has a payment
obligation in excess of $25 million in any Calendar Year;

 

26

--------------------------------------------------------------------------------



 

(xiii)   entering into any sole source supply commitment with a value in excess
of $25 million in any Calendar Year;

 

(xiv)             commencing or resolving any claim or dispute that is
considered material to the affairs of Nevada JV and its subsidiaries, taken as a
whole, or that otherwise involves a total amount in dispute in excess of $100
million;

 

(xv)                appointment or removal of the General Manager; or

 

(xvi)             approving, or making any material modifications to, the
remuneration of the General Manager.

 

(c)                                  Actions Requiring 100% Affirmative Vote.
Approval by the Board of any of the following actions by Nevada JV or any of its
subsidiaries shall require a 100% affirmative Vote of the Managers present at a
meeting at which a quorum is present:

 

(i)                           winding up, liquidation or dissolution of Nevada
JV;

 

(ii)       reorganizing or restructuring or merger, amalgamation, consolidation
or other combination involving Nevada JV;

 

(iii)      amending the Certificate of Formation (subject to provisions hereof
requiring the Members to cause certain amendments to be made, which the Members
with respect to Nevada JV shall, if so required, all vote in favor of) or the
organizational documents of any subsidiaries of Nevada JV;

 

(iv)                    changing the number of Managers of Nevada JV from that
set forth in this Agreement or creating any committees of the Board of Nevada JV
(other than advisory committees);

 

(v)                       issuing, or entering into any agreement for the
issuance of, any additional Membership Interests in Nevada JV, except to the
Members in accordance with the provisions hereof, or any additional equity or
voting interests in any subsidiary of Nevada JV to an entity that is not Nevada
JV or a wholly-owned subsidiary of Nevada JV;

 

(vi)                    changing the rights, privileges and preferences of the
holders of Membership Interests or any equity or voting interests in any
subsidiary of Nevada JV, or subdividing, consolidating or reorganizing any
Membership Interests or any equity or voting interests in any subsidiary of
Nevada JV;

 

(vii)                 creating or holding any equity or voting interests in any
subsidiary of Nevada JV that is not wholly owned (either directly or indirectly
through one or more other subsidiaries of Nevada JV) by Nevada JV, or issuing,
selling, transferring or otherwise disposing of any equity or voting interests
(or rights or instruments exercisable for or convertible into voting or equity
interests) in any direct or indirect subsidiary of Nevada JV to an entity that
is not Nevada JV or a wholly-owned subsidiary of Nevada JV, regardless of the
form of such transaction, including any reorganization, restructuring, merger,
amalgamation, consolidation or other combination;

 

27

--------------------------------------------------------------------------------



 

(viii)    redeeming, purchasing for canceling or otherwise retiring or paying
off any outstanding Membership Interests;

 

(ix)      transferring by way of continuation, re-domestication or transfer of
Nevada JV or any of its subsidiaries to another jurisdiction or the
incorporation or reincorporation of Nevada JV or any of its subsidiaries under
any other jurisdiction other than its current jurisdiction of organization;

 

(x)       approving any Project Financing by Nevada JV or any of its
subsidiaries;

 

(xi)      removing or replacing the Auditor for Nevada JV or any of its
subsidiaries;

 

(xii)     accepting any proposal for compensation to Nevada JV or any of its
subsidiaries in respect of expropriation by any Governmental Authority;

 

(xiii)   engaging in any activity not reasonably ancillary to the business of
Exploration, Development and Mining;

 

(xiv)    engaging in any exploration, Development or Mining outside the Area of
Interest including, for certainty, any acquisition made in furtherance thereof;
provided for certainty that (A) the foregoing shall not limit any other business
activity undertaken by Nevada JV or any of its subsidiaries in Nevada outside
the Area of Interest that is reasonably ancillary to Exploration, Development or
Mining by Nevada JV or its subsidiaries within the Area of Interest, and
(B) subject to any other provision of this Section 3.3(c), each Manager will
exercise its vote under this Section 3.3(c)(xiv) in favor of the following:
(I) in the case of Development or Mining in Nevada but outside the Area of
Interest, any Development or Mining that would reasonably be expected to have a
significant economic benefit to the Nevada JV Business, having regard to any
relevant factors at the time, including the availability of Nevada JV’s lands,
infrastructure, facilities and personnel and other factors, including the
proximity to Nevada JV’s operations within the Area of Interest, and (II) in the
case of exploration in Nevada but outside of the Area of Interest, exploration
to be conducted on property, the Development or Mining of which reasonably could
be expected to meet the requirements of clause (B)(I) of this
Section 3.3(c)(xiv) if the exploration program proves to be successful. For
greater certainty, nothing herein shall in any manner affect the entitlement of
a Member to acquire property or otherwise pursue and/or implement exploration,
Mining or Development opportunities outside of the Area of Interest, and this
Section 3.3(c)(xiv) and the other provisions of this Section 3.3(c) are separate
and independent, and must be given independent effect;

 

(xv)     implementation by Nevada JV or any of its subsidiaries of any hedging
practices with respect to the sale of Products;

 

(xvi)    entering into arrangements providing for the delivery and sale of
Products other than as described in Section 5.2;

 

28

--------------------------------------------------------------------------------



 

(xvii)          a determination by Nevada JV that any required Member
Contributions set out in a Monthly Funding Statement or Special Funding
Statement will be made as Member Loans;

 

(xviii)       a determination by Nevada JV not to distribute Cash Available for
Distribution to the Members as prescribed in Section 8.1(b);

 

(xix)             entering into, or any material modification of, a Related
Party Contract, or series of related Related Party Contracts, with a value in
excess of $10 million;

 

(xx)                a change in the fiscal year of Nevada JV or any of its
subsidiaries;

 

(xxi)             any reduction to the standards contained in the Policies as
contemplated in Section 4.2(p);

 

(xxii)          any disposition of assets including the granting of royalties
(other than sales of production or other dispositions in the ordinary course),
in one or a series of related transactions, with a value exceeding $500 million;

 

(xxiii)   any asset purchase or investment, in one or a series of related
transactions, with a value or cost or in an amount that exceeds $500 million;

 

(xxiv)      incurrence of any long-term liabilities (as defined for Generally
Accepted Accounting Principles) out of the ordinary course of business;

 

(xxv)         initiating any bankruptcy, insolvency proceeding, liquidation,
reorganization, moratorium or similar event with respect to or affecting Nevada
JV or any of its subsidiaries;

 

(xxvi)      abandonment or forfeiture of any material Nevada JV Asset (or group
of related Nevada JV Assets); or

 

(xxvii)   permanent cessation of Operations or suspension of Operations for more
than 90 days other than due to Force Majeure.

 

(d)                                 Deadlock. In the event of any deadlock in
respect of the Approval of any of the matters set out in Section 3.3(c), such
matter shall be resolved as follows:

 

(i)                           representatives of Barrick Member and Newmont
Member will negotiate in good faith to resolve the deadlock; and

 

(ii)                        if the deadlock is not resolved within 30 days of
the commencement of negotiations in clause (i), the matter shall be submitted to
the respective Presidents and Chief Executive Officers (or other comparable
title) of the Parents, who shall form a committee (the “Dispute Committee”). The
Dispute Committee will attempt in good faith to resolve such matter within 21
days of it being referred to them. If the Dispute Committee is able to resolve
such matter, then, notwithstanding Section 3.3(c), Nevada JV shall be authorized
to take such action, and the Members shall be

 

29

--------------------------------------------------------------------------------



 

authorized to cause Nevada JV to take such action, as may be necessary to
implement the resolution mutually agreed by the Dispute Committee. If the
Dispute Committee is unable to resolve such matter during such 21-day period,
then the status quo shall remain in effect and no action will be taken with
respect to such matter unless and until it receives the requisite approval.

 

(e)                                  Approved Engineering Firm Deadlock. In the
event of any deadlock in respect of selecting an Approved Engineering Firm to
carry out a feasibility study in respect of a Material Capital Project or
Excluded Development/Exploration Property, such matter shall be resolved as
follows:

 

(i)       at the written request of the Party wishing to complete a feasibility
study, each of Barrick Member and Newmont Member will within five Business Days
of such written request propose up to two qualified internationally recognized
engineering firms to complete the feasibility study;

 

(ii)                    if any one or more engineering firms has been proposed
by both of Barrick Member and Newmont Member, then any such common firm shall be
deemed to be an Approved Engineering Firm;

 

(iii)    if there is no common engineering firm that has been proposed by both
Barrick Member and Newmont Member, then representatives of Barrick Member and
Newmont Member will negotiate in good faith to select a qualified
internationally recognized engineering firm to complete the feasibility study
(which firm may be one of the firms previously proposed or not); and

 

(iv)                if the deadlock is not resolved within 30 days of the
commencement of negotiations in clause (iii), the matter shall be submitted to
the Dispute Committee. The Dispute Committee will attempt in good faith to
resolve such matter within 21 days of it being referred to them. If the Dispute
Committee is able to resolve such matter, then, the engineering firm agreed by
the Dispute Committee shall be deemed to be an Approved Engineering Firm. If the
Dispute Committee is unable to resolve such matter within such 21-day period,
the Party wishing to complete a feasibility study shall be entitled to select
the engineering firm of its choice, acting reasonably and taking into
consideration any concerns expressed during the deadlock process, from among the
firms proposed in clause (i) above.

 

3.4                                                                              
Membership Interest Transfers; Restrictions.

 

(a)                                 Restrictions. Save as otherwise expressly
provided in this Agreement, no Member shall, during the term of this Agreement,
Transfer any of the Membership Interests now owned or hereafter acquired by it,
except in compliance with the provisions of the Certificate of Formation, the
Act and this Agreement. Nevada JV will not cause or permit the Transfer of any
Membership Interests to be made on its register or other books unless the
Transfer is permitted or required by the provisions hereof, and will not issue
any Membership Interests or other equity interests whether by original issue, in
connection with the sale of any outstanding equity interests of Nevada JV or in
connection with any Transfer, except in accordance with the terms

 

30

--------------------------------------------------------------------------------



 

hereof. All Transfers of Membership Interests shall be subject to the
limitations of free transferability set forth in Article 16. A notice reflecting
the substance of such restrictions shall be entered in the Schedule of Members.

 

(b)                                 Certificates. Membership Interests shall not
be certificated unless otherwise determined by the Board. If the Board
determines that one or more Membership Interests shall be certificated, each
such certificate shall be signed by or in the name of Nevada JV, by any Manager
or any officer designated by the Board, representing such Membership Interests
and shall bear a legend noting that the Membership Interests are subject to this
Agreement and, among other things, limitations on the right of the owner to
transfer, pledge or otherwise dispose of its Membership Interest.

 

3.5                                                                              
Fiscal Year.

 

The fiscal year for Nevada JV and its subsidiaries shall be the Calendar Year.

 

3.6                                                                              
Agreement to Take Company Actions; Subsidiary Governance.

 

(a)                                 Member Actions. Subject to applicable Legal
Requirements, the Members shall themselves do and pass, and/or cause Nevada JV
and its subsidiaries at all times thereafter to do and pass, or cause to be done
and passed in a timely manner without undue delay, all such acts, meetings,
resolutions and company actions including amendment of the Certificate of
Formation or other organizational documents, and from time to time execute and
deliver or cause to be executed and delivered such documents, instruments and
agreements as may be required under applicable Legal Requirements or as may be
necessary or advisable in the reasonable opinion of any Member, to give effect
to and to be responsive to and consistent with the terms and provisions of this
Agreement, and to resolutions Approved by Nevada JV and its subsidiaries so that
the Members and Nevada JV and its subsidiaries will become subject to all of the
obligations and liabilities expressed to be imposed upon them respectively
hereunder and the intentions of the Members expressed hereunder can be
implemented. The Members agree to attend duly called meetings and vote their
Membership Interests and otherwise to act in every manner permitted under
applicable Legal Requirements, to cause Nevada JV and its subsidiaries to act in
the manner provided for herein and in the manner set forth in duly Approved
resolutions of the Board and to give effect to the provisions of this Agreement
and its purpose and intent, and to the extent necessary and permitted by Legal
Requirements, to cause the Certificate of Formation or other organizational
documents to be adapted and/or amended or supplemented, if necessary, to permit
the provisions hereof to be implemented in accordance with the terms of this
Agreement. The Members shall, subject to applicable Legal Requirements, vote
their Membership Interests consistent with actions taken or advice given by the
Board in accordance with the provisions of this Agreement or any provision of
this Agreement when any matter is presented for a vote of the Members, and the
Members shall cause their nominee Managers to support and implement all
proposals brought before them consistent with actions taken or advice given by
the Board or any provision of this Agreement. The Members, so long as any of
their nominees are Managers, agree to cause their nominees to attend duly called
meetings and, to the extent that they are permitted by applicable Legal
Requirements to do so, to cause their nominees to act and vote as Managers
respectively so that the purpose and intent of this Agreement (including the
implementation of the Board’s advice) shall be carried out, and they shall
remove any such nominee who shall consistently fail in this respect.

 

(b)                                 Subsidiary Governance. If a subsidiary of
Nevada JV is a limited liability company, it is the intent of the Members that
such limited liability company be member-

 

31

--------------------------------------------------------------------------------



 

managed so that the Board can direct the business and affairs of, and make
decisions for, such subsidiary. If a subsidiary of Nevada JV is a partnership,
it is the intent of the Members that such partnership be managed so that Nevada
JV, acting through the Board, can direct the business and affairs of, and make
decisions for, such subsidiary either (i) as general partner of such partnership
or (ii) through another subsidiary that shall serve as general partner of such
partnership. If a subsidiary of Nevada JV is a corporation, manager-managed
limited liability company or other type of Entity, Nevada JV shall take such
actions as are necessary to ensure that the governance of each such subsidiary
shall parallel the governance structure of the Board set forth in this
Agreement.

 

3.7                                                                              
Technical Committee.

 

(a)                                 Organization and Function of Technical
Committee. In order to facilitate coordination and communication among the
Members and the Operating Member in respect of the progress and execution of
Programs and Budgets, to allow both Members to bring their (and their
Affiliates’) expertise in technical operating capability, exploration,
sustainability and external relations to Nevada JV and to provide guidance to
the Board, the Members shall form an advisory committee (the “Technical
Committee”). The Technical Committee shall be composed of six individuals, three
appointed by each Member. Each member shall be referred to as a “Technical
Representative”. The Technical Representatives appointed by Barrick Member shall
be referred to as the “Barrick Technical Representatives” and the Technical
Representatives appointed by Newmont Member shall be referred to as the “Newmont
Technical Representatives”. Barrick Member may appoint or remove a Barrick
Technical Representative by written notice to the Newmont Technical
Representatives and Newmont Member may appoint or remove a Newmont Technical
Representative by written notice to the Barrick Technical Representatives. Each
of the Technical Representatives may be represented by an alternate designated
by such Technical Representative at any meeting of the Technical Committee. Any
alternate so acting shall be deemed to be a Technical Representative. Each
Member shall also be entitled to designate from time to time, one or more
observers to attend meetings of the Technical Committee, provided that the
number of observers designated by a Member to attend any meeting shall not
exceed three without the prior approval of the other Member, which the other
Member shall not unreasonably withhold. A Member that wishes to designate any
such observers shall (i) provide Nevada JV and the other Member with reasonable
prior written notice of the names and positions held by such observers in
advance of any meeting to be attended by such observers, and (ii) be solely
responsible for distributing to such observers any materials provided to such
Member’s Technical Representatives. The role of the Technical Committee shall be
advisory to the Board on all matters related to Operations, including technical
and financial matters. The Technical Committee will have no authority over the
conduct of Operations, which shall be governed by this Agreement and the
applicable Program and Budget. The recommendations and advice of the Technical
Committee are subject in all instances to the determinations of the Board, the
provisions of this Agreement and the provisions of a Program and Budget Approved
by the Board. The Technical Representatives shall not receive any compensation
from Nevada JV or its subsidiaries for service on the Technical Committee.

 

(b)                                 Meetings of the Technical Committee. The
Technical Committee shall hold regular meetings at least quarterly and otherwise
on 15 days’ notice delivered to the Technical Representatives by the Operating
Member, and such meetings shall be held on a rotating basis at the offices of
Barrick in Elko, Nevada and of Newmont in Denver, Colorado, or at other mutually
agreed places. At each meeting of the Technical Committee, the Operating Member
shall report to the Technical Representatives on matters relevant to the
execution of Approved

 

32

--------------------------------------------------------------------------------



 

Programs and Budgets in such form and with such detail as is requested by the
Technical Committee.

 

(c)                                  Technical Committee Reports. The Operating
Member shall provide each Technical Representative with copies of all reports
provided by the Operating Member to the Board pursuant to Sections 4.3 and
4.5(a), and shall provide each Technical Representative with access to any other
technical, resource, mineral, exploration, sustainability, life of mine or
Operations information reasonably requested by such Technical Representative
(including, without limitation, any portion of the technical records maintained
pursuant to Section 4.6(c)). In addition, each Member shall provide the
Technical Representatives with periodic updates regarding the development of any
Excluded Development/Exploration Properties owned by such Member or an Affiliate
of such Member.

 

3.8                                                                              
Finance Committee.

 

(a)                                 Organization and Function of Finance
Committee. In order to facilitate coordination and communication among the
Members and the Operating Member in respect of financial, tax, accounting,
compliance and regulatory matters (including, financial and tax reporting, tax
elections to be filed by Nevada JV or its subsidiaries or the Members in respect
of Nevada JV and hedging practices to be implemented by Nevada JV or its
subsidiaries), to allow both Members to bring their (and their Affiliates’)
expertise in financial and tax matters to Nevada JV and to provide guidance to
the Board, the Members shall form an advisory committee (the “Finance
Committee”). The Finance Committee shall be composed of six individuals, three
appointed by each Member. Each member shall be referred to as a “Finance
Representative”. The Finance Representatives appointed by Barrick Member shall
be referred to as the “Barrick Finance Representatives” and the Finance
Representatives appointed by Newmont Member shall be referred to as the “Newmont
Finance Representatives”. Barrick Member may appoint or remove a Barrick Finance
Representative by written notice to the Newmont Finance Representatives and
Newmont Member may appoint or remove a Newmont Finance Representative by written
notice to the Barrick Finance Representatives. Each of the Finance
Representatives may be represented by an alternate designated by such Finance
Representative at any meeting of the Finance Committee. Any alternate so acting
shall be deemed to be a Finance Representative. Each Member shall also be
entitled to designate from time to time one or more observers to attend meetings
of the Finance Committee, provided that the number of observers designated by a
Member to attend any meeting shall not exceed three without the prior approval
of the other Member, which the other Member shall not unreasonably withhold. A
Member that wishes to designate any such observers shall (i) provide Nevada JV
and the other Member with reasonable prior written notice of the names and
positions held by such observers in advance of any meeting to be attended by
such observers, and (ii) be solely responsible for distributing to such
observers any materials provided to such Member’s Finance Representatives. The
role of the Finance Committee shall be advisory to the Board on all matters
related to financial and tax matters. The Finance Committee will have no
authority over making any final decision on financial or tax reporting, which
shall be governed by this Agreement. The recommendations and advice of the
Finance Committee are subject in all instances to the determinations of the
Board and the provisions of this Agreement. The Finance Representatives shall
not receive any compensation from Nevada JV or its subsidiaries for service on
the Finance Committee.

 

(b)                                 Meetings of the Finance Committee. The
Finance Committee shall hold regular meetings at least quarterly and otherwise
on 15 days’ notice delivered to the Finance Representatives by the Operating
Member, and such meetings shall be held on a rotating basis

 

33

--------------------------------------------------------------------------------



 

at the offices of Barrick in Elko, Nevada and of Newmont in Denver, Colorado, or
at other mutually agreed places. At each meeting of the Finance Committee, the
Operating Member shall report to the Finance Representatives on matters relevant
to financial and tax matters in such form and with such detail as is requested
by the Finance Committee.

 

(c)                                  Financial Committee Reports. The Operating
Member shall provide each Finance Representative with access to any financial,
tax, accounting, compliance (including with respect to whistleblowing and
compliance hotline requirements) or regulatory information reasonably requested
by such Finance Representative (including, without limitation, any portion of
the financial accounts maintained pursuant to Section 4.6(a), the reports
described in Section 4.7 and the results of any internal audits).

 

3.9                                                                              
Other Committees.

 

The Board may also establish from time to time such other advisory committees as
the Board determines to be necessary or desirable to facilitate the Operations
and will establish an exploration committee with functions and governance
procedures similar to those adopted in respect of the Finance Committee and the
Technical Committee pursuant to Sections 3.8 and 3.9. All such committees shall
include an equal number of representatives of each Member, shall be advisory
only and shall not have any independent decision-making authority. Each Member
shall also be entitled to designate from time to time one or more observers to
attend meetings of such committees, provided that the number of observers
designated by a Member to attend any meeting shall not exceed three without the
prior approval of the other Member, which the other Member shall not
unreasonably withhold. A Member that wishes to designate any such observers
shall (i) provide Nevada JV and the other Member with reasonable prior written
notice of the names and positions held by such observers in advance of any
meeting to be attended by such observers, and (ii) be solely responsible for
distributing to such observers any materials provided to such Member’s
representatives on such committee. The Board will determine (i) the scope and
authority of each such committee, (ii) the procedures for convening committee
meetings and (iii) the duration of any such committee (other than the Technical
Committee, the Finance Committee and the exploration committee, which shall be
standing committees). For certainty, any materials provided by the Operating
Member or Nevada JV to a Member’s representatives on any committee (including
the Technical Committee and the Finance Committee), or by a Member or its
representatives to any designated observers, shall be subject to the
confidentiality provisions in Article 15.

 

3.10                                                                       
Members; Capitalization.

 

(a)                                 List of Members. Nevada JV shall maintain a
schedule setting forth: (i) the name and address of each Member; (ii) the
aggregate Proportionate Interest of each Member; (iii) the aggregate amount of
Member Contributions that have been made by each Member with respect to its
Membership Interest (including, if applicable, a description and the amount of
any liability assumed by Nevada JV or to which contributed property is subject)
and (iv) the aggregate amount of Member Loans owing to each Member (such
schedule, the “Schedule of Members”). Upon any change in the Proportionate
Interest of any Member (whether upon the making of a Member Contribution, a
Transfer, a redemption of any Membership Interest in whole or in part, a
repayment of a Member Loan, dilution or otherwise), Nevada JV shall amend and
update the Schedule of Members. The Schedule of Members shall be the definitive
record of ownership of each Member of Nevada JV and all relevant information
with respect to each Member (unless the Schedule of Members (i) contains a
mathematical or factual error or (ii) calculated ownership in any manner other
than as set out in this Agreement). Any reference in

 

34

--------------------------------------------------------------------------------



 

this Agreement to the Schedule of Members shall be deemed a reference to the
Schedule of Members as amended and as in effect from time to time.

 

(b)                                 Powers. The Members shall have the power to
exercise any and all rights or powers granted to the Members pursuant to the
express terms of this Agreement. The approval or consent of the Members shall
not be required in order to authorize the taking of any action by Nevada JV and
the Members shall have no right to reject, overturn, override, veto or otherwise
approve or pass judgment upon any action taken by the Board or an authorized
officer of Nevada JV, unless and then only to the extent that, (i) this
Agreement shall expressly provide therefor, (ii) such approval or consent shall
be required by non-waivable provisions of the Act or (iii) the Board shall
determine in accordance with this Agreement that obtaining such approval or
consent would be appropriate or desirable. Except as set forth in Article 4, the
Members, in their capacity as such, shall have no power to bind Nevada JV.
Except as may otherwise be provided by the Act or this Agreement, the
affirmative vote of the Members holding collectively a Proportionate Interest
greater than 50% shall be required for action by the Members.

 

(c)                                  Withdrawal and Resignation. No Member shall
have the power or right to withdraw or otherwise resign as a Member from Nevada
JV prior to the dissolution and winding up of Nevada JV. Upon a Transfer or
redemption of all of a Member’s Membership Interest in a Transfer permitted by
this Agreement, such Member shall cease to be a Member.

 

3.11                                                                       
Exculpation and Indemnification.

 

(a)                                 Exculpation. Notwithstanding any other
provisions of this Agreement, whether express or implied, or obligation or duty
at law or in equity, none of (i) the Operating Member, in its capacity as such,
(ii) the Members or any officers, directors, unitholders, partners, members,
employees, representatives or agents of any of the foregoing, (iii) the Managers
or officers of Nevada JV or (iv) the directors, managers or officers of any
subsidiary of Nevada JV (including the General Manager) (the Persons identified
in clauses (i), (ii), (iii) and (iv), collectively, the “Covered Persons”) nor
any former Covered Person shall be liable to Nevada JV or any of its
subsidiaries or any other Person for any act or omission (in relation to Nevada
JV, its subsidiaries, this Agreement, any related document or any transaction or
investment contemplated hereby or thereby) taken or omitted in good faith by a
Covered Person and in the reasonable belief that such act or omission is in or
is not contrary to the best interests of Nevada JV and its subsidiaries and is
within the scope of authority granted to such Covered Person by this Agreement;
provided that a court of competent jurisdiction shall not have finally
determined that such act or omission constitutes fraud, willful misconduct, bad
faith or gross negligence; provided further that this provision shall not
eliminate or limit the liability of a Covered Person (i) for any taxes, interest
or penalties assessed directly against Nevada JV or any of its subsidiaries and
attributable to the Covered Person (determined in accordance with
Section 4.2(f) of Schedule J), or (ii) for any liability arising out of a breach
of a representation or warranty or covenant contained in this Agreement or the
Implementation Agreement.

 

(b)                                 Indemnification. To the fullest extent
permitted by law, Nevada JV shall indemnify, defend and hold harmless each
Covered Person and each former Covered Person from and against any and all
losses, claims, demands, liabilities, expenses, judgments, fines, settlements
and other amounts arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative (“Claims”), in
which a Covered Person may be involved, or threatened to be involved, as a party
or otherwise, by reason of its management of the affairs of Nevada JV or any of
its subsidiaries or which relates to or arises out of Nevada JV or any of its
subsidiaries or its or their properties, businesses or affairs. A

 

35

--------------------------------------------------------------------------------



 

Covered Person or former Covered Person shall not be entitled to indemnification
under this Section 3.11(b) with respect to (i) any Claim with respect to which a
court of competent jurisdiction has finally determined that such Covered Person
has engaged in fraud, willful misconduct, bad faith or gross negligence,
(ii) any Claim initiated by such Covered Person unless such Claim (or part
thereof) (A) was brought to enforce such Covered Person’s rights to
indemnification hereunder or (B) was authorized or consented to by the Board,
(iii) any taxes, interest or penalties assessed directly against Nevada JV or
any of its subsidiaries and attributable to the Covered Person (as determined in
accordance with Section 4.2(f) of Schedule J) or (iv) any liability arising out
of a breach of a representation or warranty or covenant contained in this
Agreement or the Implementation Agreement. Expenses incurred by a Covered Person
in defending any Claim shall be paid by Nevada JV in advance of the final
disposition of such Claim upon receipt by Nevada JV of an undertaking by or on
behalf of such Covered Person to repay such amount if it shall be ultimately
determined that such Covered Person is not entitled to be indemnified by Nevada
JV as authorized by this Section 3.11(b).

 

(c)                                  Effect of Modification. Any repeal or
modification of this Section 3.11 shall not adversely affect any rights of such
Covered Person pursuant to this Section 3.11, including the right to
indemnification and to the advancement of expenses of a Covered Person existing
at the time of such repeal or modification with respect to any acts or omissions
occurring prior to such repeal or modification.

 

(d)                                 Indemnitor of First Resort. Nevada JV hereby
acknowledges that certain Covered Persons (the “Specified Covered Persons”) may
have rights to indemnification and advancement of expenses provided by a Member
or its Affiliates (directly or by insurance retained by such entity)
(collectively, the “Member Indemnitors”). Nevada JV hereby agrees and
acknowledges that (i) it is the indemnitor of first resort with respect to the
Specified Covered Persons in respect of matters subject to indemnification under
Section 3.11(b), (ii) it shall be required to advance the full amount of
expenses incurred by the Specified Covered Persons, as required by the terms of
this Agreement (or any other agreement between Nevada JV and the Specified
Covered Persons), without regard to any rights the Specified Covered Persons may
have against the Member Indemnitors and (iii) it irrevocably waives,
relinquishes and releases the Member Indemnitors from any and all claims against
the Member Indemnitors for contribution, subrogation or any other recovery of
any kind in respect thereof. Nevada JV further agrees that no advancement or
payment by the Member Indemnitors on behalf of Nevada JV with respect to any
Claim for which the Specified Covered Persons have sought indemnification from
Nevada JV shall affect the foregoing, and the Member Indemnitors shall have a
right of contribution and be subrogated to the extent of such advancement or
payment to all of the rights of recovery of the Specified Covered Persons
against Nevada JV.

 

(e)                                  Non-Exclusivity of Rights. The rights
conferred on any Covered Person by this Section 3.11 shall not be exclusive of
any other rights that such Covered Person may have or hereafter acquire under
any statute, provision of this Agreement, agreement, vote of Members or
disinterested Managers or otherwise.

 

36

--------------------------------------------------------------------------------



 

ARTICLE 4
 
MANAGEMENT OF OPERATIONS

 

4.1                                                                              
Designation of Operating Member.

 

(a)                                 Designation of Barrick Member. Subject to
the terms and conditions of this Agreement, Barrick Member agrees to serve as
the initial Operating Member with overall management responsibility for
Operations of Nevada JV and its subsidiaries. The Operating Member shall be
subject to supervision and direction by the Board but shall carry out Operations
directly for and shall be compensated by Nevada JV in accordance with the
provisions of this Agreement (including the Accounting Procedures).

 

(b)                                 Management Fee. In addition to payments made
to the Operating Member pursuant to the Accounting Procedures, the Operating
Member shall be paid by Nevada JV an annual management fee of $25 million. The
management fee shall be paid in monthly installments on the 15th day of each
month.

 

(c)                                  Affiliates. The Operating Member may
utilize the services of a direct or indirect Affiliate of the Operating Member
to act as the Operating Member in the Operating Member’s stead, and such
Affiliate may perform all or any of the Operating Member’s obligations as
Operating Member. An Affiliate of the Operating Member designated as Operating
Member by the Operating Member may exercise all the rights that the Operating
Member has in its capacity as the Operating Member under this Agreement. The
Operating Member shall cause its Affiliate that is acting as Operating Member to
comply with all obligations hereunder applicable to the Operating Member and
shall remain liable in respect of any failure of such Affiliate so to comply.

 

4.2                                                                              
Rights and Obligations of the Operating Member.

 

Subject to the terms and conditions of this Agreement, including Sections
3.3(b) and 3.3(c), and to applicable Legal Requirements, the Operating Member
shall have the following specific powers and duties:

 

(a)                                 General.

 

(i)                       The Operating Member shall manage, direct and control
Operations (including any Exploration) and shall carry out and cause the
employees of Nevada JV and its subsidiaries as well as employees of the
Operating Member and its Affiliates to carry out the decisions of the Board,
including Approved Programs and Budgets, and to carry out other activities
provided for in this Agreement, and the Operating Member shall conduct, or cause
to be conducted, all such Operations in a good, workmanlike and efficient
manner, using the skill and judgment and exercising such degree of care and
skill as would reasonably be exercised by an experienced mining company
operating projects or conducting mining operations of the nature and scope of
the Nevada JV Mines and Operations related thereto, all in material compliance
with sound mining practices, consistent with the standards of the industry and
in accordance with all terms and provisions of applicable Legal Requirements,
Governmental Authorizations, contracts, all other agreements pertaining to the
Nevada JV Assets and the conduct of Operations and plans and

 

37

--------------------------------------------------------------------------------



 

policies of Nevada JV contemplated in Section 4.2(p). Notwithstanding the
foregoing sentence, neither the Operating Member nor any Affiliate of the
Operating Member that carries out activities in its capacity as Operating Member
or as an Affiliate designated by the Operating Member to carry out such
activities shall be liable to Nevada JV, its subsidiaries or the Members for,
and shall not be denied its right to recover its costs and expenses in respect
of, any act or omission resulting in damage, claims or loss, except to the
extent caused by the gross negligence or willful misconduct of the Operating
Member or any such Affiliate. Subject to Section 18.14, the Operating Member
shall be liable for acts or omissions resulting in damage, claims or loss to the
extent caused by the Operating Member’s gross negligence or willful misconduct.

 

(ii)                    Except as otherwise provided herein, the Operating
Member and any Affiliate of the Operating Member acting in the Operating
Member’s stead shall have the right to recover from Nevada JV, and Nevada JV
shall reimburse the Operating Member and such Affiliate, in accordance with the
Accounting Procedures, for all costs and expenses properly incurred by it in
accordance with the provisions of this Agreement and any losses and damages it
suffers from its activities as Operating Member for the conduct of Operations
hereunder, except to the extent caused by or attributable to the Operating
Member’s gross negligence or willful misconduct.

 

(iii)                 The Operating Member’s authority shall be limited to that
authority which is conferred on it by this Agreement.

 

(iv)                The Operating Member shall not be in default of its duties
under Section 4.2(a)(i) or any other provision of this Agreement if its failure
to perform is caused by any act or omission of a Member or Nevada JV conducted
independently and not at the behest of the Operating Member, including the
failure of any Member or Nevada JV (A) to perform acts required of it by this
Agreement or (B) to provide necessary funds pursuant to this Agreement.

 

(b)                                 General Obligations.

 

(i)                       Subject to applicable Legal Requirements and the
provisions of this Agreement, the Operating Member shall arrange for Nevada JV
to (A) make all payments required by the Nevada JV Licenses, Governmental
Authorizations, contracts and other agreements, (B) pay all rentals, royalties,
fees, taxes, assessments and like charges on Operations and the Nevada JV Assets
and take other actions required to keep property interests of Nevada JV and its
subsidiaries in good standing, (C) make all corporate filings and take other
steps required to maintain Nevada JV in good standing, (D) pay dividends and
distributions and Member Loan Payments to the Members as authorized pursuant to
this Agreement and the Certificate of Formation, (E) receive Member
Contributions from the Members, (F) establish bank accounts for funds with banks
Approved by the Board, (G) maintain financial and cost accounting books and
records on an accrual basis for financial reporting in accordance with Section

 

38

--------------------------------------------------------------------------------



 

4.6(a), as applicable, (H) maintain corporate records and (I) do all other acts
reasonably necessary to maintain the Nevada JV Assets, including the payment by
Nevada JV of all taxes and Maintenance Costs required to be paid or incurred
with respect to the Nevada JV Business. To the extent reasonably possible, the
Operating Member shall cause the Nevada JV Assets to be acquired and held by
Nevada JV and its subsidiaries. All of the Nevada JV Assets shall be assets of
Nevada JV and its subsidiaries irrespective of whether the Operating Member or
Nevada JV and its subsidiaries actually holds title.

 

(ii)                    Nevada JV shall provide the necessary company approvals
for the Operating Member to carry out the duties described in Section 4.2(b)(i).

 

(c)                                  Materials and Supplies. Subject to
Section 3.3(b)(xiii), the Operating Member shall purchase or otherwise acquire
for, or arrange for the acquisition directly by, Nevada JV and its subsidiaries
all materials, supplies, equipment, vehicles, fuel and tools, and water, utility
and transportation services required for Operations.

 

(d)                                 Compliance With Legal and Policy
Requirements. The Operating Member shall (i) secure for itself, if applicable,
and for Nevada JV and its subsidiaries all necessary Governmental Authorizations
and approvals for Operations, (ii) conduct Operations in material compliance
with applicable Governmental Authorizations, other Legal Requirements, including
those relating to safety requirements, working conditions, anti-corruption,
workers’ compensation, employee benefits, Environmental Compliance and Policies
and (iii) prepare and facilitate the filing of all reports or notices required
for Operations. The Operating Member shall give notice promptly to the Board of
any allegation of a significant violation of any Legal Requirement or Policies
in respect of Operations.

 

(e)                                  Employees. Executive and other employees
required for Operations may be employees of Nevada JV or any Affiliate as
determined by the Operating Member. The Parties acknowledge that certain
employees of Newmont Member or its Affiliates, on the one hand, and of Barrick
Member or its Affiliates, on the other hand, are leased to the Nevada JV under
and in accordance with the terms and conditions of the respective employee lease
agreements dated the date of this Agreement between Nevada JV and, as
applicable, Newmont (the “Newmont Employee Lease Agreement”) and Barrick (the
“Barrick Employee Lease Agreement” and, together with the Newmont Employee Lease
Agreement, the “Employee Lease Agreements”), for the period of time provided in
each such Employee Lease Agreement. Except as otherwise provided herein or in
the Employee Lease Agreements, the Operating Member, acting through the General
Manager, shall have the authority to (A) hire, transfer or discharge, or to
cause the hiring, transfer or discharge of, employees assigned to Operations,
(B) establish the terms of their employment and their wages, salaries and
benefits, (C) direct them as to their obligations and duties and (D) supervise
them in the performance of their jobs. The Operating Member shall have
discretion in appointing employees of the Operating Member or its Affiliates or,
with the consent of Newmont or in accordance with the Newmont Employee Lease
Agreement, employees of Newmont or its Affiliates, to fill or second, on a
temporary or indefinite basis, supervisory positions in connection with
Operations, and to the extent that any employees of Newmont or its Affiliates
are seconded to the Nevada JV, Newmont shall be entitled to payments in
accordance with the Newmont Employee Lease Agreement, in the case of employees
seconded thereunder, and otherwise in accordance with the Accounting Procedures,
mutatis mutandis. To the extent that any of the duties of the Operating Member
set forth herein

 

39

--------------------------------------------------------------------------------



 

are carried out by employees of Nevada JV, such duties shall be carried out
under the supervision of the Operating Member.

 

(f)                                   Litigation. The Operating Member shall
provide assistance to Nevada JV and its subsidiaries in the conduct of
arbitration and litigation and shall be reimbursed by Nevada JV for all
reasonable costs and expenses incurred by it in the course of providing such
assistance.

 

(g)                                  Disposition of Assets. Subject to
Section 3.3(c)(xxii), Section 3.3(c)(xxvi), Section 4.12 and Section 4.13, the
Operating Member may dispose of, and cause Nevada JV and its subsidiaries to
dispose of, the Nevada JV Assets by abandonment, forfeiture, surrender or
Transfer.

 

(h)                                 Acquisition of Assets. Subject to
Section 3.3(c)(xiv) and Section 3.3(c)(xxiii), the Operating Member may, and
cause Nevada JV and its subsidiaries to, acquire any assets or make any
investments in the ordinary course of business.

 

(i)                                     Contracts.

 

(i)             Subject to Section 3.3(c)(xix), the Operating Member may utilize
and enter into, or cause Nevada JV and its subsidiaries to enter into, contracts
with competent consultants, technicians, agents, Affiliates and independent
contractors as may be required in the performance of Operations in accordance
with Approved Programs and Budgets and the provisions hereof. The Operating
Member shall have sole discretion, subject to applicable Legal Requirements and
to the provisions of applicable Approved Programs and Budgets to select, or to
supervise the selection by Nevada JV and its subsidiaries of, such consultants,
technicians, agents, Affiliates or independent contractors.

 

(ii)          Any contracts with third parties who are not arms-length with the
Operating Member (including any Related Party Contracts) shall have terms and
conditions no less favorable to Nevada JV than terms and conditions available
from third parties who are at arms-length with the Operating Member. The
Operating Member shall provide the Board with a summary of all such contracts
entered into at the next regularly scheduled Board meeting.

 

(j)                                    Insurance. The Operating Member shall, at
all times while conducting Operations hereunder, procure and maintain, at the
cost of Nevada JV, insurance coverage in amounts and types determined by the
Operating Member to protect itself, in its capacity as Operating Member
hereunder, the Members, Nevada JV, its subsidiaries and their respective
officers, directors, managers and employees against liability to third parties
with respect to Operations.

 

(k)                                 No Encumbrances. The Operating Member shall
use its best efforts to keep, and to cause Nevada JV and its subsidiaries to
keep, the Nevada JV Assets free and clear of all Encumbrances, except (i) as
otherwise Approved by the Board and (ii) for Permitted Encumbrances.

 

(l)                                     Tax and Other Reports. The Operating
Member shall prepare and file (or cause to be prepared and filed) with
Governmental Authorities all tax returns, elections, forms and other reports
required by law to be filed by Nevada JV and its subsidiaries, including those

 

40

--------------------------------------------------------------------------------



 

required in relation to royalty payments, income and withholding taxes, value
added taxes, customs duties and any other taxes, fees, levies or other
government charges.

 

(m)                             Accounts and Records. The Operating Member shall
keep, or cause to be kept, full and accurate records and accounts of all
transactions entered into by or on behalf of Nevada JV and its subsidiaries and
of all Chargeable Costs made for the account of Nevada JV and its subsidiaries,
and of all funds disbursed by the Operating Member or under its direction, in
accordance with Section 4.6(a) and the Accounting Procedures.

 

(n)                                 Environmental Compliance. The Operating
Member shall cause Operations to be conducted in accordance with all material
requirements of the Nevada JV Licenses and other applicable Legal Requirements
or contractual obligations and shall include in each proposed Budget sufficient
funding to satisfy the financial assurance requirements of any applicable Legal
Requirement or contractual obligation pertaining to Environmental Compliance.

 

(o)                                 General Manager; Officers. The Operating
Member shall engage, or cause Nevada JV to engage, a General Manager who will be
employed full time with overall supervisory responsibilities for Operations. The
General Manager will be subject to the direction of the Operating Member in the
performance of day-to-day duties in the course of the Operating Member’s
performance of its services. Subject to Section 3.3(b)(xvi), the Operating
Member will negotiate the terms of employment of the General Manager and may
release and replace, or cause Nevada JV to release and replace, any individual
who is engaged to be the General Manager. The Operating Member may, from time to
time, nominate such other officers as may be necessary or advisable for the
purposes of carrying out the Operations. The Operating Member shall discuss its
intentions at a meeting of the Board, in advance of the hiring of or the release
of any individual as the General Manager. The Board shall take such actions as
are necessary to cause the General Manager or any other officer to have such
authority to act on behalf of Nevada JV as may be determined by the Operating
Member to be necessary. Such authorizations may include approvals of powers of
attorney giving the General Manager and any other officer authority to act on
behalf of Nevada JV.

 

(p)                                 Policies and Plans. The Operating Member
shall abide by appropriate policies and plans governing occupational health,
work place safety, sustainability and environmental protection, and such other
policies and plans in respect of the conduct of Operations as are customary and
consistent with industry standards (“Policies”). The Members acknowledge and
agree that Nevada JV and its subsidiaries have adopted, and the Operating Member
will abide by, the current Barrick Policies, a copy of which have been made
available to each Member. The Members acknowledge and agree that the Barrick
Policies currently incorporate (i) the International Cyanide Management Code,
(ii) ISO 14001 (or equivalent) and (iii) Sagebrush Conservation Program and
Commitments, (iv) International Council on Mining and Metals Sustainable
Development Principles and Assurance, (v) International Council on Mining and
Metals Performance Expectations and Assurance, (vi) World Gold Council
Responsible Gold Mining Principles and Assurance, (vii) World Gold Council
Conflict Free Gold Standard and (viii) Assurance, Environmental, Social, and
Governance Transparency and Reporting, United Nations Guiding Principles on
Business and Human Rights and Product Stewardship Standard. Any amendment to
such Policies which remove the standards set out in clauses (i), (ii) or
(iii) or that reduce the standards applicable to the Operating Member as of the
date hereof, will require Board Approval pursuant to Section 3.3(c)(xxi).

 

(q)                                 Authorizations. Subject to decisions of the
Board made pursuant to Section 3.3(a), the Operating Member shall, and shall
have authority to, undertake all other activities

 

41

--------------------------------------------------------------------------------



 

reasonably necessary to fulfill the foregoing. The Members shall as necessary
cause Nevada JV and its subsidiaries to provide one or more powers-of-attorney
permitting the Operating Member to take actions authorized hereunder on behalf
of and as agent for Nevada JV and its subsidiaries, and if necessary under
applicable Legal Requirements, to one or more individual employees of the
Operating Member or its Affiliates, to vest such individual(s) with authority to
take action on behalf of Nevada JV and its subsidiaries.

 

4.3                                                                              
Reports and Information.

 

(a)                                 Reports. The Operating Member shall, subject
to any modifying instructions Approved by the Board expanding or increasing such
requirements, prepare and, or cause Nevada JV to prepare, the following reports
for the Board, delivered at the following times:

 

(i)                       monthly reports by (A) the 9th Business Day of each
month to and including January 2020, and (B) thereafter, the 7th Business Day of
each month, describing with respect to the preceding month the Operations
performed by or under the direction of the Operating Member and the results of
such Operations, including a detailed summary of all expenditures made during
such calendar month and a comparison of such expenditures and all prior reported
expenditures in reasonable detail to estimates set forth in the applicable
Approved Program and Budget;

 

(ii)       within 4 Business Days after the end of each month, monthly reports
describing with respect to the preceding month daily production statistics with
a comparison of actual production to forecasted production during such month;

 

(iii)      within the Prescribed Number of Business Days after the end of each
month, unaudited trial balances of Nevada JV for the preceding month;
“Prescribed Number of Business Days” means for purposes of this
Section 4.3(a)(iii), (A) for the duration of 2019, 7 Business Days, and
(B) thereafter, 5 Business Days;

 

(iv)                at least 10 days prior to the beginning of each month, a
daily delivery schedule stating the forecasted amounts of Bullion (as defined in
the Bullion Purchase Agreement) to be delivered by all refiners during that
month, and (ii) as soon as reasonably practicable, a written notice of any
material deviations from any such monthly forecast that are foreseen by the
Operating Member, or that occur, regardless of whether foreseen;

 

(v)      by the 25th day following the end of each month, a summary of new
geological, geophysical, geochemical and mineral reserve and mineral resource
data acquired during the preceding month;

 

(vi)     copies of any preliminary economic assessment, pre-feasibility study,
feasibility study, and mineral resources or mineral reserves reports (whether
prepared by Nevada JV, the Operating Member or third parties) concerning
Operations, including NI 43-101 reports, within 15 Business Days after the end
of the month in which received;

 

42

--------------------------------------------------------------------------------



 

(vii)    a detailed final report within 90 days after completion of each
Approved Operating Program and Budget, which shall include comparisons between
actual and budgeted expenditures and comparisons between the objectives and
results of Programs;

 

(viii)   no later than October 15th of each Calendar Year, a draft report
setting forth the Operating Member’s guidance for production and all-in
sustaining costs, sustaining capital, development capital, costs applicable to
sales, all-in sustaining costs and a reconciliation of costs applicable to sale
to all-in sustaining costs for the current Calendar Year and the succeeding 7
Calendar Years, by site, prepared in accordance with Generally Accepted
Accounting Principles;

 

(ix)     by January 15 of each Calendar Year, in draft form (not for public
disclosure), and by January 22 of each Calendar Year, in final form, annual
reports of mineral reserves and mineral resources, by deposit, sufficient to
comply with securities laws and the applicable rules of any stock exchange to
which either Member or any of its Affiliates is subject with respect to its
reporting and disclosure obligations of mineral resources and mineral reserves,
as well as any other technical information which may be reasonably requested by
a Member to permit it to comply with the reporting and disclosure obligations of
mineral reserves and mineral resources of the Member or any of its Affiliates,
including the following on a site-basis:

 

(A)                     tonnage, grade and ounces by confidence classification
(Proven, Probable, Measured, Indicated and Inferred);

 

(B)                     cut-off grades and metallurgical recovery for mineral
reserves and mineral resources;

 

(C)                     sources of change from previous year’s mineral reserves
and mineral resources by confidence classification for:

 

(I)                                   Divestment / Acquisition;

 

(II)                              Engineering Changes;

 

(III)                         Depletion;

 

(IV)                          Metal Price;

 

(V)                               Drilling/Study Work;

 

(VI)                          Conversion to Reserve (Resource only); and

 

(VII)                     Reclassification from Reserve to Resource;

 

(D)                     cash flow that supports mineral reserves (proven and
probable only, using the commodity price estimates then-required by or
acceptable to the applicable securities regulators); and

 

43

--------------------------------------------------------------------------------



 

(E)                      sensitivity analysis of the stated mineral reserves and
mineral resources to changes in the reporting commodity prices.

 

(x)                   within 40 calendar days of the end of each Calendar Year,
audited annual financial statements of the Nevada JV, including the opinion of
the Auditor on the financial statements and internal controls, prepared in
accordance with Generally Accepted Accounting Principles and the Sarbanes-Oxley
Act as referenced in Section 4.3(c);

 

(xi)     by the 25th day of each month, summaries of interests or rights in real
property acquired or disposed of during the preceding month;

 

(xii)    copies of internal audit reports evaluating risks, processes or
controls of Nevada JV, promptly following production thereof; and

 

(xiii)   copies of such other reports as have been prepared in respect of
Operations as any Member may reasonably request from time to time.

 

(b)                                 Significant Information. The Operating
Member shall inform the Board or cause the Board to be informed as soon as
reasonably practicable of significant events that occur and significant new
Technical Data that is obtained in the course of Operations.

 

(c)                                  Sarbanes-Oxley Act. Without limiting
Section 4.3(a), the Operating Member shall implement such internal control over
financial reporting, disclosure controls and procedures and such other systems
and procedures as are required by applicable Legal Requirements (at the levels
of Nevada JV and its Members).

 

(d)                                 Safety Reporting. Without limiting the
generality of Section 4.3(b):

 

(i)    within 24 hours after any fatality or catastrophic event at any Nevada JV
Mine or facility or otherwise occurring in Operations, the Operating Member
shall provide to the Board and the members of the Technical Committee a report
of such fatality or catastrophic event; and

 

(ii)   within 10 calendar days after the end of each month, the Operating Member
shall provide to the Board and the members of the Technical Committee a Monthly
Health and Safety Performance report for the previous month, including Total
Reportable Injury Frequency Rate (TRIFR), Significant Events and Occupational
Illnesses.

 

(e)                                  Securities or Other Regulatory Filings. If
either Member or any Affiliate of either Member is required to make any
securities or other regulatory filings in connection with the formation or
on-going operation of the Nevada JV, each Member shall cooperate with the other
to provide the information and support necessary to comply with such securities
or other regulatory filing, including providing current or historical operating
or financial information related to the Newmont Contributed Assets or Barrick
Contributed Assets required to prepare such filings.  In the event such
information is required to be separately audited by a registered public
accounting firm, each Member shall cooperate with the other Member or the other
Member’s Affiliates to provide access and reasonable support in completing any
required audit. The costs associated with any required securities or other
regulatory filing or related audit procedures shall be the responsibility of the
Member that has, or whose Affiliate has, such filing requirement.

 

44

--------------------------------------------------------------------------------



 

(f)                                   Annual Review of Mineral Reserves and
Mineral Resources. At the option of the Operating Member, either (i) on or
before November 15 of each Calendar Year, the Members shall meet to review the
status of Nevada JV’s mineral reserves and mineral resources, or (ii) during the
fourth quarter of each calendar year, the Operating Member shall provide to the
Members, as and when such information becomes available, updates with respect to
mineral reserves and mineral resources.

 

4.4                                                                              
Performance by Operating Member as to Approved Programs and Budgets.

 

(a)                                 Conformance with Approved Programs and
Budgets. Except as otherwise provided herein or otherwise authorized by the
Board, the Operating Member shall conduct, or cause Nevada JV and its
subsidiaries to conduct, Operations, incur expenses and purchase assets for
Nevada JV and its subsidiaries only in accordance with Approved Programs and
Budgets.

 

(b)                                 Changes to Programs and Budgets.

 

(i)             Subject to Sections 3.3(b) and 3.3(c) as well as Sections
4.4(b)(ii) and 4.4(c), the Operating Member shall have authority to approve all
changes and modifications to any Approved Program and Budget and all contracts
awarded thereunder that are in the Operating Member’s good faith judgment
reasonable and prudent under the circumstances and do not materially change the
overall nature, scope or costs of Operations contemplated under such Approved
Program and Budget.

 

(ii)          The Operating Member shall promptly inform the Board of each
material change or modification to an Approved Program and Budget that Operating
Member has made or approved that does not require Approval of the Board.

 

(c)                                  Overruns.

 

(i)             The Operating Member shall notify the Board in monthly reports
provided pursuant to Section 4.5(a) of any reasonably anticipated overruns in
excess of the aggregate expenditures authorized in an Approved Budget.

 

(ii)          Subject to Section 4.4(e), the Operating Member shall not permit
the aggregate costs provided for in the Budget for an Approved Program and
Budget, to increase by more than 10% in the absence of Force Majeure unless
authorized by the Board or by a Supplemental Program and Budget Approved by the
Board pursuant to Section 5.5(a).

 

(iii)       The Operating Member may, to the extent reasonably necessary and
subject to Section 4.4(e), scale down, or cause Nevada JV to scale down,
Operations being carried out under a Nevada JV Approved Program and Budget to
avoid or minimize an unauthorized overrun pending action by the Board
authorizing such overrun independently or in the context of a Supplemental
Program and Budget Approved by the Board.

 

(iv)      Funds necessary to pay for permitted overruns with respect to an
Approved Program and Budget shall be obtained to the extent reasonably

 

45

--------------------------------------------------------------------------------



 

possible from Cash Available to Nevada JV. Unless otherwise determined by the
Board, the Members shall, pursuant to Section 5.6(b), provide funding required
for any shortfall as Capital Contributions to Nevada JV in their respective
Proportionate Interests in accordance with Monthly Funding Statements or Special
Funding Statements provided by the Operating Member pursuant to
Section 4.5(b)(ii).

 

(d)                                 Unauthorized Overruns. Any overruns incurred
by the Operating Member in excess of expenditures authorized in an Approved
Program and Budget other than as permitted under the provisions of this
Agreement shall be for the sole account of the Operating Member.

 

(e)                                  Emergency and Unexpected Expenditures.
Notwithstanding any other provisions hereof, in case of emergency the Operating
Member may take, or cause or permit Nevada JV and its subsidiaries to take, any
reasonable action the Operating Member deems necessary to protect life, limb or
property, to protect the Nevada JV Assets and to comply with any Legal
Requirement or any Governmental Authorization. The Operating Member may make, or
cause or permit Nevada JV and its subsidiaries to make, appropriate expenditures
for such emergencies. The Operating Member may also make, or permit Nevada JV
and its subsidiaries to make, unexpected expenditures reasonably necessary for
the protection and preservation of the Nevada JV Assets and compliance with any
Legal Requirement, notwithstanding that such expenditures will cause a Budget
overrun. The Operating Member shall provide notice to the Board as soon as
possible after any emergency expenditure or unexpected expenditure that has been
made or that must be made if sufficient time is available to provide such notice
in advance. Operations performed by the Operating Member pursuant to this
Section 4.4(e) shall be funded by Cash Available to Nevada JV and its
subsidiaries to the extent reasonably possible. Unless otherwise determined by
the Board, the Members shall, pursuant to Section 5.6(b), provide funding
required for such expenditures to the extent that Cash Available to Nevada JV
and its subsidiaries is insufficient to cover the same as Capital Contributions
to Nevada JV in their respective Proportionate Interests in accordance with
Monthly Funding Statements or Special Funding Statements provided by the
Operating Member pursuant to Section 4.5(b)(ii).

 

4.5                                                                              
Accounts and Settlements.

 

(a)                                 Monthly Statement. Subject to any modifying
instruction given by the Board requiring more frequent submissions, the
Operating Member shall promptly submit to the Board monthly statements of
account showing:

 

(i)             charges and credits to the accounts of Nevada JV and its
subsidiaries, including charges and credits not provided for in an Approved
Program and Budget;

 

(ii)          estimates of the amounts needed by Nevada JV and its subsidiaries
for expenditures to be made during the succeeding calendar month pursuant to the
applicable Approved Programs and Budgets and otherwise including amounts needed
to cover the monthly general expenses of the Operating Member;

 

(iii)       the estimated portions of such amounts that will be funded by Nevada
JV and its subsidiaries during such calendar month from general revenues,
financing arrangements or prior Member Contributions; and

 

46

--------------------------------------------------------------------------------



 

(iv)      the estimated portions of such amounts, if any, that will need to be
funded by Member Contributions to Nevada JV during such calendar month pursuant
to the applicable Approved Programs and Budgets or otherwise hereunder.

 

(b)                                 Funding.

 

(i)                       The Operating Member shall submit to each Member
before the last day of each month separate statements (the “Monthly Funding
Statements”), showing, among other things, (A) any cash that is to be provided
to Nevada JV as Member Contributions irrespective of immediate cash needs of
Nevada JV and its subsidiaries pursuant to an approved Funding Plan in a lump
sum payment or in installments pursuant to an approved Funding Plan, (B) any
cash that is needed by Nevada JV and its subsidiaries in respect of each
Approved Program and Budget and corresponding approved Funding Plan as Member
Contributions to satisfy accounts payable for the past month for which there is
insufficient Cash Available to Nevada JV, estimated cash requirements for the
next month that are in excess of cash remaining available from prior Member
Contributions or from other Cash Available to Nevada JV and its subsidiaries,
and cash needed to maintain the Cash Reserve Amount, and (C) whether such
amounts are anticipated to constitute Development Capital Expenditures (which,
for clarity, shall also be expressed in Special Funding Statements). The Monthly
Funding Statements shall show, if appropriate, adjustments for any excess or
deficiency arising from any differences between estimated and actual costs. If
applicable, the Operating Member may show in such Monthly Funding Statements, or
at any time include in separate statements provided to each Member (the “Special
Funding Statements”), cash needed for expenditures that are not provided for in
an Approved Program and Budget or Funding Plan but is nonetheless required by
this Agreement to be provided by Member Contributions to Nevada JV. At the time
of delivery of a Special Funding Statement to a Member, the Operating Member
shall provide such Member with a copy of the corresponding Special Funding
Statement delivered to the other Member. Required Member Contributions shown in
Monthly Funding Statements or Special Funding Statements are referred to as
“Cash Requirements”.

 

(ii)                    Each Monthly Funding Statement and Special Funding
Statement shall show the amounts to be contributed by each Member (based upon
its Proportionate Interest) as Member Contributions needed to fund Cash
Requirements, including a breakdown showing how such Member Contributions are to
be made pursuant to the applicable approved Funding Plan, pursuant to separate
determinations made by the Board. Subject to any applicable requirements of loan
documents, any funds held by Nevada JV for the benefit of the Member to which
the contribution request is directed shall be applied as a credit to such
amounts. Each Member shall make the Member Contributions required of it as shown
in each Monthly Funding Statement and Special Funding Statement provided by the
Operating Member pursuant to Section 5.6(b).

 

47

--------------------------------------------------------------------------------



 

(iii)                 Unless otherwise determined by the Board, the Operating
Member shall at all times cause Nevada JV and its Subsidiaries to maintain cash
or cash equivalents equal to the Cash Reserve Amount. All funds in excess of
immediate cash requirements shall be invested for the benefit of Nevada JV and
its Subsidiaries in Nevada JV Accounts.

 

4.6                                                                              
Accounts and Records.

 

(a)                                 Financial Accounts. The Operating Member
shall maintain at its offices, and/or cause Nevada JV to maintain, complete
financial and cost accounting books and records, on an accrual basis for
financial reporting, in accordance with the Accounting Procedures and Generally
Accepted Accounting Principles, showing all costs, expenditures, receipts and
disbursements hereunder. These accounts shall include general ledgers and
supporting and subsidiary journals, invoices, checks and other customary
documentation sufficient to provide a record of revenues and expenditures and
periodic statements of financial position and the results of Operations for
managerial, tax, regulatory and other financial reporting purposes. Unless
otherwise required by applicable Legal Requirements, such accounting books and
records shall be maintained in U.S. dollars and in accordance with Generally
Accepted Accounting Principles. Where funds are paid or received in the currency
of any other country except the United States, the books and accounts maintained
by the Operating Member shall show the value of such payments in U.S. dollars
based upon actual rates incurred when such payments are made, if applicable, and
otherwise to official exchange rates in effect when such payments are made. The
Operating Member shall, if requested by the Board, also maintain at such offices
all other records necessary, convenient or incidental to the recording of Nevada
JV’s and its subsidiaries’ affairs, including all Operations. Irrespective of
termination of this Agreement, the Operating Member shall retain, or cause
Nevada JV and its subsidiaries to retain, all accounts, documents and invoices
pertaining to charges and credits to accounts of Nevada JV and its subsidiaries
indefinitely until destruction is authorized by the Board.

 

(b)                                 Hedge Accounting. The Operating Member shall
use commercially reasonable efforts to ensure that any hedging practices with
respect to the purchase of inputs that are implemented by Nevada JV and its
subsidiaries, if any, qualify for hedge accounting treatment in accordance with
all of the Generally Accepted Accounting Principles.

 

(c)                                  Technical Records. The Operating Member
shall maintain at its offices, and/or cause Nevada JV to maintain, separate and
complete books and records relating to all geological, geophysical, geochemical
and other exploration records and reports, all maps, drawings, surveys and other
records (including title records), and records pertaining to Governmental
Authorizations pertaining to Operations.

 

4.7                                                                              
Audits.

 

(a)                                 As soon as possible after the close of each
Calendar Year, all the books and accounts of the Operating Member relating to
the performance of services hereunder shall be audited at the expense of Nevada
JV by the Auditor, and the Operating Member shall promptly provide to each
Member such accountant’s report. Neither Nevada JV nor the Operating Member
shall have any liability to any other Party relating to any charges and credits
to such accounts during the period covered by such audit after the date which is
the second anniversary of the date on which the audit is completed.

 

48

--------------------------------------------------------------------------------



 

(b)                                 Each Member shall have the right, at its own
expense, to audit all the books and accounts of the Operating Member relating to
the performance of services hereunder, and the Operating Member shall provide
any Member that elects to conduct any such audit with reasonable access to such
books and accounts in accordance with Section 4.8.

 

4.8                                                                              
Inspection and Access.

 

A Member or any representative of such Member shall be entitled, at its own risk
and expense, to enter upon any portion of the Nevada JV Assets upon reasonable
advance notice to the Operating Member or to the General Manager and at
convenient times during normal working hours and in accordance with applicable
safety procedures to inspect the Nevada JV Assets and Operations being performed
by the Operating Member or by Nevada JV and its subsidiaries hereunder. A Member
or its representatives, at its own risk and expense, shall also be permitted to
inspect and copy Nevada JV’s, its subsidiaries’ and the Operating Member’s
books, records and data (including the general ledgers and other financial
accounts and technical records referred to in Section 4.6) pertaining to the
performance of Operations and to the Nevada JV Assets, including all Technical
Data upon reasonable advance notice to the Operating Member and at convenient
times during normal working hours and in accordance with applicable safety
procedures; provided, however, that none of Nevada JV, its subsidiaries or the
Members (nor any one thereof) shall at any time have access to or any right to
inspect or copy or have an interest of any kind in or to Barrick Proprietary
Property or the Newmont Proprietary Property, as applicable (other than any such
access, right or interest that may be granted to any of the Parties pursuant to
the terms of any applicable license or other agreement entered into by any of
the Parties from time to time). The rights granted to the Members in this
Section 4.8 shall be subject to the confidentiality provisions in Article 15.

 

4.9                                                                              
Access to Nevada JV Land, Infrastructure and Facilities.

 

Subject to the following provisions, a Member or any representative of such
Member shall be entitled to access and make use of the lands, water rights,
infrastructure and facilities that form part of the Nevada JV Assets for
purposes of developing any Excluded Development/Exploration Properties owned by
such Member or its Affiliates and/or carrying out closure obligations in respect
of any Excluded Closure Properties owned by such Member or its Affiliates:

 

(a)                                 such Member shall provide the Operating
Member with reasonable advance written notice of its desire to access and use
such lands, water rights, infrastructure and facilities, including a detailed
summary of the proposed access and use;

 

(b)                                 such access and use shall not adversely
impact Nevada JV, its subsidiaries or the Operations, as determined by the
Operating Member, acting reasonably;

 

(c)                                  such Member or its representatives, as
applicable, shall at all times abide by applicable safety procedures of Nevada
JV and its subsidiaries; and

 

(d)                                 any incremental costs incurred by Nevada JV,
its subsidiaries or the Operating Member (including infrastructure or personnel
related costs) or losses suffered by Nevada JV, its subsidiaries or the
Operating Member as a result of such access and use shall be borne exclusively
by the Member accessing and using the land, infrastructure and facilities of
Nevada JV and its subsidiaries.

 

49

--------------------------------------------------------------------------------



 

4.10                                                                       
License to Use Nevada JV Intellectual Property.

 

Nevada JV (on behalf of itself and its subsidiaries) hereby grants to each
Member and its Affiliates a non-exclusive license to use any intellectual
property of Nevada JV or its subsidiaries, including (a) any intellectual
property that is included in the Barrick Contributed Assets or the Newmont
Contributed Assets (excluding any such intellectual property that is licensed to
Nevada JV by a Member or Affiliate of any Member) and (b) any other intellectual
property that is developed by Nevada JV or its subsidiaries or their respective
employees or other representatives in the conduct of Operations. The foregoing
grant of license by Nevada JV shall be subject to such additional terms set
forth in the Newmont Proprietary Information License Agreement, the Newmont
Software License Agreement, and the Patent Nonassertion Agreement, each between
Newmont Member and Nevada JV, and the Barrick Proprietary Information License
Agreement, TCM Technology License Agreement, and the Barrick Software License
Agreement, each between Barrick and Nevada JV, all of which agreements are of
even date herewith (collectively, the “IP Agreements”). In the event of any
conflict between this Section 4.10 or this Agreement generally and any IP
Agreement, the terms of the IP Agreement shall govern.

 

4.11                                                                       
Resignation, Removal, or Change of Operating Member.

 

(a)                                 Resignation of Operating Member. The
Operating Member may resign as Operating Member upon not less than 90 days’
notice to the Board. In any event, the Operating Member shall be deemed to have
immediately resigned as Operating Member upon the occurrence of any of the
following events:

 

(i)      upon voluntary or involuntary winding up, or insolvency of the
Operating Member or of its ultimate parent company, or termination of the
Operating Member’s, or of its ultimate corporate parent company’s, corporate
existence, except as may occur by reason of corporate reorganization,
amalgamation or merger;

 

(ii)     the Operating Member is a Member or an Affiliate of a Member and the
Member’s Proportionate Interest becomes less than 50%;

 

(iii)    upon a final and unappealable determination of a court of law that the
Operating Member has failed to perform in any material respect any of its
material duties and obligations hereunder in accordance with the Operating
Member’s standards of care set out in this Agreement;

 

(iv)           upon a final and unappealable decision of a court of law that
(1) the Operating Member has breached in any material respect any material
obligation, covenant or duty under this Agreement and (2) after notice pursuant
to Section 9.2, has failed to (A) cure such default or (B) continue corrective
efforts with reasonable diligence until a cure is effected, in either case,
pursuant to Section 9.3; or

 

(v)     a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for a substantial part of the Operating Member’s assets or
those of its ultimate parent company is appointed and such appointment is
neither made ineffective nor discharged within 60 days after the making thereof,

 

50

--------------------------------------------------------------------------------



 

or such appointment is consented to, requested by or acquiesced in by the
Operating Member or its ultimate parent company.

 

(b)                                 Replacement of Operating Member.

 

(i)             If Barrick is the resigning Operating Member, Newmont Member
shall be the replacement Operating Member; provided, however, that if Barrick
has resigned as Operating Member pursuant to Sections 4.11(a)(i) through
4.11(a)(v) and Newmont Member desires that Barrick continue as Operating Member,
Barrick may elect to do so. If Newmont Member is the resigning Operating Member,
Barrick shall be the replacement Operating Member; provided, however, that if
Newmont Member has resigned as Operating Member pursuant to Sections
4.11(a)(i) through 4.11(a)(v) and Barrick Member desires that Newmont Member
continue as Operating Member, Newmont Member may elect to do so. The Members
shall cause the selection of a replacement Operating Member as determined above
and Approved by Nevada JV.

 

(ii)          The resigning Operating Member, upon withdrawal, shall deliver, or
cause to be delivered, to its successor custody of all Nevada JV Assets in the
possession or subject to the control of the resigning Operating Member,
including real and personal property, records, books, accounts, data, files and
contract rights that may be held by the resigning Operating Member. The
resigning Operating Member will use its best efforts to provide for continuity
of Operations notwithstanding the transfer of managerial responsibility to its
successor.

 

(iii)       Upon the resignation or deemed resignation of the Operating Member
hereunder, the replacement Operating Member may conduct an audit of the records
of the former Operating Member with respect to Operations conducted under this
Agreement within 60 days of such resignation or removal. The cost of any such
audit will be borne by the Member that is the replacement Operating Member.

 

4.12                                                                       
Right of First Offer re: Abandoned Properties

 

If, subject to any approval required by Section 3.3(c), the Operating Member
proposes to, or to cause Nevada JV or any of its subsidiaries to, dispose of any
right, title or interest in any mineral property of Nevada JV or any of its
subsidiaries by abandonment, forfeiture or surrender (an “Abandoned Property”),
then the Operating Member shall first provide written notice of such intention
to the Minority Member. At any time prior to the expiration of 15 Business Days
following the Minority Member’s receipt of such notice, the Minority Member
shall have the right to elect to have the Abandoned Property Transferred to the
Minority Member or a designated Affiliate, in which case the Abandoned Property
shall be Transferred to the Minority Member or its designated Affiliate, for
nominal consideration, as soon as reasonably practicable following such
election. All sales, stamp or other Transfer taxes, levies and expenses related
to such Transfer shall be paid by the Minority Member. If no such election is
made by the Minority Member within such 15 Business Day-period, the Operating
Member shall be free to proceed with the abandonment, forfeiture or surrender of
the Abandoned Property at any time during the 120-day period following the
expiration of the 15

 

51

--------------------------------------------------------------------------------



 

Business Day-period, following which the terms and conditions of this
Section 4.12 will again apply to any proposed abandonment, forfeiture or
surrender of such Abandoned Property.

 

4.13                                                                       
Right of First Offer re: Dispositions.

 

(a)                                 Disposition Transaction. If, subject to any
approval required by Section 3.3(c), the Operating Member proposes to, or to
cause Nevada JV or any of its subsidiaries to, solicit, negotiate or enter into
an agreement, arrangement or understanding in respect of a sale, conveyance or
other disposition, other than by abandonment or forfeiture, of any right, title
or interest in any mineral property of Nevada JV or any of its subsidiaries for
a proposed disposition price for such transaction, or aggregate disposition
price for a series of related transactions, reasonably expected to exceed $25
million (a “Disposition Transaction”), then the Operating Member shall first
provide written notice of such intention to the Minority Member (the
“Disposition Notice”), which notice shall specify the applicable mineral
property and the anticipated material terms (including price) and conditions at
which Nevada JV may be prepared to complete a Disposition Transaction. For the
avoidance of doubt, delivery by Nevada JV of a Disposition Notice shall not
compel Nevada JV to complete a Disposition Transaction.

 

(b)                                 Exercise Period. At any time prior to the
expiration of 15 Business Days following the Minority Member’s receipt of a
Disposition Notice (the “ROFO Exercise Period”), the Minority Member shall have
the right to make an offer to the Operating Member for a Disposition Transaction
with respect to the applicable mineral property (a “Member Transaction Offer”).
A Member Transaction Offer must be irrevocable for at least five Business Days
and shall set forth all of the material terms and conditions of the Disposition
Transaction that are proposed by the Minority Member (which may be the same as,
or more or less favourable than, the terms and conditions set forth in the
Disposition Notice). The Operating Member will use its commercially reasonable
efforts to provide the Minority Member, as promptly as practicable, with such
information concerning the applicable mineral property as the Minority Member
may reasonably request for the purposes of determining whether to make a Member
Transaction Offer.

 

(c)                                  Offering Period. Provided that Nevada JV
has complied with all of the provisions of this Section 4.13, and whether or not
the Minority Member has delivered a Member Transaction Offer during the ROFO
Exercise Period, at any time during the 120-day period following the expiration
of the ROFO Exercise Period (such period, the “Offering Period”), the Operating
Member may cause Nevada JV and its subsidiaries to consummate a Disposition
Transaction with any Person with respect to the applicable mineral property that
is on terms and conditions that, taken as a whole, are no more favorable to such
Person, and no less favorable to Nevada JV and its subsidiaries, than the terms
and conditions set forth in (i) if the Minority Member has delivered a Member
Transaction Offer, such Member Transaction Offer (and, for this purpose, any
such agreement shall be deemed to exclude any obligation that cannot reasonably
be fulfilled by the Minority Member and its Affiliates) and (ii) in all other
cases, the Disposition Notice. If no such Disposition Transaction is consummated
prior to the expiry of the Offering Period, the terms and conditions of this
Section 4.13 will again apply to any proposed Disposition Transaction.

 

52

--------------------------------------------------------------------------------



 

ARTICLE 5



BUDGETS; FUNDING

 

5.1                                                                              
Programs and Budgets.

 

(a)                                 Operations Prior to Approval of First
Operating Program and Budget. During the period after the date hereof until the
first Operating Program and Budget is Approved by the Board, the Operating
Member is authorized to carry out directly or through its Affiliates Operations
that are (i) sufficient to maintain the Nevada JV Assets and comply with
applicable Legal Requirements, (ii) in accordance with contracts in effect upon
the date hereof, (iii) in furtherance of the Operations, and (iv) other
activities related to the foregoing. Unless otherwise determined by the Board,
the Members shall, pursuant to Section 5.6(b), provide funding for such
Operations to Nevada JV in their respective Proportionate Interests in
accordance with Monthly Funding Statements or Special Funding Statements
provided by Operating Member pursuant to Section 4.5(b)(ii).

 

(b)                                 Reporting by Calendar Year. All Operations
with respect to the Nevada JV Mines and other facilities constructed or owned by
Nevada JV and its subsidiaries shall be planned and conducted and all estimates,
reports, and statements shall be prepared and made on the basis of a Calendar
Year.

 

(c)                                  Programs and Budgets.

 

(i)             Operating Programs and Budgets. The Operating Member shall
submit a draft Program and Budget for Operations, which shall cover Operations
of Nevada JV and its subsidiaries, to the Board for each Calendar Year not later
than October 15th of the preceding Calendar Year. Each such Program and Budget,
referred to as an “Operating Program and Budget”, shall contain the following,
on a life-of-mine basis where applicable:

 

(A)                               a description of the proposed Mining
Operations;

 

(B)                               a description of any proposed plan for
Exploration;

 

(C)                               a detailed estimate of all costs by category,
including Nevada JV Capital Costs, plus a reasonable allowance for
contingencies;

 

(D)                               an estimate of the quantity and quality of the
ore to be mined and the Products to be produced;

 

(E)                                an estimate of revenues to be received by
Nevada JV and its subsidiaries from the sale of Products and the sale, if any,
of excess power generated by any power arrangements; and

 

(F)                                 such other facts as may be necessary
pursuant to Section 5.7(a) or to illustrate the results intended to be achieved
by the Operating Program and Budget.

 

53

--------------------------------------------------------------------------------



 

(ii)          Additional Programs and Budgets. The Operating Member may include
in Operating Programs and Budgets, or in separate Programs and Budgets submitted
to the Board (“Additional Programs and Budgets”), proposals for evaluations of
possible expansions, additions to or modifications of the Nevada JV Mines and/or
related facilities or of separate new mines and/or related facilities and/or for
the construction and operation thereof.

 

(iii)       Closure Programs and Budgets. When Operations at any Nevada JV Mine
and related facilities cease, or are scheduled to cease, the Operating Member
shall submit a Program and Budget for Closure Operations (a “Closure Program and
Budget”) to the Board. If Closure Operations are not completed prior to
completion of the initial Closure Program and Budget, the Operating Member shall
propose additional successive Closure Programs and Budgets for the continuation
of Closure Operations until completed. The Operating Member shall propose an
additional Closure Program and Budget to the Board by no later than 30 days
prior to expiration of the initial Closure Program and Budget and of any
succeeding Closure Program and Budget. Each Closure Program and Budget shall
cover a Calendar Year unless otherwise determined by the Board.

 

(d)                                 Funding Plans. Funding for Approved Programs
and Budgets may be obtained from cash flow of Nevada JV and its subsidiaries,
reserve accounts, Member Contributions, loan capital (provided by any Persons,
including the Members or Affiliates of the Members), debentures, equipment
leasing, other funding or financing arrangements or any combination of any of
the foregoing. The Operating Member shall provide a proposed Funding Plan along
with each Operating Program and Budget, Additional Program and Budget and
Closure Program and Budget proposed by the Operating Member to the Board which
shall set forth proposed sources of funding as above provided. Unless otherwise
determined by the Board, the proposed Funding Plan shall provide that
contemplated Member Contributions will be made in accordance with
Section 5.6(a), to the extent the Operations contemplated by the corresponding
Program and Budget cannot be funded from Cash Available to Nevada JV, and that
funds for such Member Contributions shall be contributed by the Members in their
respective Proportionate Interests to Nevada JV in accordance with
Section 5.6(b).

 

(e)                                  Approval by the Board. Each proposed
Operating Program and Budget, Additional Program and Budget and Closure Program
and Budget shall be subject to the requirements of Section 5.7(a) and the
procedures set forth in Section 5.7(b). The Board shall seek to Approve each
Operating Program and Budget, Closure Program and Budget and Additional Program
and Budget that follows the initial such Program and Budget and each
accompanying Funding Plan by December 1st of the year immediately preceding the
Calendar Year to which such Program and Budget relates.

 

(f)                                   Activities During Delay. If the Board for
any reason fails timely to Approve an Operating Program and Budget, the
Operating Member shall, subject to the contrary direction of the Board and to
the availability of necessary funds, be authorized to continue, or to cause
Nevada JV and its subsidiaries to continue, Operations sufficient to maintain
the Nevada JV Assets and comply with applicable Legal Requirements and, if
Mining is ongoing, to maintain production levels in effect when the failure
occurs. Operations performed by the Operating Member pursuant to this
Section 5.1(f) shall be funded by Cash Available to Nevada JV and its

 

54

--------------------------------------------------------------------------------



 

subsidiaries to the extent reasonably possible. Unless otherwise determined by
the Board, the Members shall, pursuant to Section 5.6(b), provide funding
required for such expenditures to the extent that Cash Available to Nevada JV
and its subsidiaries is insufficient to cover the same as Capital Contributions
to Nevada JV in their respective Proportionate Interests in accordance with
Monthly Funding Statements or Special Funding Statements provided by the
Operating Member pursuant to Section 4.5(b)(ii).

 

5.2                                                                              
Delivery and Sale of Gold Production.

 

The Parties hereby acknowledge and agree that the following arrangements will be
entered into with respect to the delivery and sale of Products unless otherwise
determined by the Board in accordance with Section 3.3(c)(xvi):

 

(a)                                 In respect of Doré produced by Nevada JV and
its subsidiaries:

 

(i)             each Member or its designated Affiliate (each, a “Purchaser”)
will purchase from Nevada JV 100% of the refined gold and silver outturned
following the refining of Doré on a pro rata basis according to the
Proportionate Interest of the applicable Member that is, or is Affiliated with,
such Purchaser, in accordance with the terms and conditions of the gold and
silver bullion purchase agreement dated the date of this Agreement between
Nevada JV and each Member or its designated Affiliate (as amended from time to
time, the “Bullion Purchase Agreement”);

 

(ii)          Nevada JV shall enter into one or more Doré transportation
agreements and one or more Doré refining agreements with one or more precious
metals refiners whose large bars are acceptable in the London market as LBMA
Good Delivery (as such standard may be replaced from time to time) pursuant to
which Nevada JV will (A) deliver all Doré originating at the Nevada JV Mines for
refining at such refiner’s refineries, and (B) in accordance with the Bullion
Purchase Agreement, arrange for the refiner to credit to designated metal
accounts maintained by such Purchaser (or deliver by such alternative delivery
methods as may be permitted pursuant to the Bullion Purchase Agreement) refined
gold and silver purchased by each Purchaser in accordance with
Section 5.2(a)(i); and

 

(iii)       subject to the terms and conditions of the Bullion Purchase
Agreement, in the event that a Purchaser defaults on its payment obligations in
respect of the purchase from Nevada JV of refined gold and silver pursuant to
the Bullion Purchase Agreement, (A) Nevada JV may elect to retain for its own
account, as payment for such refined gold and refined silver, all Nevada JV
Distributions and Member Loan Payments that such defaulting Purchaser or Member
Affiliated with it, as applicable, would otherwise be entitled to receive from
Nevada JV, until all amounts payable under the Bullion Purchase Agreement
(including accrued interest) have been paid in full and (B) each Member hereby
irrevocably authorizes and directs Nevada JV to retain for its own account such
Nevada JV Distributions and Member Loan Payments until all amounts payable under
the Bullion Purchase Agreement (including accrued interest) have been paid in
full.

 

55

--------------------------------------------------------------------------------



 

(b)                                 In respect of all other minerals or
commodities, including Concentrates (but excluding Doré), Nevada JV shall sell
such mineral or commodities, including Concentrates, as applicable, to a smelter
operator or other third party, on behalf of and for the benefit of the Members.

 

(c)                                  The Nevada JV and Operating Member are
hereby authorized to take such actions and enter into such agreements or other
arrangements as the Operating Member reasonably determines are necessary in
furtherance of the foregoing.

 

(d)                                 For purposes of this Agreement the following
terms have the following meanings:

 

(i)             “Concentrates” means the Product derived from Crude Ore after
waste materials have been removed through leaching, milling or other
beneficiation;

 

(ii)          “Crude Ore” means Products that have not, except for sizing or
crushing, been subject to further processing or concentrating;

 

(iii)       “Doré” means unrefined metal bars containing gold and silver that
requires further refining to produce marketable gold and silver.

 

(iv)      “LBMA” means the London Bullion Market Association, including its
successors and assignees, and any accepted market replacement if the LBMA ceases
to exist.

 

(v)         “LBMA Good Delivery” means gold and silver in accordance with the
requirements set forth in the “Good Delivery Rules for Gold and Silver Bars —
Specifications for Good Delivery Bars and Application Procedures for Listing”,
January 2019, of the LBMA, as the same may be amended or otherwise modified from
time to time.

 

5.3                                                                              
Reserves.

 

The Board may establish one or more cash reserves as the Board determines from
time to time and may apply such reserves for Operations as may be determined by
the Board; provided, however, that cash reserves shall be limited only to those
reserves and to such amounts as are reasonably required to support Operations.

 

5.4                                                                              
Surety Arrangements.

 

(a)                                 The Members acknowledge that (i) as of the
date of this Agreement, there are outstanding Surety Arrangements provided by
the Members or their Affiliates prior to the date of this Agreement that relate
to the Barrick Contributed Assets or the Newmont Contributed Assets that have
not been released or discharged, as described on attached Schedule K (each a
“Legacy Surety Arrangement”), and (ii) the Legacy Surety Arrangements are
subject to Section 5.15 of the Implementation Agreement, governing the
substitution of such Legacy Surety Arrangements with Surety Arrangements
provided by the Nevada JV or the implementation of alternative arrangements in
the event substitution of any Legacy Surety Arrangement is not so substituted
within one year following the date of this Agreement.

 

56

--------------------------------------------------------------------------------



 

(b)                                 Notwithstanding Section 5.4(a), if any
Surety Arrangements are required by any Governmental Authority, the Members
(and, if required by such Governmental Authorities, the applicable Parents)
shall, to the extent such Surety Arrangements are not provided solely by Nevada
JV, undertake obligations, or enable Nevada JV to undertake obligations,
required to provide such Surety Arrangements (each a “New Member Surety
Arrangement”), in each case in proportion to their respective Proportionate
Interests. The portion of the New Member Surety Arrangement underwritten or
provided by each Member (or, if applicable, its respective Parent) shall be
adjusted to reflect any changes in the Proportionate Interests of the Members
and to enable substitution of Nevada JV as the obligor to the extent permitted
by applicable Legal Requirements, and each Member (and, if applicable, its
respective Parent) agrees to cooperate and take such actions as are necessary to
enable and ensure the same (including providing joint written directions
required by or notices to any applicable Governmental Authorities notifying such
Governmental Authorities of any changes in the Proportionate Interests of the
Members).

 

(c)                                  It is the intention of the Members that the
Members will bear, directly or indirectly, in proportion to their Proportionate
Interests, (i) all out-of-pocket costs and expenses incurred by each Member and
Affiliate of any Member that is the obligor in respect of any Legacy Surety
Arrangement or New Member Surety Arrangement (an “Obligated Party”) that are
reasonably required to maintain in place any Legacy Surety Arrangement or New
Member Surety Arrangement in accordance with its terms, including but not
limited to the payment of premiums or providing letters of credit, cash
collateral or guaranties (“Surety Arrangement Costs”), and (ii) all amounts paid
by an Obligated Party pursuant to the terms of any Legacy Surety Arrangement or
New Member Surety Arrangement (a “Surety Arrangement Payment”). Accordingly,
Nevada JV shall promptly indemnify and reimburse each Obligated Party and its
Affiliates for (i) all Surety Arrangement Costs incurred by the Obligated Party
or its Affiliates and (ii) any Surety Arrangement Payment.

 

5.5                                                                              
Supplemental Programs and Budgets.

 

(a)                                 Approval Procedures. In the event the
Operating Member or a Manager believes that any Approved Operating Program and
Budget, Approved Additional Program and Budget or Approved Closure Program and
Budget should be revised prior to the end of the applicable Budget Period, the
Operating Member or such Manager may propose one or more supplemental Programs
and Budgets (each a “Supplemental Program and Budget”) to the Board to be
accomplished by the end of the then-current Budget Period. Any such proposed
Supplemental Program and Budget shall be subject to the procedures set forth in
Section 5.7(b).

 

(b)                                 Funding Plan. The Operating Member (or the
proposing Manager) shall provide a proposed Funding Plan to accompany each
proposed Supplemental Program and Budget. Unless otherwise determined by the
Board, the proposed Funding Plan shall provide that contemplated Member
Contributions will be made in accordance with Section 5.6(a), to the extent the
Operations contemplated by such Supplemental Program and Budget cannot be funded
from Cash Available to Nevada JV, and that funds for such Member Contributions
shall be contributed by the Members in their respective Proportionate Interests
to Nevada JV in accordance with Section 5.6(b).

 

57

--------------------------------------------------------------------------------



 

5.6                                                                              
Member Contributions.

 

(a)                                 Unless otherwise determined by the Board
pursuant to Section 3.3(c)(xvii), Member Contributions to Nevada JV shall be
made as Capital Contributions.

 

(b)                                 Within 10 days after a Monthly Funding
Statement or Special Funding Statement showing required Member Contributions is
delivered to a Member by the Operating Member pursuant to Section 4.5(b)(ii),
such Member shall pay to Nevada JV the amount requested of such Member in the
manner prescribed in such Monthly Funding Statement or Special Funding
Statement. Notwithstanding the foregoing, it is acknowledged and agreed that any
Special Funding Statement in respect of any payment to be made pursuant to the
Note Guaranty may specify a period of time less than 10 days in which payment of
the amount requested shall be made.

 

5.7                                                                              
Procedures Related to Programs and Budgets and Funding Plans.

 

(a)                                 Content of Proposed Programs and Budgets.
Each Program and Budget proposed to the Board as provided herein shall include
in reasonable detail a description of the nature of the proposed Operations,
designations of the land area upon which the proposed Operations will take
place, the estimated period of time such Operations will take and the
expenditures to be made in carrying out such Operations. Each such Program and
Budget may contain provisions related to the operation and funding of Nevada JV
and its subsidiaries in respect of expenditures of Nevada JV and its
subsidiaries. Every proposed Program and Budget, including all proposed
modifications of any proposed Program and Budget, shall, at a minimum, be
sufficient to maintain the Nevada JV Assets and to satisfy applicable Legal
Requirements.

 

(b)                                 Review and Approval Procedures. Each Member,
acting through its appointees on the Board, shall within 15 days after
submission by the Operating Member of any proposed Program and Budget submit to
the Managers appointed by the other Member:

 

(i)             notice that such Member approves the proposed Program and
Budget; or

 

(ii)          proposed modifications of the proposed Program and Budget.

 

If a Member fails to give either of the foregoing responses within the allotted
time, the failure shall be deemed to be an approval by such Member of the
Operating Member’s proposed Program and Budget. If a Member makes a timely
submission to the Managers appointed by the other Member pursuant to
Section 5.7(b)(ii), then the Board shall meet within 30 days after such
proposals or objections are submitted and shall consider, acting reasonably and
in good faith, the proposals of such Member and seek to develop a complete
Program and Budget acceptable to each Member in light of the proposals of the
Member that submitted the same. If the Managers fail, acting reasonably, to
reach unanimous agreement upon such Program and Budget within 30 days after a
Manager appointed by a Member has made a timely submission to the Managers
appointed by the other Member pursuant to Section 5.7(b)(ii), then the Program
and Budget originally submitted by the Operating Member with such modifications
as the Managers have agreed upon, if any, shall be submitted to Vote and shall
be adopted if Approved by the Board.

 

(c)                                  Changes by Board. Subject to Sections 3.3
and 5.7(b), the Board may make such changes to any proposed Program and Budget
as it deems fit prior to Approval.

 

58

--------------------------------------------------------------------------------



 

ARTICLE 6



EXCLUDED DEVELOPMENT/EXPLORATION PROPERTIES; MATERIAL CAPITAL PROJECTS

 

6.1                                                                              
Contribution of Excluded Development/Exploration Properties.

 

Where an Excluded Property Feasibility Study conducted in respect of an Excluded
Development/Exploration Property is a Successful Study, the applicable Member
that owns (or that is Affiliated with the owner of) such Excluded
Development/Exploration Property (the “Contributing Member”) shall promptly
provide written notice (a “Contribution Notice”) of the same to Nevada JV and
the other Member (the “Non-Contributing Member”) (which notice shall be
accompanied by (i) to the extent not previously provided, a copy of the Excluded
Property Feasibility Study, and (ii) a detailed statement as to the cost of the
Excluded Property Feasibility Study together with reasonable supporting
documentation) and such Excluded Development/Exploration Property shall be
contributed to Nevada JV in accordance with the following provisions:

 

(a)                                 the Contributing Member shall promptly cause
a valuation of its interest in the Excluded Development/Exploration Property to
be completed in accordance with the procedures set out in Schedule F (the
“Excluded Development/Exploration Property Value”) and shall promptly provide a
copy of such valuation to the Non-Contributing Member;

 

(b)                                 promptly and in any event within 15 days
following the determination of the Contribution Value, subject to any extensions
required to obtain necessary regulatory approvals, the Contributing Member shall
(or, if applicable, shall cause its Affiliate to) contribute to Nevada JV all of
its interest in the Excluded Development/Exploration Property
(the “Contribution”);

 

(c)                                  the Contribution shall be valued as the sum
of (i) the Excluded Development/Exploration Property Value, plus (ii) the total
aggregate costs, expenses and fees incurred by the Contributing Member and its
Affiliates in connection with the Excluded Property Feasibility Study (together
with the Excluded Development/Exploration Property Value, the “Contribution
Value”);

 

(d)                                 in connection with the Contribution, within
30 days of receiving the valuation determining the Excluded
Development/Exploration Property Value the Non-Contributing Member may elect to
either:

 

(i)             pay to the Contributing Member on the date of the completion of
the Contribution (the “Contribution Date”) an amount equal to the product of:

 

(A)                               the Non-Contributing Member’s Proportionate
Interest (as at the time immediately prior to the Contribution), multiplied by

 

(B)                               the Contribution Value; or

 

(ii)          permit its Proportionate Interest to be diluted, effective as of
the Contribution Date, by treating such Contribution as a Capital Contribution
in the amount of the Contribution Value and recalculating the

 

59

--------------------------------------------------------------------------------



 

Proportionate Interests taking into account the Contribution Value contributed
by the Contributing Member (in which case the Schedule of Members will be
updated by the Board to give effect to such Contribution). An illustration of
such recalculation is set out in Part I of Schedule G.

 

(e)                                  If the Non-Contributing Member fails to
make such an election within such 30 day period, it shall be deemed to have
elected to have its Proportionate Interest diluted in accordance with
Section 6.1(d)(ii).

 

(f)                                   If an Excluded Development/Exploration
Property is contributed to Nevada JV in accordance with this Section 6.1,
(i) the Contributing Member shall be deemed to have made a Capital Contribution
in the amount of the Contribution Value less any amount paid by the
Non-Contributing Member pursuant to Section 6.1(d)(i) and (ii) the
Non-Contributing Member shall be deemed to have made a Capital Contribution in
the amount paid by the Non-Contributing Member pursuant to Section 6.1(d)(i), if
any.

 

(g)                                  In connection with the contribution of the
Excluded Development/Exploration Property to Nevada JV, on the Contribution Date
Nevada JV will assume all liabilities relating to or associated with the
Excluded Development/Exploration Property.

 

For the purposes of this Section 6.1, an “Excluded Property Feasibility Study”
means a feasibility study undertaken by the Contributing Member for the purpose
of evaluating the development of the Excluded Development/Exploration Property
as an integrated expansion of the Nevada JV Business, and includes any
associated program of exploration (including site preparation, drilling and
environmental compliance) completed in connection with the Excluded Property
Feasibility Study or any previous prefeasibility study. The Operating Member
shall cause Nevada JV to cooperate with either Member’s conduct of an Excluded
Property Feasibility Study with respect to any Excluded Development/Exploration
Property of such Member or its Affiliate; provided, however, that any
incremental costs incurred by Nevada JV as a result of such cooperation shall be
borne exclusively by the applicable Member that is conducting an Excluded
Property Feasibility Study.

 

6.2                                                                              
Disposition of Excluded Development/Exploration Properties.

 

(a)                                 No Member shall (or shall permit any of its
Affiliates to) sell, convey or otherwise dispose of any of its right, title or
interest in an Excluded/Development Property (an “Excluded Property Disposition
Transaction”) unless:

 

(i)             such Member has first complied with the terms and conditions of
this Section 6.2;

 

(ii)          such Member has conducted an Excluded Property Feasibility Study
in respect of such Excluded Development/Exploration Property and such study is
not a Successful Study, or such Member has otherwise determined, acting
reasonably, on the basis of a pre-feasibility study process, whether or not
completed, that an Excluded Property Feasibility Study in respect of such
Excluded Development/Exploration Property would not be a Successful Study;

 

60

--------------------------------------------------------------------------------



 

(iii)  copies of any Excluded Property Feasibility Study or studies or analyses
prepared in connection with a pre-feasibility study process conducted in
accordance with Section 6.2(a)(ii) (as applicable, the “Applicable Study”) are
promptly provided by such Member to the other Member; and

 

(iv)      the terms and conditions of such Excluded Property Disposition
Transaction preserve, in favor of Nevada JV, access rights in respect of such
Excluded Development/Exploration Property substantially the similar to the
access rights provided pursuant to Section 6.4.

 

(b)                                 A Member proposing an Excluded Property
Disposition Transaction (the “Proposing Member”) shall give notice in writing
(an “Offer Notice”) to the other Member (the “Offeree Member”) if a bona fide
written offer (“Third Party Offer”) in respect of an Excluded Property
Disposition Transaction is received from an arms’ length third party (whether
such Third Party Offer is unsolicited from the third party or arises as a result
of an outbound inquiry by the Proposing Member), and the Proposing Member is
prepared to accept such Third Party Offer. The Offer Notice must (i) specify the
name of the third party making the Third Party Offer, the price (including a
cash equivalent if non-cash consideration is being offered) and the principal
terms and conditions of the Third Party Offer and (ii) to the extent not
previously provided to the Offeree Member, include a copy of the Applicable
Study in respect of such Excluded Development/Exploration Property. The Offer
Notice will include an offer (the “Other Member Offer”) to sell the Excluded
Development/Exploration Property that is subject to the Third Party Offer to the
Offeree Member at the same price and on substantially the same terms contained
in the Third Party Offer (which may be no more favorable to the Proposing Member
than the terms of the Third Party Offer). If the Third Party Offer is for
non-cash consideration and the Offeree Member, acting reasonably, does not agree
with the value of the non-cash consideration set out by the Proposing Member in
the Offer Notice, the Offeree Member shall immediately notify the Proposing
Member and the parties shall negotiate in good faith to determine a mutually
agreeable value.

 

(c)                                  At any time prior to the expiration of the
later of (i) 15 Business Days following the date of delivery of an Offer Notice,
and (ii) 60 days following the date of delivery of the Applicable Study (the
“Excluded Property ROFR Exercise Period”), the Offeree Member shall have the
right, in its discretion, to accept the Other Member Offer by giving written
notice to the Proposing Member; provided that if the Third Party Offer is for
non-cash consideration and the Offeree Member does not agree with the value of
the non-cash consideration set out by the Proposing Member in the Offer Notice,
the Excluded Property ROFR Exercise Period shall automatically be extended to
the date that is the later of (i) 15 Business Days following determination by
the parties of a mutually agreeable value, and (ii) 60 days following the date
of delivery of the Applicable Study. If requested by the Offeree Member, the
Proposing Member will use its commercially reasonable efforts to provide the
Offeree Member, as promptly as practicable, with such information concerning the
applicable Excluded Development/Exploration Property as was made available to
the Person that made the Third Party Offer for the purposes of determining
whether to accept an Other Member Offer.

 

(d)                                 If the Other Member Offer is accepted by the
Offeree Member, then the Offeree Member shall purchase the Excluded
Development/Exploration Property subject to the Other Member Offer upon the
terms and conditions contained in the Other Member Offer. Such purchase shall be
completed as soon as reasonably practicable following such acceptance. For the
avoidance of doubt, if the Offeree Member purchases the Excluded
Development/Exploration Property, (i) such Excluded Development/Exploration
Property shall

 

61

--------------------------------------------------------------------------------



 

no longer be subject to Section 6.1 or this Section 6.2, and (ii) the Offeree
Member and its representatives shall continue to have the access and use rights
described in Section 4.9 in respect of the development of such Excluded
Development/Exploration Property.

 

(e)                                  Provided that the Proposing Member has
complied with all of the provisions of this Section 6.2, and that the Offeree
Member has not delivered an acceptance of the Other Member Offer during the
Excluded Property ROFR Exercise Period (or has notified the Proposing Member in
writing that it will not deliver such an acceptance), then, at any time during
the 120-day period following the expiration of the Excluded Property ROFR
Exercise Period (or such earlier date on which the Proposing Member receives
notice in writing from the Offeree Member that it will not deliver an
acceptance), the Proposing Member or its Affiliate may consummate an Excluded
Property Disposition Transaction with any Person with respect to the applicable
Excluded Development/Exploration Property that is at the same or greater price
and on terms and conditions that, taken as a whole, are no more favorable to
such Person, and no less favorable to the Proposing Member, than the terms and
conditions set forth in the Other Member Offer (and, for this purpose, any such
agreement shall be deemed to exclude any obligation that cannot reasonably be
fulfilled by the Offeree Member and its Affiliates). If no such Disposition
Transaction is consummated prior to the expiry of such 120-day period, the terms
and conditions of this Section 6.2 will again apply to any proposed Excluded
Property Disposition Transaction.

 

6.3                                                                              
Material Capital Projects.

 

The following provisions shall govern the Development of a proposed Material
Capital Project:

 

(a)                                 Where a feasibility study conducted in
respect of a proposed Material Capital Project is a Successful Study, the
Operating Member may cause the General Manager to prepare a Capital Project
Budget in respect of the proposed Material Capital Project. A Material Capital
Project that is not supported by a Successful Study may not proceed, and the
Operating Member shall not direct the General Manager to prepare a Capital
Project Budget, unless the unanimous approval of the Board is first obtained.

 

(b)                                 Following completion of a Capital Project
Budget, a decision to proceed with the Development of the Material Capital
Project in accordance with the Capital Project Budget will be put to the Board
for its Approval. If the Board Approves the Development of the Material Capital
Project, either Member may, by providing written notice (an “Opt-Out Notice”) to
the other Member within 30 days of the approval of the Material Capital Project
by the Board, elect not to participate in the Material Capital Project (such
Member, the “Non-Funding Member”). If no Member has delivered an Opt-Out Notice
within the 30 day period prescribed by this Section 6.3(b), both Members shall
be deemed to have agreed to fund the Material Capital Project (a “Co-Funded
Capital Project”) and shall be required to satisfy any Member Contributions
related to the Co-Funded Capital Project in proportion to their Proportionate
Interest.

 

(c)                                  If a Member receives an Opt-Out Notice
within the timeframe prescribed by Section 6.3(b), such Member may, within 30
days from the receipt of the Opt-Out Notice, elect to sole fund the Material
Capital Project by providing notice to this effect to the Non-Funding Member (a
“Sole Funding Notice”). A failure to

 

62

--------------------------------------------------------------------------------



 

provide a Sole Funding Notice within the prescribed 30-day period shall be
deemed a decision not to proceed unilaterally with the Material Capital Project.
A Member that elects to sole fund in accordance with this Section 6.3(c) is
referred to as the “Sole Funding Member.” For clarity, a Material Capital
Project that is proceeding with a Sole Funding Member shall be funded, to the
extent that the expenditures thereon constitute Development Capital
Expenditures, solely by the Sole Funding Member’s Member Contributions
contributed for such purpose and not by other Cash Available to Nevada JV.

 

(d)                                 The Proportionate Interests of the Members
shall be recalculated, and the Schedule of Members shall be updated, to give
effect to the Member Contributions made to fund the Material Capital Project.
For the avoidance of doubt, any cost overruns that exceed the Capital Project
Budget but which are funded by Member Contributions by the Sole Funding Member
shall nonetheless dilute the interest of the Non-Funding Member. An illustration
of such recalculation is set out in Part II of Schedule G.

 

(e)                                  Any failure to make a required Member
Contribution within 10 Business Days following a Monthly Funding Statement or
Special Funding Statement in respect of the Co-Funded Capital Project shall
constitute a Funding Default.

 

6.4                                                                              
Access to Excluded Development/Exploration Properties.

 

Subject to the following provisions, Nevada JV or its subsidiaries or any of
their respective representatives shall be entitled to access and make use of the
lands of any Excluded Development/Exploration Property for purposes of bona fide
Nevada JV Operations:

 

(a)                                 the Operating Member shall provide the
Member that owns, or whose Affiliate owns, such Excluded Development/Exploration
Property with reasonable advance written notice of its desire to access and use
such lands, including a detailed summary of the proposed access and use;

 

(b)                                 such access and use shall not adversely
impact the value or use of the Excluded Development/Exploration Property by such
Member or its Affiliate, as determined by such Member, acting reasonably;

 

(c)                                  Nevada JV shall at all times abide by
applicable safety procedures of such Member;

 

(d)                                 Nevada JV shall be solely responsible for
performing, at its sole cost, all reclamation, restoration and Environmental
Compliance related to or arising out of its use of such Property;

 

(e)                                  any incremental costs incurred by such
Member or its Affiliate (including personnel related costs) or losses suffered
by such Member or its Affiliates as a result of such access and use shall be
borne exclusively by Nevada JV.

 

63

--------------------------------------------------------------------------------



 

6.5                                                                              
No Other Restrictions.

 

Except for the provisions of Sections 6.1, 6.2 and 6.3, nothing in this
Agreement is intended to, or shall, limit either Member in its activities with
respect to, or disposition of any interest in, any of its respective Excluded
Development/Exploration Properties.

 

ARTICLE 7



EXCLUDED CLOSURE PROPERTIES

 

7.1                                                                              
Treatment of Excluded Closure Properties.

 

For certainty, it is acknowledged that none of the Excluded Closure Properties
were, and none shall be, contributed to the Nevada JV. Nothing in this Agreement
is intended to, or shall, limit either Member in its activities with respect to,
or disposition of any interest in, any of its respective Excluded Closure
Properties.

 

7.2                                                                              
Excluded Closure Properties

 

The Parties acknowledge and agree that a Member may, by notice in writing to the
Operating Member, appoint the Operating Member to manage and carry out all
operations related to the shutdown and closure of any Excluded Closure Property
owned by such Member pursuant to the applicable Closure Plans. The appointment
of the Operating Member following a notice given by a Member under this
Section 7.2 shall be conditional on such Member and the Operating Member, each
acting reasonably and in good faith, negotiating and entering into a mutually
acceptable agreement setting out the terms and conditions upon which the
Operating Member shall manage such closure operations. Among other things, such
terms and conditions shall provide that the Operating Member shall have the
right to recover from the applicable Member that owns an Excluded Closure
Property, and such Member will reimburse the Operating Member for, all costs and
expenses incurred by the Operating Member in respect of such closure operations
and any losses and damages it suffers from the conduct of such closure
operations, except to the extent caused by or attributable to the Operating
Member’s gross negligence or willful misconduct.

 

ARTICLE 8



DISTRIBUTIONS.

 

8.1                                                                              
Distributions.

 

(a)                                 Cash Available For Distribution. “Cash
Available for Distribution” means, as of the date of any distribution pursuant
to Section 8.1(b) or Section 8.1(c), the positive difference resulting from:

 

(i)             the amount of cash, and cash equivalents, in all accounts
(excluding any funds received from lenders or Member Contributions that, in
either case, are dedicated to a particular use);

 

(ii)          less the sum of the following items (the “Cash Reserve Amount”):

 

64

--------------------------------------------------------------------------------



 

(A)                               current liabilities payable during the period
of 21 calendar days following that date, including all current liabilities for
taxes payable;

 

(B)                               debt service requirements for all third-party
company debt payable within 21-calendar days following that date, if any;

 

(C)                               budgeted operating and capital expenditures
forecast for within 21-calendar days following that date, and reasonable and
normal reserve accounts; and

 

(D)                               contingencies as calculated or reasonably
estimated by the Operating Member.

 

(b)                                 Payments from Cash Available for
Distribution. Unless otherwise determined by a Vote of the Board pursuant to
Section 3.3(c)(xviii) and subject to applicable Legal Requirements, Cash
Available for Distribution (excluding amounts required to be distributed under
Sections 8.1(c) or (d)) shall be disbursed monthly, and shall be used:

 

(i)             first, to pay, as required pursuant to the terms of any Member
Loans that may have been made to Nevada JV by the Members or their respective
Affiliates, unless waived by both Members; and

 

(ii)          second, as distributions to the Members, in accordance with each
Member’s Proportionate Interest, subject to Section 5.2(a)(iii) and
Section 9.5(c)(i).

 

(c)                                  Special Distributions of Proceeds. As soon
as practicable following consummation of any sale or other disposition of Nevada
JV Assets in one or a series of related transactions with a value of $50 million
or more (other than a sale of Products or a sale of all or substantially all of
the assets of Nevada JV, which is subject to Section 8.1(d)), Nevada JV shall
distribute to the Members, in accordance with each Member’s Proportionate
Interest, the proceeds of such sale or other disposition, net of related
transaction costs and reserves for transaction-related liabilities determined by
the Board.

 

(d)                                 Distributions Upon Liquidation.
Distributions upon the winding up of Nevada JV, including proceeds from a
liquidation of the assets of Nevada JV, or a sale of all or substantially all of
the assets of Nevada JV, shall, after compliance with Section 17.1(c), be
distributed to Members in accordance with Section 8.1(b).

 

ARTICLE 9



DEFAULTS AND REMEDIES

 

9.1                                                                              
Defaults.

 

A Member defaulting in the performance of any of its obligations or duties under
this Agreement, including a Member in its capacity as Operating Member, shall be
referred to as the “Defaulting Member”, and the other Member (including a Member
in its capacity as Operating Member) shall be referred to as the “Non-Defaulting
Member”.

 

65

--------------------------------------------------------------------------------



 

9.2                                                                              
Notice of Default.

 

A Non-Defaulting Member shall give the Defaulting Member a written notice of
default (a “Notice of Default”), which shall describe the default in reasonable
detail and state the date by which the default must be cured, which date for
curing or commencing to cure shall be not less than 30 days after receipt of the
Notice of Default, except in the case of a failure to advance funds, in which
case the date for cure shall be not less than 10 days after receipt of the
Notice of Default; provided, however, that advance notice shall not be required
prior to the taking of action by the Non-Defaulting Member to provide funds
pursuant to Section 9.5(b) or Section 9.5(c) to rectify the default in an
emergency or if necessary to avoid losses or breaches of contractual or
governmental obligations. Failure of a Non-Defaulting Member to give a Notice of
Default shall not release the Defaulting Member from any of its duties under
this Agreement.

 

9.3                                                                              
Opportunity to Cure.

 

If within the applicable period described in Section 9.2 the Defaulting Member
cures the default, or if the failure is one (other than the failure to make
payments or to advance funds) that cannot in good faith be corrected within such
period and the Defaulting Member begins to correct the default within the
applicable period and continues corrective efforts with reasonable diligence
until a cure is effected, the Notice of Default shall be inoperative, and the
Defaulting Member shall lose no rights under this Agreement and shall not be
considered in breach of this Agreement and the Non-Defaulting Member shall take
no further action with respect thereto. If, within the specified period, the
Defaulting Member does not cure the default or begin to cure the default as
provided above, the Non-Defaulting Member at the expiration of the applicable
period, or upon notice where no cure period is allowed, shall have the rights
specified in Section 9.4; provided, however, that if the Defaulting Member in
good faith contests whether the alleged default has in fact occurred (other than
the failure to make payments or to advance funds), the Defaulting Member shall
give notice thereof to the Non-Defaulting Member within the applicable cure
period described in Section 9.2. The provisions of Article 14 shall then be
applicable (except as otherwise provided herein) and the rights of the
Non-Defaulting Member to pursue its remedies shall be suspended until a final
determination is made as to the existence of the alleged default. If the
determination confirms that a default has occurred, the Defaulting Member shall
be deemed upon receipt of the determination to have received a further notice of
default pursuant to Section 9.2 and shall have the opportunity to cure as
provided above in this Section 9.3 (with no further right to contest the
default).

 

9.4                                                                              
Rights Upon Default.

 

The Non-Defaulting Member, after providing notice and an opportunity to cure as
provided in Sections 9.2 and 9.3, shall have the right (but not the duty) to
exercise any remedy provided in Section 9.5, which remedies are cumulative and
are in addition to and not in substitution for any other rights or remedies that
the Non-Defaulting Member may have in law or equity. The Members acknowledge
that if either Member defaults in making a contribution required by
Section 5.6(b), Section 6.3(b) (relating to a Co-Funded Capital Project) or any
other provision of this Agreement, or in repaying a loan as required under
Section 9.5(c), it will be difficult to measure the damages resulting from such
default (it being hereby understood and agreed that the Members have attempted
to determine such damages in advance and determined that the calculation of such
damages cannot be ascertained with reasonable certainty). Both Members
acknowledge and recognize that the damage to the Non-Defaulting Member could be
significant.

 

66

--------------------------------------------------------------------------------



 

9.5                                                                              
Failure to Provide Funds.

 

(a)                                 Default. If a default referred to in
Section 9.1 is a failure of the Defaulting Member to provide Member
Contributions as required pursuant to Section 5.6(b), Section 6.3(b) (relating
to a Co-Funded Capital Project) or otherwise herein (a “Funding Default”), the
Non-Defaulting Member may, inter alia, exercise any of the remedies set forth in
Section 9.5(b) or Section 9.5(c) with respect to the defaulted amount (the
“Defaulted Amount”).

 

(b)                                 Additional Contribution to Cover Funding
Default. The Non-Defaulting Member may, within five Business Days following the
last day of the cure period, elect to cover the Funding Default by contributing
the Defaulted Amount as an additional Member Contribution in the form of a
Capital Contribution.

 

(c)                                  Default Loan.

 

(i)             The Non-Defaulting Member may, within five Business Days
following the last day of the cure period, elect to pay the Defaulted Amount to
Nevada JV and have such payment deemed to be a loan from the Non-Defaulting
Member to the Defaulting Member (a “Default Loan”). The Default Loan shall be
due and payable on demand upon 30 days’ notice given no sooner than 90 days
after the advance or assumption is made, and shall bear interest from the date
advanced at an annual rate equal to 6% over the LIBOR Rate as the same shall
change from time to time or at the maximum rate permitted by law, whichever is
less, computed monthly in arrears and compounded (at the same interest rate as
is applicable to principal) at the end of each Calendar Year until repaid in
full. If more than one Default Loan is made by a Non-Defaulting Member to the
Defaulting Member, all such Default Loans shall be aggregated, and the rights
and remedies described herein pertaining to an individual advance shall apply to
the aggregated amount. Upon the making of a Default Loan, the Non-Defaulting
Member may require the Defaulting Member to, and the Defaulting Member shall,
execute promissory notes or other documents evidencing the Default Loan
reasonably requested by the Non-Defaulting Member. Notwithstanding the
foregoing, each Member irrevocably agrees that as a Defaulting Member it shall
pay the amount of the Default Loan together with accrued interest to the
Non-Defaulting Member when due. If the aggregate amount payable is not
discharged by the Defaulting Member when due, the Non-Defaulting Member, without
waiver of other remedies, may exercise the remedies set forth below to the
extent permitted by applicable Legal Requirements.

 

(ii)          The Non-Defaulting Member may by notice to Nevada JV and the
Defaulting Member elect to, and upon such election shall be entitled to, receive
all Nevada JV Distributions and Member Loan Payments that the Defaulting Member
would otherwise be entitled to receive from Nevada JV until an amount that is
equal to the amount of the Default Loan (aggregated if applicable) plus interest
as provided in Section 9.5(c)(i) has been recovered by the Non-Defaulting
Member. All such amounts received by the Non-Defaulting Member shall be first
applied to accrued interest and then to the principal amount of the Default
Loan. Each Member hereby irrevocably authorizes and directs Nevada JV to retain

 

67

--------------------------------------------------------------------------------



 

and hold in trust all of Nevada JV Distributions and Member Loan Payments that
such Member would be entitled to receive after the Non-Defaulting Member has
elected to receive same as provided above and to pay such amounts to the
Non-Defaulting Member on the Defaulting Member’s behalf until an amount that is
equal to the amount of the Default Loan plus interest as provided in
Section 9.5(c)(i) has been recovered by the Non-Defaulting Member.

 

(d)                                 Indemnification. Each Member agrees to
indemnify, defend and hold harmless Nevada JV and the other Member from and
against each loss, cost, damage, expense (including attorneys’ fees and costs),
liability and claim therefor, paid or accrued by reason of, and to the extent
caused by, any failure described in Section 9.5(a), subject to the damage
limitations set forth in Section 18.14; provided, however, that if the
Non-Defaulting Member proceeds in accordance with either Section 9.5(b) or
9.5(c), it shall be deemed to have elected the remedies in such Section to the
exclusion of all other remedies.

 

9.6                                                                              
Dilution Mechanism.

 

If a Funding Default occurs, if and to the extent required by the definitions of
Barrick Notional Capital Account and Newmont Notional Capital Account, the
Proportionate Interest of each Member will be recalculated to reflect the
Funding Default and, if applicable, any election by the Non-Defaulting Member to
cover the Funding Default by making an additional Member Contribution in
accordance with Section 9.5(b) and the Schedule of Members shall be updated. An
illustration of such recalculation is set out in Part III of Schedule G. For
certainty, if a Funding Default occurs and the Non-Defaulting Member has elected
to fund the Defaulted Amount as a Default Loan in accordance with
Section 9.5(c), the Defaulting Member’s Proportionate Interest will not be
diluted as a result of such Funding Default.

 

9.7                                                                              
Limited Powers of Attorney.

 

(a)                                 Appointment by Barrick Member. Each of
Barrick Member and Barrick hereby irrevocably appoints Newmont Member to be its
attorney acting on its respective behalf and in its respective name or otherwise
to execute and do all such assurances, acts and things which it ought to do
under the covenants and provisions contained in this Agreement relating to the
execution and delivery of promissory notes or other documents evidencing a loan
from Newmont Member as provided in Section 9.5(c). Such appointment and power of
attorney is coupled with an interest, and Barrick Member and Barrick hereby
ratify and confirm and agree to ratify and confirm whatever Newmont Member shall
in good faith do or purport to do in the exercise or purported exercise of all
or any of the powers, authorities and discretions referred to in such Section.
Barrick Member and Barrick agree to and shall reaffirm the powers granted in
this Section 9.7(a) upon the permitted succession of any Person to the interests
of Newmont Member under this Agreement and (in its capacity as the successor)
upon the permitted succession of any Person to the interests of Barrick Member
or Barrick under this Agreement.

 

(b)                                 Appointment by Newmont Member. Each of
Newmont Member and Newmont hereby irrevocably appoint Barrick Member to be its
attorney acting on its respective behalf and in its respective name or otherwise
to execute and do all such assurances, acts and things which it ought to do
under the covenants and provisions contained in this Agreement relating to the
execution and delivery of promissory notes or other documents evidencing a loan
from Barrick Member as provided in Section 9.5(c). Such appointment and power of
attorney is coupled with an interest, and Newmont Member and Newmont hereby
ratify and confirm and

 

68

--------------------------------------------------------------------------------



 

agree to ratify and confirm whatever Barrick Member shall in good faith do or
purport to do in the exercise or purported exercise of all or any of the powers,
authorities and discretions referred to in such Section. Newmont Member and
Newmont agree to and shall reaffirm the powers granted in this
Section 9.7(b) upon the permitted succession of any Person to the interests of
Barrick Member under this Agreement and (in its capacity as the successor) upon
the permitted succession of any Person to the interests of Newmont Member or
Newmont under this Agreement.

 

9.8                                                                              
Remedies Not Exclusive; No Waiver.

 

Except as otherwise provided in this Agreement, (i) each and every power and
remedy specifically given to the Non-Defaulting Member shall be in addition to
every other power and remedy now or hereafter available at law or in equity
(including the right to specific performance), and (ii) each and every power and
remedy may be exercised from time to time and as often and in such order as may
be deemed expedient. All such powers and remedies shall be cumulative, and the
exercise of one shall not be deemed a waiver of the right to exercise any other.
No delay or omission in the exercise of any such power or remedy and no
extension of time for making any payments due under this Agreement shall impair
any such power or remedy or shall be construed to be a waiver of any default.

 

9.9                                                                              
Elimination of Minority Interest by Redemption for Royalty.

 

At any time on or following such time as the Proportionate Interest of either
Member is diluted to less than 10% (such diluted Member being the “Minority
Interest Holder”), at the option of the other Member, the Membership Interests
and Member Loans held directly or indirectly by the Minority Interest Holder and
its Affiliates shall respectively be redeemed and cancelled by Nevada JV in
exchange for a net smelter returns royalty (a “Minority Royalty”) of one and
one-half percent on all Product. Upon such redemption and cancellation, (i) the
Minority Interest Holder shall immediately execute and deliver all such
conveyances, instruments of Transfer and other documents as may be necessary or
desirable to effect the foregoing, and (ii) Nevada JV and the Minority Interest
Holder shall forthwith execute a Minority Royalty agreement the principal terms
of which are stated on Schedule H.

 

ARTICLE 10



RETAINED ROYALTIES

 

10.1                                                                       
Retained Royalties.

 

(a)                                 (i) On the date hereof, Nevada JV and
Barrick Cortez shall execute, acknowledge and deliver to Barrick a Net Smelter
Returns Royalty Deed in the form attached as Schedule I-A with respect to the
properties included in the Barrick Contributed Assets, and (ii) on the first day
immediately following the execution and delivery of this Agreement, Nevada JV
and Leeville Holdco shall execute, acknowledge and deliver to Newmont a Net
Smelter Returns Royalty Deed in the form attached as Schedule I-B with respect
to the properties included in the Newmont Contributed Assets (each a “Retained
Royalty Deed”).

 

(b)                                 If and when an Excluded
Development/Exploration Property is contributed to Nevada JV by a Member or an
Affiliate of such Member in accordance with Section 6.1, such Member, Nevada JV
and the other grantor (i.e., either Barrick Cortez or Leeville Holdco) under the
Retained Royalty Deed to which such Member is a party shall amend such Retained
Royalty

 

69

--------------------------------------------------------------------------------



 

Deed to: (i) include the contributed properties in the “Properties” that are
subject to such Retained Royalty Deed, and (ii) increase the Threshold Amount as
stated in such Retained Royalty Deed by the amounts of all mineral reserves
(proven and probable) and mineral resources (measured, indicated and inferred)
of gold and, if applicable, copper, if any, for such Excluded
Development/Exploration Property, as stated in the most recent public filings of
such Member’s Parent.

 

(c)                                  If Nevada JV or any subsidiary of Nevada JV
sells, abandons or otherwise disposes of any Nevada JV property that is subject
to a Retained Royalty Deed, then:

 

(i)             such property shall cease to be subject to such Retained Royalty
Deed;

 

(ii)          the parties to such Retained Royalty Deed shall amend such
Retained Royalty Deed to exclude such property;

 

(iii)       the “Threshold Amount” as stated in such Retained Royalty Deed shall
be reduced by (A) the amounts of all mineral reserves (proven and probable) and
mineral resources (measured, indicated and inferred) of gold and copper, if
applicable, if any, that were attributable to such property on the date of the
Implementation Agreement for purposes of calculating such Threshold Amount (or,
in the case of a contributed Excluded Development/Exploration Property, the date
of its contribution in accordance with Section 6.1), less (B) the quantities of
gold and, if applicable, copper that were produced by Nevada JV and its
subsidiaries from such property and credited towards the Threshold Amount prior
to the date of such disposition; and

 

(iv)      the conveyance of such property shall be made subject to the retention
in favor of the Member that contributed, or whose Affiliate contributed, such
property (or the entity holding such property) to Nevada JV, of a royalty equal
to (A) 1.5% of net smelter returns on all production from such property, net of
(B) the amount of any other royalties on such property as of the date of such
conveyance (“Existing Royalties”), on the same terms and conditions as the
applicable Retained Royalty Deed but without including any “Threshold Amount” or
similar concept, in form reasonably acceptable to such Member; provided that the
royalty retained by such Member shall in no event be less than 0.5% of net
smelter returns on all production from such property. By way of example, if, as
of the date of such conveyance, such property is subject to an Existing Royalty
in the amount of (1) 0.5% of net smelter returns on production, then the amount
of the royalty retained by the Member that contributed, or whose Affiliate
contributed, such property shall be equal to 1.0% or net smelter returns, or
(2) 1.5% of net smelter returns or more, then the amount of the royalty retained
by the Member that contributed, or whose Affiliate contributed, such property
shall be 0.5% of net smelter returns. If any Existing Royalty is other than a
net smelter returns royalty, then the Members shall negotiate in good faith to
agree on an equivalent value net smelter returns royalty for purposes of
determining the amount of such Existing Royalty that is netted pursuant to
clause (B) above.

 

70

--------------------------------------------------------------------------------



 

ARTICLE 11



PARENT GUARANTEES

 

11.1                                                                       
Barrick Guarantee.

 

(a)                                 Barrick hereby absolutely, unconditionally
and irrevocably guarantees in favour of Newmont Member, Newmont and Nevada JV
the prompt and complete payment on demand of all amounts due and owing under
this Agreement by Barrick Member and under any bonds or other Surety
Arrangements provided by Barrick Member (and, if applicable, Barrick) pursuant
to Section 5.4, and the observance and performance by Barrick Member of all the
terms, covenants, conditions and provisions to be observed or performed by
Barrick Member under this Agreement and by Barrick Member (and, if applicable,
Barrick) under any such bonds or other Surety Arrangements other than any
failure by Barrick Member to provide funds pursuant to Section 5.6(b), which
failure shall be governed exclusively by Section 9.5 (collectively, the “Barrick
Guaranteed Obligations”), and Barrick shall promptly make such payments on
demand and shall promptly perform such Barrick Guaranteed Obligations, upon the
non-payment, default or non-performance thereof by Barrick Member. The foregoing
agreement of Barrick is absolute, unconditional, present and continuing and is
in no way conditional or contingent upon any event, circumstance, action or
omission which might in any way discharge a guarantor or surety in whole or in
part. Without limiting the generality of the foregoing, in the event that
Barrick Member shall default in the full and timely payment or performance of
any Barrick Guaranteed Obligation, Barrick will promptly pay or perform, as
applicable, such Barrick Guaranteed Obligation and Newmont Member, Newmont or
Nevada JV, as applicable, may maintain an action upon this Agreement whether or
not Barrick Member is joined therein or separate action is brought against
Barrick Member.

 

(b)                                 Barrick agrees that it shall so pay or
perform the Barrick Guaranteed Obligations on demand regardless of: (i) any
bankruptcy, insolvency, liquidation, reorganization, moratorium or similar event
with respect to or affecting Barrick Member; (ii) any change of name, any change
or restructuring or termination of the corporate structure, ownership or
existence of Barrick Member; or (iii) any other event or circumstance which
would or might otherwise constitute a legal or equitable discharge of or defense
available to any guarantor or surety.

 

(c)                                  Barrick agrees that it shall not be
necessary to institute or exhaust any remedies or causes of action against
Barrick Member or others as a condition of the obligations of Barrick hereunder.

 

(d)                                 Barrick hereby waives diligence, notice of
demand, notice of default and all other notices and demands of any kind, and
consents to any and all extensions of time or indulgences which may be given to
Barrick Member.

 

(e)                                  Barrick shall take all such actions as are
required to cause Barrick Member to perform fully and on a timely basis all of
the Barrick Guaranteed Obligations.

 

(f)                                   The respective rights of each of Newmont
Member, Newmont and Nevada JV, as applicable, under this Section 11.1 are
cumulative and shall not be exhausted by the exercise of any of such rights
hereunder or otherwise against Barrick or by any successive actions until and
unless all indebtedness and liability hereby guaranteed has been paid and
Barrick’s obligations under this Agreement have been fully performed.

 

71

--------------------------------------------------------------------------------



 

11.2                                                                       
Newmont Guarantee.

 

(a)                                 Newmont hereby absolutely, unconditionally
and irrevocably guarantees in favour of Barrick Member, Barrick and Nevada JV
the prompt and complete payment on demand of all amounts due and owing under
this Agreement by Newmont Member and under any bonds or other Surety
Arrangements provided by Newmont Member (and, if applicable, Newmont) pursuant
to Section 5.4, and the observance and performance by Newmont Member of all the
terms, covenants, conditions and provisions to be observed or performed by
Newmont Member under this Agreement and by Newmont Member (and, if applicable,
Newmont) under any such bonds or other Surety Arrangements other than any
failure by Newmont Member to provide funds pursuant to Section 5.6(b), which
failure shall be governed exclusively by Section 9.5 (collectively, the “Newmont
Guaranteed Obligations”), and Newmont shall promptly make such payments on
demand and shall promptly perform such Newmont Guaranteed Obligations, upon the
non-payment, default or non-performance thereof by Newmont Member. The foregoing
agreement of Newmont is absolute, unconditional, present and continuing and is
in no way conditional or contingent upon any event, circumstance, action or
omission which might in any way discharge a guarantor or surety in whole or in
part. Without limiting the generality of the foregoing, in the event that
Newmont Member shall default in the full and timely payment or performance of
any Newmont Guaranteed Obligation, Newmont will promptly pay or perform, as
applicable, such Newmont Guaranteed Obligation and Barrick Member, Barrick or
Nevada JV, as applicable, may maintain an action upon this Agreement whether or
not Newmont Member is joined therein or separate action is brought against
Newmont Member.

 

(b)                                 Newmont agrees that it shall so pay or
perform the Newmont Guaranteed Obligations on demand regardless of: (i) any
bankruptcy, insolvency, liquidation, reorganization, moratorium or similar event
with respect to or affecting Newmont Member; (ii) any change of name, any change
or restructuring or termination of the corporate structure, ownership or
existence of Newmont Member; or (iii) any other event or circumstance which
would or might otherwise constitute a legal or equitable discharge of or defense
available to any guarantor or surety.

 

(c)                                  Newmont agrees that it shall not be
necessary to institute or exhaust any remedies or causes of action against
Newmont Member or others as a condition of the obligations of Newmont hereunder.

 

(d)                                 Newmont hereby waives diligence, notice of
demand, notice of default and all other notices and demands of any kind, and
consents to any and all extensions of time or indulgences which may be given to
Newmont Member.

 

(e)                                  Newmont shall take all such actions as are
required to cause Newmont Member to perform fully and on a timely basis all of
the Newmont Guaranteed Obligations.

 

(f)                                   The respective rights of each of Barrick
Member, Barrick and Nevada JV, as applicable, under this Section 11.2 are
cumulative and shall not be exhausted by the exercise of any of such rights
hereunder or otherwise against Newmont or by any successive actions until and
unless all indebtedness and liability hereby guaranteed has been paid and
Newmont’s obligations under this Agreement have been fully performed.

 

72

--------------------------------------------------------------------------------



 

ARTICLE 12



NOTE GUARANTY

 

12.1                                                                        Note
Guaranty.

 

(a)                                 The Parties acknowledge that on or about the
date hereof, Nevada JV has provided a guaranty and assumed the due and punctual
performance and observance of all of the covenants and conditions of Newmont
Member under the Note Indenture pursuant to a first supplemental indenture dated
as of the date hereof (the “Note Guaranty”) among Newmont, Newmont Member,
Nevada JV and the trustee under the Note Indenture. Upon the payment by Nevada
JV of any amount pursuant to the Note Guaranty, the Proportionate Interest of
the Newmont Member will be diluted by the Note Guaranty Dilution Amount, in the
manner set out herein. An illustration of such recalculation is set out in
Part IV of Schedule G.

 

(b)                                 If demand for payment is made to Nevada JV
pursuant to the Note Guaranty, the Operator shall, in its sole discretion,
determine (i) whether Nevada JV is required to make any payment pursuant to the
Note Guaranty, and (ii) whether any such payment shall be funded by
(A) additional Member Contributions from Barrick Member for that purpose,
(B) other Cash Available to Nevada JV, or (C) any combination of the foregoing.
For clarity, in the case of the foregoing clause (A), any such Member
Contributions shall be funded solely by Barrick Member, and not Newmont Member.

 

ARTICLE 13



AREA OF INTEREST

 

13.1                                                                        Area
of Interest.

 

(a)                                 Notwithstanding Section 3.3(c)(xiv), Nevada
JV and its subsidiaries may, from time to time, directly or indirectly, apply
for or acquire mineral rights, surface rights and or ancillary rights including
water rights, over areas that fall in whole within the Area of Interest, or that
constitute a single property interest or group of contiguous property interests
that falls in part within the Area of Interest. Only if approved in accordance
with Section 3.3(c)(xiv), Nevada JV and its subsidiaries may, from time to time,
apply for or acquire other mineral rights, surface rights and or ancillary
rights including water rights, over areas that fall in whole outside the Area of
Interest but in the State of Nevada. Without the approval of the Members, Nevada
JV and its subsidiaries may not, directly or indirectly, apply for or acquire
mineral rights, surface rights and or ancillary rights including water rights,
over areas that fall outside the State of Nevada.

 

(b)                                 Subject to Section 13.2, if, from time to
time, after the date hereof, any interest whatsoever in any real property or any
mineral concessions, leases, claims or other form of mineral rights whatsoever,
including mineral rights, surface rights and/or ancillary rights, including
water rights, are issued, transferred to or acquired, directly or indirectly, by
a Member or an Affiliate of a Member (other than Nevada JV and its subsidiaries)
(the “Acquiring Member”) that (i) fall in whole within the Area of Interest,
(ii) constitute a single property interest or group of contiguous property
interests that falls predominantly within the Area of Interest, or
(iii) constitute a single property interest or group of contiguous property
interests that falls in part (but not predominantly) within the Area of Interest
(in the case of (i) and (ii), all of such interests or rights, and in the case
of (iii), only the portion of such interests or rights that falls within the
Area of Interest, are referred to as the “Additional Rights”), then upon the
date of such

 

73

--------------------------------------------------------------------------------



 

acquisition the Acquiring Member shall promptly provide notice containing the
full particulars of the Additional Rights to the Board. Notwithstanding the
foregoing, Additional Rights shall not include any royalty or other interest in
any Excluded Property that is retained by or granted to any Member or Affiliate
of any Member in connection with any sale or other disposition of such Excluded
Property by such Member or Affiliate to an arms’ length third party.

 

(c)                                  Subject to Section 13.2, the Acquiring
Member shall or shall cause its Affiliate, as applicable, to contribute such
Additional Rights, free and clear of all Encumbrances, other than Permitted
Encumbrances and any other Encumbrances existing on the date of the acquisition
of such Additional Rights by the Acquiring Member, to Nevada JV such that they
will form part of the Nevada JV Assets for no additional consideration. The
Members (or their respective Affiliates, as applicable) shall endeavour to close
such acquisition of Additional Rights by Nevada JV as soon as practicable
following the acquisition of such Additional Rights by the Acquiring Member. The
Acquiring Member and the other Member shall, and, if applicable, shall cause
their respective Affiliates, to cooperate with each other to effect such
transfer and contribution of Additional Rights to Nevada JV in the most tax
efficient manner reasonably practicable. Any such transfer of Additional Rights
shall not be deemed to be a Member Contribution. For greater certainty, upon
such transfer of Additional Rights to Nevada JV as aforesaid neither Member’s
Proportionate Interest shall be diluted.

 

13.2                                                                       
Exceptions.

 

(a)                                 For greater certainty, Section 13.1 shall
not apply to the equity interests in a publicly-listed entity (or, unless
Section 13.1(c) applies, any Additional Rights held by such entity) that are
held, directly or indirectly, by a Member or any of its Affiliates on the date
hereof. For greater certainty, such equity interests shall not constitute
Barrick Contributed Assets or Newmont Contributed Assets.

 

(b)                                 Section 13.1 does not apply to an
acquisition by a Member or its Affiliate of an entity that owns Additional
Rights if such Additional Rights are not the primary purpose of the acquisition
and constitute less than 20% of the net asset value of such entity.

 

(c)                                  If a Member or any of its Affiliates
proposes to acquire control of a publicly-traded entity that owns Additional
Rights or proposes to acquire control of any other entity that owns Additional
Rights (an “Acquisition Target”), whether or not such Member owns any equity
interest on the date hereof in the Acquisition Target, in each case where the
Additional Rights constitute 20% or more of the operating net asset value of
such Acquisition Target, then such acquisition of control shall not be subject
to Section 13.1, and instead the following procedures shall apply:

 

(i)             the Member proposing to solicit, negotiate or enter into an
agreement, arrangement, understanding or commitment in respect of the
acquisition of control of the Acquisition Target (the “Purchasing Member”) shall
first provide written notice of such intention to the other Member (the
“Acquisition Notice”), which notice shall provide all relevant and available
details regarding the Acquisition Target, the Additional Rights held by such
Acquisition Target and the price and all other proposed terms and conditions on
which the Member is proposing to acquire the Acquisition Target;

 

74

--------------------------------------------------------------------------------



 

(ii)   the Purchasing Member shall keep the other Member reasonably apprised of
the status of the proposed acquisition of the Acquisition Target;

 

(iii)  within 30 Business Days following the receipt of the Acquisition Notice,
the Member receiving the Acquisition Notice shall have the right to elect that,
if the Purchasing Member completes the acquisition of the Acquisition Target,
Nevada JV will purchase the Additional Rights that form part of the Acquisition
Target’s assets, free and clear of all Encumbrances, other than Permitted
Encumbrances and any other Encumbrances existing on the date of the acquisition
of such Additional Rights by the Acquiring Member, for a price, payable in cash
by Nevada JV to the Purchasing Member, equal to the fair market value of such
Additional Rights as determined in accordance with Schedule F. If this election
is made the Members shall take all reasonable steps to ensure that Nevada JV
purchases the Additional Rights on the terms set out herein as promptly as
practicable following the closing of the acquisition of the Acquisition Target;
provided, for certainty, that if no such election is made within such 30
Business Day period, then Nevada JV shall not purchase such Additional Rights;
and

 

(iv)  if any Member purchases an Acquisition Target without complying with the
provisions of this Section 13.2(c), such Member shall contribute the Additional
Rights to Nevada JV for no consideration.

 

(d)                                 For greater certainty, Section 13.1 does not
apply to any acquisition by a Member or any of its Affiliates pursuant to a
Member Transaction Offer in accordance with Section 4.13.

 

ARTICLE 14



APPLICABLE LAW; DISPUTES

 

14.1                                                                       
Applicable Law; Consent to Jurisdiction.

 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to choice of laws or
conflict of laws principles that would require or permit the application of the
laws of any other jurisdiction. Each of the Parties hereby irrevocably attorns
and submits to the exclusive jurisdiction of the courts of the State of Nevada
or federal courts of Nevada respecting all matters relating to this Agreement
and the rights and obligations of the Parties hereunder. Each of the Parties
hereby agrees that service of any legal proceedings relating to this Agreement
may be made by physical delivery thereof to its address provided in, or in
accordance with, Section 18.1.

 

14.2                                                                       
Dispute Resolution.

 

(a)                                 Except as otherwise provided herein, in the
event of any dispute, claim or difference arising between the Parties, including
the Member acting as the Operating Member, in respect of the subject matter, the
interpretation or the effect of this Agreement, such Parties (the “Involved
Parties”) shall use their best endeavors to settle successfully such dispute,
question or difference. To this effect, they shall consult and negotiate with
each other, in good

 

75

--------------------------------------------------------------------------------



 

faith and understanding of their mutual interests, to reach an equitable
solution satisfactory to the Involved Parties.

 

(b)                                 If the Involved Parties do not reach a
solution within a period of 30 days from the date a party first notifies the
other Involved Parties in writing of a dispute, then the matter shall be
submitted to the Dispute Committee who shall consult and negotiate with each
other, in good faith, to attempt to resolve the matter within 21 days of it
being referred to them. Subject to Section 14.2(c), if the Dispute Committee is
unable to resolve the matter within such 21-day period, then either party may
submit such matter to the courts of the State of Nevada or federal courts of
Nevada.

 

(c)                                  Where a dispute, claim or difference
arising between the Parties relates to the characterization of expenditures as
Development Capital Expenditures or sustaining capital expenditures, and the
Dispute Committee is unable to resolve the matter in accordance with
Section 14.2(b), then Nevada JV will submit the dispute to the Auditor who shall
be instructed to make a determination as to the characterization of the
expenditures within 30 days. Such determination by the Auditor shall be
conclusive and binding on the Parties.

 

14.3                                                                       
Continuing Obligations.

 

Pending settlement of any dispute, the Parties shall abide by their obligations
under this Agreement without prejudice to a final adjustment in accordance with
an order of a court settling such dispute.

 

14.4                                                                       
Waiver of Jury Trial.

 

EACH PARTY IRREVOCABLY WAIVES ITS RESPECTIVE RIGHTS TO JURY TRIAL OF ANY DISPUTE
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER AGREEMENTS RELATING
HERETO OR ANY DEALINGS AMONG THE PARTIES RELATING TO THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. The Parties each acknowledge that this waiver is
a material inducement to enter into a business relationship and that they will
continue to rely on the waiver in their related future dealings.

 

ARTICLE 15



CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS

 

15.1                                                                       
General.

 

Confidential Information shall not be disclosed by a Member or any of its
Affiliates to any third party or the public without the prior written consent of
Newmont Member with respect to a disclosure by Barrick Member or its Affiliates
or of Barrick Member with respect to a disclosure by Newmont Member or its
Affiliates. Nevada JV shall not disclose Confidential Information except as
permitted pursuant to Section 15.2 without the Approval of the Board.

 

15.2                                                                       
Exceptions.

 

The restriction imposed by Section 15.1 shall not apply to a disclosure of
Confidential Information:

 

76

--------------------------------------------------------------------------------



 

(a)                                 to government agencies as required by the
terms of any Governmental Authorizations;

 

(b)                                 to employees of a Party or to an Affiliate,
consultant or to a contractor or subcontractor that has a bona fide need to be
informed;

 

(c)                                  to any third party (i) to whom the
disclosing Member lawfully contemplates a Transfer of all or any part of its
interest in or to this Agreement and its Membership Interest (in accordance with
the terms hereof) or (ii) by a Member or its Affiliates to a party with which
such Member or Affiliate is engaged in bona fide discussions with respect to a
potential acquisition of Control of the Parent of the disclosing Member where
shares of the Parent are posted for trading on a recognized stock exchange;

 

(d)                                 to a governmental agency or stock exchange
or to the public which the disclosing Member believes in good faith is required
to be made by (i) any applicable Legal Requirements, (ii) any order, decree or
directive of any competent judicial, legislative or regulatory body or authority
applicable to the disclosing Party or (iii) the rules of any relevant stock
exchange or securities regulatory authority; provided that any obligation to
file all or a portion of this Agreement with any securities regulatory authority
shall be in accordance with Section 15.5;

 

(e)                                  to actual or potential lenders, brokers,
bankers, investment bankers or underwriters as to the disclosing Party who have
a bona fide need to be informed;

 

(f)                                   to independent accountants, legal counsel
or other technical or professional advisors engaged by a Party or by the
Operating Member for the purpose only of enabling such accountants, legal
counsel or other professional advisors to give appropriate advice in respect of
matters arising under this Agreement related to Operations or in respect of the
normal business operations of the disclosing Member or its Affiliates;

 

(g)                                  to any recognized merchant or investment
banking firm engaged in giving advice to the disclosing Member in connection
with this Agreement or in respect of the normal business operations of the
disclosing Member or its Affiliates;

 

(h)                                 in connection with any legal proceeding
arising in connection with this Agreement, but any such disclosure shall be
subject to such confidentiality procedures as may be reasonably requested by the
disclosing Party and approved by the court; or

 

(i)                                     which is made with the written consent
of the other Parties.

 

In any case involving disclosure by a Member to which Section 15.2(a), (c), (d),
(e) or (g) is applicable (subject to Section 15.3 with respect to disclosures
required by applicable Legal Requirements), the disclosing Member shall, except
as provided in Section 15.3, give notice to Barrick Member with respect to any
disclosure by Newmont Member or its Affiliates or to Newmont Member with respect
to any disclosure by Barrick Member or its Affiliates, in each case, at least 48
hours in advance of the making of such disclosure; provided, however, that such
notice shall not be required with respect to information disclosed pursuant to
Section

 

77

--------------------------------------------------------------------------------



 

15.2(a) on a regular basis in the ordinary course of business. Such notice shall
identify the Confidential Information to be disclosed and the recipient. As to
any disclosure pursuant to Section 15.2(b), (c), (e), (f) or (g), only such
Confidential Information as such third party shall have a legitimate business
need to know shall be disclosed. As to any disclosure pursuant to
Section 15.2(a) or (d), the disclosing Member shall disclose, or permit the
disclosure of, only that portion of Confidential Information required to be
disclosed and shall take all reasonable steps to preserve the confidentiality
thereof, including availing itself of the full benefits of any laws, rules,
regulations, or contractual rights as to disclosure on a confidential basis to
which it may be entitled including, to the extent permitted by Legal
Requirements, redacting all proprietary, structural or other Confidential
Information of the other Member prior to making such disclosure and where
practicable, only following prior review of the other Member. As to any
disclosure pursuant to Section 15.2(c), (e) or (g), such third party shall first
agree in writing to protect the Confidential Information from further disclosure
to the same extent as the Parties are obligated under this Article 15, and the
disclosing Member shall concurrently with the making of such disclosure give
notice to Barrick Member with respect to any disclosure by Newmont Member or its
Affiliates or to Newmont Member with respect to any disclosure by Barrick Member
or its Affiliates that the required agreement in writing has been completed.
Notwithstanding the absence of a required written agreement, the disclosing
Party shall be responsible for assuring that no unauthorized disclosure of
information to be kept confidential pursuant to Section 15.1 is made by any
Person receiving information pursuant to Section 15.2(b) or (f); provided that
no Party shall be liable to any other Party for the fraudulent or negligent
disclosure of Confidential Information by any such Person if the Party who seeks
to take the benefit of this clause shall have taken reasonable steps to ensure
the preservation and confidential nature of the information.

 

15.3                                                                       
Public Announcements.

 

Each Member shall, to the extent practicable, in advance of making, or any of
its Affiliates making, a public announcement to a stock exchange or otherwise
concerning this Agreement or Operations, advise the other Member of the text of
the proposed report and provide the other Member with the opportunity to comment
upon the form and content thereof before the same is issued; provided, however,
that a Member or an Affiliate may make a public disclosure it believes in good
faith is required by applicable Legal Requirements or any listing or trading
agreement concerning the publicly traded securities of its direct or indirect
parent (in which case the disclosing Member will use its reasonable best efforts
to advise the other Member prior to the disclosure). If the other Member does
not respond within 48 hours (excluding days that are not Business Days) or such
lesser time specified as the maximum by the issuing Member or Affiliate, the
announcement or report may be issued. The final text of the same and the timing,
manner and mode of release shall be the sole responsibility of the issuing
Member who shall indemnify, defend and hold the other Member and its Affiliates,
together with Nevada JV and its subsidiaries, harmless in respect of any
third-party claims arising therefrom.

 

15.4                                                                       
Duration of Confidentiality.

 

The provisions of this Article 15 shall apply to Confidential Information during
the term of this Agreement and for two years following termination of this
Agreement and, as to any Member who Transfers its Membership Interest, for two
years following the date of such occurrence with the exception in either case
that the provisions of this Article 15 shall continue to apply to any
information qualifying as a trade secret under applicable Legal Requirements
until such time as the information no longer qualifies as Confidential
Information.

 

78

--------------------------------------------------------------------------------



 

15.5                                                                       
Redacted Filings.

 

If a Parent or Member determines that this Agreement is or has become a material
contract that is required to be filed pursuant to applicable securities laws or
other Legal Requirement, such Parent or Member covenants:

 

(a)                                 to file on EDGAR and/or SEDAR, as
applicable, a redacted version of this Agreement in order not to prejudicially
affect the interests of the Members or Parents; and

 

(b)                                 to consult with the other Parent and Member
on the preparation of such redacted Agreement prior to filing.

 

15.6                                                                       
Disclosure of Party’s Own Confidential Information

 

Notwithstanding any other provision of this Agreement, nothing in this Agreement
shall prevent (i) Barrick or its Affiliates from using or disclosing Barrick
Proprietary Property without the consent of Newmont Member or Nevada JV or
(b) Newmont and its Affiliates from using or disclosing Newmont Proprietary
Property without the consent of Barrick Member or Nevada JV.

 

ARTICLE 16



TRANSFERS; PREFERENTIAL PURCHASE RIGHTS; EXEMPT TRANSFERS

 

16.1                                                                       
Transfer Procedures.

 

For purposes of this Article 16, Membership Interests and Member Loans held by
Newmont or any of its Affiliates are referred to as the “Newmont Nevada JV
Interests”, and Membership Interests and Member Loans held by Barrick Member and
any of its Affiliates are referred to as the “Barrick Nevada JV Interests”. The
Newmont Nevada JV Interests and the Barrick Nevada JV Interests are referred to
individually and collectively as the “Nevada JV Interests”. A Member shall have
the right to Transfer its Nevada JV Interests to any third party solely as
provided in, and subject to, this Article 16 and may not otherwise Transfer such
Nevada JV Interests.

 

(a)                                 Consent. No Member shall Transfer less than
all of its Nevada JV Interests or Transfer its Nevada JV Interests to a
Transferee that is not just one Person without the written consent of the other
Member, which may be withheld or conditioned at such Member’s sole discretion.

 

(b)                                 Notice and Undertaking by Transferee;
Substituted Member. No Transfer shall be effective and no transferee of a
Member’s Nevada JV Interests shall have the rights of such Member hereunder
unless (i) the Transfer was completed in compliance herewith (including
compliance with Section 16.2, if applicable), (ii) the transferring Member has
provided to the other Member notice of such Transfer and (iii) the transferee,
as of the effective date of the Transfer, has covenanted by a written
undertaking with the other Member to be bound by this Agreement to the same
extent as the transferring Member in a form satisfactory to the other Member.
Subject thereto, the transferee shall be deemed to be a party to this Agreement
and shall become a substituted Member on the effective date of such Transfer,
with a Proportionate

 

79

--------------------------------------------------------------------------------



 

Interest equal to the Proportionate Interest held by the transferring Member as
of the effective date of such Transfer.

 

(c)                                  Transferor Not Relieved from Liability. A
Member who Transfers its Nevada JV Interests shall be subject to Section 17.2.

 

(d)                                 Encumbrances. If the Transfer is the grant
of an Encumbrance in a Member’s Membership Interest to secure a loan or other
indebtedness of a Member in a bona fide transaction, such Encumbrance shall be
granted only in connection with financing payment or performance of such
Member’s obligations under this Agreement and shall be subject to the terms of
this Agreement and the rights and interests of the other Member hereunder, and
shall be subject to the condition that the secured party first enters into a
written agreement with the other Member in form satisfactory to the other
Member, acting reasonably, binding upon the secured party, to the effect that
the secured party’s remedies under the Encumbrance shall be limited to the sale
of the whole (and only the whole) of the encumbering Member’s Membership
Interest and shall be subject to a provision that, in the event such security
becomes enforceable and is enforced, such Membership Interest shall first be
offered to the other Member subject to the following terms: (i) the price of any
preemptive sale to the other Member shall be the remaining principal amount of
the loan plus accrued interest and related expenses owing to the secured party,
(ii) such preemptive sale shall occur within 60 days of the notice to the other
Member of the secured party’s intent to enforce its security and (iii) failure
of the other Member to accept the offer or, if the offer is accepted, failure of
the sale to close by the end of the 60-day period, unless such failure is caused
by either the encumbering Member or by the secured party, shall permit the
secured party to sell the encumbering Member’s Membership Interest in accordance
with the terms of the Encumbrance and with applicable Legal Requirements;
provided, however, that such sale shall be subject to the purchaser covenanting
with the remaining Member to be bound by the terms of this Agreement.

 

(e)                                  Taxes. The transferring Member and the
transferee of any Nevada JV Interests (except as is provided in Section 16.2(d))
shall be responsible for payment of any taxes, fees, levies or other
governmental charges payable under applicable Legal Requirements in respect of
the Transfer and shall indemnify and hold harmless the other Member and Nevada
JV in respect thereof.

 

16.2                                                                       
Preferential Purchase Rights.

 

(a)                                 Obligation to Give Offer Prior to Sale. Each
Member agrees that, except as provided in Section 16.3 and other than changes in
ownership of its Parent, such Member will not, directly or indirectly, Transfer
or suffer the Transfer to any third party of its Nevada JV Interests, whether
now owned or hereafter acquired, or whether by sale or otherwise, and whether
voluntary or involuntary, until and unless such Member shall have first made the
offer to sell as set forth in this Section 16.2.

 

(b)                                 Procedures for Offer. The offering Member
shall deliver a written notice of the proposed Transfer to the other Member and
shall provide a copy of such notice to the Board. The notice shall contain a
description of the proposed Transfer, the identity of the transferee (which
shall not be stated in the alternative), details concerning the financial
capacity and operational experience of such transferee, the terms thereof and a
description of the consideration to be received by the offering Member upon
Transfer of the Nevada JV Interests; provided that if the consideration for the
proposed Transfer is in whole or in part, other than monetary, the notice shall
describe such consideration and state its monetary equivalent (based

 

80

--------------------------------------------------------------------------------



 

upon the fair market value of the non-monetary consideration as stated in terms
of U.S. dollars). The notice shall further state that the offeree Member or its
designee may acquire the Nevada JV Interests proposed to be Transferred upon the
terms and conditions and for the price (monetary equivalent) set forth in such
notice.

 

(c)                                  Response to Offer. Subject to any
limitations imposed by law, the offeree Member shall have a period of 60 days
after receipt of the notice described in Section 16.2(b) in which to elect to
purchase the Nevada JV Interests proposed to be Transferred by delivering
written notice to the offering Member, with a copy of such notice provided to
Board.

 

(d)                                 Failure to Accept Offer. If the offeree
Member does not elect within the 60-day period provided for in
Section 16.2(c) to purchase the Nevada JV Interests proposed to be Transferred,
the offering Member may either withdraw its offer to Transfer such Nevada JV
Interests or Transfer all such Nevada JV Interests to the identified transferee
at a price and on terms no less favorable to the offering Member than those
offered by the offering Member in the notice; provided that the transferee
provides the written undertaking agreeing to be bound by the terms of this
Agreement pursuant to Section 16.1(b). The offering Member shall provide
information to the offeree Member sufficient to enable the offeree Member to
verify the price and terms of the sale. If such Transfer to the third party
transferee is not made within 90 days following the termination of the 60-day
period provided for in Section 16.2(c), then a new offer must be made pursuant
to the provisions of Section 16.2(a) before the offering Member can Transfer its
Nevada JV Interests and the provisions of this Section 16.2 shall again apply to
such Transfer.

 

(e)                                  Closing. The closing of any sale and
purchase of Nevada JV Interests between the Members pursuant to
Section 16.2(c) shall be held at a time and place as is mutually agreeable to
the Members. In the absence of such agreement, the closing shall be held at the
office of the Operating Member within 30 days after the offeree Member has
pursuant to Section 16.2(c) accepted the offer made by the offering Member. At
the closing, the offering Member shall Transfer and deliver duly completed
Transfers and the certificate(s), if any, for the applicable Membership Interest
and shall assign any applicable Member Loans to the offeree Member or its
designee, free and clear of all Encumbrances except as expressly provided herein
and shall execute and deliver such other instruments, documents, certificates
and opinions as the offeree Member reasonably deems necessary or appropriate to
properly effect the Transfer of such Nevada JV Interests. Nevada JV shall, upon
receipt of the Transfer documents and instruments, cause an appropriate entry to
be made in the Schedule of Members to reflect the new ownership. All sales,
stamp and similar Transfer taxes and expenses related to such Transfer shall be
paid by the offeree Member.

 

(f)                                   Applicability of Section 16.1. Any
Transfer made pursuant to this Section 16.2 shall be subject to the provisions
of Section 16.1.

 

16.3                                                                       
Exempt Transfers.

 

Section 16.2 shall not apply to (i) a Transfer by Barrick Member or any
successor of Barrick Member as to the Barrick Nevada JV Interests pursuant to
this Section 16.3 to an Affiliate that is a direct or indirect wholly-owned
subsidiary of Barrick (a “Barrick Transferee Affiliate”), (ii) a Transfer by
Newmont Member or any successor of Newmont Member as to the Newmont Nevada JV
Interests pursuant to this Section 16.3 to an Affiliate that is a direct or
indirect wholly-owned subsidiary of Newmont (a “Newmont Transferee Affiliate”);
provided that, in the case of each of clauses (i) and (ii), such Affiliate shall
assume the obligations of the

 

81

--------------------------------------------------------------------------------



 

Member and become a party to this Agreement in accordance with
Section 16.1(b) or (iii) a Transfer to the State of Nevada or its designee by
any Member that occurs as a result of an expropriation by the State of Nevada.

 

16.4                                                                        Loss
of Affiliate Status.

 

(a)                                 By Newmont Member or Newmont Transferee
Affiliate. If Newmont Member or any Newmont Transferee Affiliate should at any
time while it holds the Newmont Nevada JV Interests lose its status as a direct
or indirect wholly-owned subsidiary of Newmont, it shall promptly give notice
thereof to the holder of the Barrick Nevada JV Interests if such holder of the
Barrick Nevada JV Interests is a direct or indirect wholly-owned subsidiary of
Barrick. If within 30 days after the receipt of such notice, or at any time if
Newmont Member or the Newmont Transferee Affiliate, as the case may be, fails to
give such notice, the holder of the Barrick Nevada JV Interests (provided that
such holder is a direct or indirect wholly-owned subsidiary of Barrick) gives
written notice (the “Barrick Re-Transfer Notice”) to Newmont Member or such
Newmont Transferee Affiliate, as the case may be, demanding that the Newmont
Nevada JV Interests be assigned or reassigned to a direct or indirect
wholly-owned subsidiary of Newmont, then Newmont Member or such Newmont
Transferee Affiliate, as the case may be, shall forthwith Transfer the Newmont
Nevada JV Interests to a direct or indirect wholly-owned subsidiary of Newmont,
which shall assume the obligations of Newmont Member or the transferring Newmont
Transferee Affiliate, as the case may be, and become a party to this Agreement
in accordance with Section 16.1(b). If such holder of the Barrick Nevada JV
Interests fails to give the Barrick Re-Transfer Notice within 30 days after
receiving notice from the holder of the Newmont Nevada JV Interests as above
provided, it shall be deemed to have waived the right to give such Barrick
Re-Transfer Notice.

 

(b)                                 By Barrick Member or Barrick Transferee
Affiliate. If Barrick Member or any Barrick Transferee Affiliate should at any
time while it holds the Barrick Nevada JV Interests lose its status as a
wholly-owned direct or indirect subsidiary of Barrick, it shall promptly give
notice thereof to the holder of the Newmont Nevada JV Interests, if such holder
of the Newmont Nevada JV Interests is a direct or indirect wholly-owned
subsidiary of Newmont. If within 30 days after the receipt of such notice, or at
any time if Barrick Member or the Barrick Transferee Affiliate, as the case may
be, fails to give such notice, the holder of the Newmont Nevada JV Interests
(provided that such holder is a direct or indirect wholly-owned subsidiary of
Newmont Incorporated) gives written notice (the “Newmont Re-Transfer Notice”) to
Barrick Member or such Barrick Transferee Affiliate, as the case may be,
demanding that the Barrick Nevada JV Interests be assigned or reassigned to a
wholly-owned direct or indirect subsidiary of Barrick, then Barrick Member or
such Barrick Transferee Affiliate, as the case may be, shall forthwith Transfer
the Barrick Nevada JV Interests to a direct or indirect wholly-owned subsidiary
of Barrick, which shall assume the obligations of Barrick Member or the
transferring Barrick Transferee Affiliate, as the case may be, and become a
party to this Agreement in accordance with Section 16.1(b). If such holder of
the Newmont Nevada JV Interests fails to give the Newmont Re-Transfer Notice
within 30 days after receiving notice from the holder of the Barrick Nevada JV
Interests as above provided, it shall be deemed to have waived the right to give
such Newmont Re-Transfer Notice.

 

16.5                                                                       
Corporate Approvals.

 

The Members shall take, or shall cause Nevada JV to take, any actions as may be
required to approve any Transfers of Membership Interests that are authorized in
accordance with the provisions of this Article 16.

 

82

--------------------------------------------------------------------------------



 

ARTICLE 17



TERMINATION

 

17.1                                                                       
Termination of Agreement.

 

(a)                                 Termination. Except as otherwise provided
herein, this Agreement shall continue in full force and effect without limit
until the earliest of the following events:

 

(i)             all the Members agree in writing to terminate this Agreement;

 

(ii)          Nevada JV is dissolved in accordance with Section 17.1(b); or

 

(iii)       there remains only one Member;

 

provided, however, that this Agreement shall cease to have effect with regards
to any Person who ceases to hold directly or indirectly any Membership Interest
or Member Loans pursuant to and in accordance with the terms of this Agreement
save for any provisions hereof which, expressly or by implication, are to
continue in full force and effect thereafter.

 

(b)                                 Dissolution.

 

(i)             The existence of Nevada JV shall be perpetual; provided that
Nevada JV shall be dissolved, and its affairs shall be wound up, upon the first
to occur of the following: (A) the Approval by the Board of a voluntary winding
up or (B) the entry of a decree of judicial dissolution of Nevada JV under
Section 18-802 of the Act. Except as provided in this Section 17.1(b)(i), Nevada
JV shall not dissolve due to any circumstances described, or to which reference
is made, in Section 18-801 of the Act.

 

(ii)   The bankruptcy or other event described in Section 18-304 of the Act with
respect to any Member will not cause such Member to cease to be a member of
Nevada JV and upon the occurrence of any such event, the business of Nevada JV
shall continue without dissolution.

 

(c)                                  Winding Up by Liquidator. If Nevada JV is
dissolved pursuant to Section 17.1(b), the Members shall procure a liquidator
that is acceptable to each of the Members (the “Liquidator”), which shall
wind-up the affairs of Nevada JV as follows:

 

(i)             as promptly as possible after dissolution, cause a proper
accounting to be made of Nevada JV’s assets, liabilities and Operations through
the last day of the month in which the dissolution occurs;

 

(ii)   pay all of the debts and liabilities of Nevada JV or otherwise make
adequate provision for such debts and liabilities (including, the establishment
of a cash escrow fund for contingent liabilities in such amount and for such
term as the Liquidator may reasonably determine) to the extent required by the
Act; and

 

83

--------------------------------------------------------------------------------



 

(iii)  then, by payment of cash or property, distribute to the Members such
amounts or property as are required to distribute all remaining amounts or
property to the Members in accordance with Section 8.1(b).

 

Upon completion of the winding-up of Nevada JV, the Liquidator or the Board, as
applicable, shall (i) prepare and submit to each Member a final statement with
respect thereto and (ii) file a certificate of cancellation with the Secretary
of State of the State of Delaware and cancel any other filings and take such
other actions as may be necessary to terminate Nevada JV.

 

17.2                                                                       
Continuing Obligations Upon Withdrawal or Transfer.

 

(a)                                 If any Member surrenders, relinquishes,
Transfers or is divested of its Membership Interest, whether in accordance with
provisions of this Agreement or otherwise, other than pursuant to Section 9.9
(any such event, a “Withdrawal”), then, unless otherwise agreed by the
non-withdrawing Member in its sole discretion, the withdrawing Member shall be
required to pay to Nevada JV, on demand by the non-withdrawing Member, an amount
equal to the withdrawing Member’s share of funds required by Nevada JV to
satisfy liabilities of Nevada JV to third parties for Continuing Obligations,
whether such liability accrues and is payable before or after such Withdrawal,
arising out of Operations conducted during the term of this Agreement but prior
to such Withdrawal, if Cash Available to Nevada JV (without receiving additional
Member Contributions) is insufficient to satisfy such liabilities as they come
due. For purposes of this Section 17.2(a), such withdrawing Member’s share of
such liability for Continuing Obligations (which liability shall be offset by
the amount of funds in any reserve account established to satisfy such
Continuing Obligations) shall be in proportion to its Proportionate Interest at
the time such liability was incurred or when it accrued and, for that purpose,
Continuing Obligations that are included in Newmont Assumed Liabilities or
Barrick Assumed Liabilities, as applicable, shall be deemed to have been
incurred by Nevada JV as of the date of this Agreement. The obligations of a
withdrawing Member under this Section 16.2 shall extend to, and be enforceable
by, only the non-withdrawing Member and shall not extend to or be enforceable by
Nevada JV or any other Person.

 

(b)                                 Any funds paid by a withdrawing Member to
Nevada JV pursuant to Section 17.2(a) shall be dedicated to satisfying the
applicable Continuing Obligations, and shall not be used by Nevada JV for any
other purpose.

 

17.3                                                                       
Right to Data After Termination.

 

After termination of this Agreement by written agreement of all Parties, each
Member shall be entitled to copies of all information related to Operations
during the term of this Agreement not previously furnished to it, but a Member
shall not be entitled to any such copies after any other termination for any
other reason.

 

ARTICLE 18



GENERAL PROVISIONS

 

18.1                                                                       
Notices.

 

All notices and other communications hereunder shall be in writing, and shall be
effective (i) when personally delivered, including delivery by express courier
service, (ii) on the day of receipt specified in any return receipt if it shall
have been deposited in the mails or (iii) if

 

84

--------------------------------------------------------------------------------



 

transmitted by fax or electronic mail, on the date of transmission, in each
case, to the addressee Party’s principal address stated below, whichever of the
foregoing shall first occur; provided that any notice received after normal
business hours at the place of delivery shall not be effective until the next
Business Day at the place of delivery. Until otherwise specified by notice, the
addresses for any notices shall be:

 

(a)                                 If to Nevada JV to:

 

Nevada Gold Mines LLC
1655 Mountain City Highway
Elko, Nevada  89801

 

Attention:

General Counsel

Fax No.:

775.748.1255

Email:

Hiliary.Wilson@nevadagoldmines.com

 

with copies to Barrick and Newmont (at the addresses specified below)

 

(b)                                 If to Barrick Member or Barrick, to:

 

Barrick Gold Corporation
Brookfield Place, Suite 3700
161 Bay Street, P.O. Box 212
Toronto, ON M5J 2S1

 

Attention:

Kevin J. Thomson

Fax No.:

416.307.5150

Email:

k.thomson@barrick.com

 

with copies (which shall not constitute notice) to:

 

Barrick Gold of North America, Inc.
310 South Main Street
Suite 1150
Salt Lake City, Utah  84101

 

Attention:

General Counsel, U.S.

Email:

PWebster@barrick.com and USLegalNotices@barrick.com

Fax No.:

801.359.0875

 

and

 

Davies Ward Phillips & Vineberg LLP
155 Wellington Street West
Toronto, ON M5V 3J7

 

Attention:

Melanie Shishler, Richard Fridman and Jared Solinger

Email:

mshishler@dwpv.com, rfridman@dwpv.com and

 

jsolinger@dwpv.com

 

85

--------------------------------------------------------------------------------



 

(c)                                  If to Newmont Member or Newmont, to:

 

Newmont Mining Corporation
6363 South Fiddler’s Green Circle, Suite 800
Greenwood Village, Colorado 80111

 

Attention:

Nancy Lipson, Executive Vice President and

 

General Counsel

Email:

Nancy.Lipson@newmont.com

 

with copies (which shall not constitute notice) to:

 

Newmont Goldcorp Corporation
6363 South Fiddler’s Green Circle, Suite 800
Greenwood Village, Colorado 80111

 

Attention:

Land Department

Email:

land@newmont.com

 

Goodmans LLP
Bay-Adelaide Centre, West Tower
333 Bay Street, Suite 3400
Toronto, ON M5H 2S7

 

Attention:

Neill May and Chris Sunstrum

Email:

nmay@goodmans.ca and csunstrum@goodmans.ca

 

and

 

Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado 80202

 

Attention:

Bruce Stocks and Mark Bussey

Email:

Bruce.Stocks@dgslaw.com and

 

Mark.Bussey@dgslaw.com

 

A Party may change its address from time to time by notice to the other Parties.

 

18.2                                                                       
Assignment.

 

No Party may Transfer all or any portion of its rights and/or obligations under
this Agreement except in accordance with the applicable provisions hereof.
Subject to the foregoing, this Agreement shall bind and inure to the benefit of
the Parties and their respective successors and permitted assigns.

 

18.3                                                                       
Waiver.

 

Except as otherwise provided in this Agreement, failure on the part of any Party
to exercise any right hereunder or to insist upon strict compliance by any other
Party with any of the terms, covenants or conditions hereof shall not be deemed
a waiver of such right, term,

 

86

--------------------------------------------------------------------------------



 

covenant or condition or limit the Party’s right thereafter to enforce any
provision or exercise any right, power or remedy. No provision of this Agreement
shall be construed to be a waiver by any of the Parties of any rights or
remedies such Party may have against any other Party for failure to comply with
the provisions of this Agreement and, except as expressly provided in this
Agreement, no remedy or right herein conferred is intended to be exclusive of
any other remedy or right, but every such remedy or right shall be cumulative
and shall be in addition to every other remedy or right herein conferred or
hereafter existing at law or in equity.

 

18.4                                                                       
Amendments.

 

This Agreement may not be amended or modified except by a written instrument
signed by all of the Parties, and Nevada JV shall be bound by any such amendment
or modification. No Member shall be bound by any modification or amendment of
this Agreement or waiver of any provision hereof unless such modification,
amendment or waiver is set forth in a written instrument signed by each of the
Members.

 

18.5                                                                       
Force Majeure.

 

The obligations of a Party shall be suspended to the extent and for the period
that performance by such Party is prevented by any event of Force Majeure;
provided that the affected Party shall give notice to the other Parties
promptly, but in no event later than 30 days after the suspension of
performance, stating in such notice the nature of the suspension, the reasons
for the suspension and the expected duration of the suspension. The affected
Party shall resume performance as soon as reasonably possible. Any time period
during which performance must be achieved and as to which such performance is
delayed because of Force Majeure shall be extended by a period equal to the
period of suspension. Notwithstanding anything in this Section 18.5 to the
contrary, an event of Force Majeure shall not excuse any payment obligation of
any Party hereunder.

 

18.6                                                                       
Further Assurances.

 

Each Party shall take from time to time upon request of another Party, for no
additional consideration, such actions and shall execute and acknowledge in form
required by law for recording or registering with the proper Person and shall
deliver to the requesting Party such notices, deeds or other instruments
incorporating, referring to, or carrying out the provisions of this Agreement as
the requesting Party may reasonably deem necessary in order to preserve or
protect its interest under this Agreement or as may be reasonably necessary or
convenient to implement and carry out the intent, provisions of and purpose of
this Agreement.

 

18.7                                                                       
Survival of Terms and Conditions.

 

Subject to Section 2.14(b), the provisions of this Agreement shall survive its
termination to the full extent necessary for their enforcement and the
protection of the Party in whose favor they run. Without limiting the generality
of the foregoing, the following provisions of this Agreement shall survive
termination: Sections 2.9 and 2.11; Sections 4.2(a)(ii) and (iii); Sections 9.1
through 9.4; Sections 9.5(c)(ii) and 9.5(d); Article 11; Article 14; Article 17;
and Sections 18.1, 18.2, 18.3,18.4, 18.6 and 18.14.

 

87

--------------------------------------------------------------------------------



 

18.8                                                                       
Entire Agreement.

 

This Agreement, including all attached Schedules, and the Implementation
Agreement contain the entire and final understanding of the Members and
supersede all other prior agreements and understandings between the Members
related to the subject matter of this Agreement.

 

18.9                                                                       
Severability.

 

Whenever possible, each provision of this Agreement shall be interpreted in such
a manner as to be effective and valid under applicable law. The validity of
remaining sections, provisions, terms and parts of this Agreement shall not be
affected by a court, administrative board or other proceeding of competent
jurisdiction deciding that a provision, term or part of this Agreement is
illegal, unenforceable, in conflict with any law or contrary to public policy.
In such event the Parties shall undertake good faith efforts to amend this
Agreement in order to replace such provision by a reasonable new provision or
provisions which, as far as legally possible, shall approximate what the Parties
intended by such original provision and the purpose thereof. Without limiting
the generality of the foregoing, nothing in this Agreement shall require any
Manager to act in contravention of the duties imposed on such Manager by
applicable Legal Requirements.

 

18.10                                                                
Computation of Interest.

 

Where the accumulation of interest at the LIBOR Rate is provided for hereunder,
such interest shall be determined for each full or partial calendar month in
which interest accrues under any obligation to which it applies or any note or
other instrument executed pursuant hereto, and shall apply to all interest
obligations accruing in such month. The interest rate shall be determined
monthly based upon the stated LIBOR Rate in effect on the first (1st) business
day of each calendar month. As used in this definition, “business day” means a
day on which the London and New York banks are open for business and on which a
quotation of the LIBOR Rate may be obtained.

 

18.11                                                                 No
Third-Party Beneficiary.

 

Except as specifically provided herein, no term or provision of this Agreement
or the Schedules hereto is intended to be, or shall be construed to be, for the
benefit of any Person, including any investment banker, broker, agent or
creditor, and no such other Person shall have any right of cause of action
hereunder. Without limiting the foregoing, any continuing liability of a Member
pursuant to Section 17.2 shall extend to and be enforceable only by the other
Member.

 

18.12                                                                 No Implied
Covenants.

 

It is expressly understood and agreed that no implied covenant or condition
whatsoever shall be read into this Agreement relating to Exploration,
Development, Mining, production or marketing or to any obligation of the Members
hereunder, or to the time therefor or the measure of diligence thereof.
Notwithstanding the foregoing, each Member and Parent agrees that it shall act
in good faith, and shall cause an Affiliate acting in its stead as Operating
Member pursuant to Section 4.1(c) to act in good faith, in the performance of
such Member’s obligations pursuant to the provisions of this Agreement.

 

88

--------------------------------------------------------------------------------



 

18.13                                                                 Time is of
the Essence.

 

A material consideration of the Members and the Parents entering into this
Agreement is that the other Members will make all contributions and other
payments as and when due and will perform all other obligations under this
Agreement in a timely manner. Except as otherwise specifically provided in this
Agreement, time is of the essence for each and every provision of this
Agreement.

 

18.14                                                                 Limitation
of Liability.

 

Each Party waives any claim for incidental or consequential damages hereunder
(other than incidental or consequential damages paid to a third party in respect
of a third-party claim), including damages for lost profits or for the
speculative value or development potential of the Nevada JV Business.

 

18.15                                                                
Counterparts.

 

This Agreement may be executed in any number of counterparts and by facsimile
signatures, each of which when so executed and delivered shall be an original,
but all the counterparts together shall constitute one and the same instrument.

 

[Signature Pages Follow]

 

89

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

 

BARRICK GOLD CORPORATION

 

 

 

by

/s/ Mark Bristow

 

 

Name:

Mark Bristow

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

/s/ Graham Shuttleworth

 

 

Name:

Graham Shuttleworth

 

 

Title:

SEVP, Chief Financial Officer

 

 

 

BARRICK NEVADA HOLDING LLC

 

 

 

by

/s/ Paul Judd

 

 

Name:

Paul Judd

 

 

Title:

Tax Director

 

Amended and Restated Limited Liability Company Agreement

of

Nevada Gold Mines LLC

 

--------------------------------------------------------------------------------



 

 

 

NEWMONT GOLDCORP CORPORATION

 

 

 

 

 

by

/s/ Gary J. Goldberg

 

 

 

Name:

Gary J. Goldberg

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

NEWMONT USA LIMITED

 

 

 

 

 

by

/s/ Blake M. Rhodes

 

 

 

Name:

Blake M. Rhodes

 

 

 

Title:

Vice President

 

Amended and Restated Limited Liability Company Agreement

of

Nevada Gold Mines LLC

 

--------------------------------------------------------------------------------



 

 

 

NEVADA GOLD MINES LLC

 

 

 

 

 

by

/s/ Patrick Malone

 

 

 

Name:

Patrick Malone

 

 

 

Title:

Officer

 

 

 

 

 

 

 

/s/ Blake M. Rhodes

 

 

 

Name:

Blake M. Rhodes

 

 

 

Title:

Officer

 

Amended and Restated Limited Liability Company Agreement

of

Nevada Gold Mines LLC

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

ACCOUNTING PROCEDURES

 

The financial and accounting procedures to be followed by the Operating Member
and Nevada JV and its subsidiaries are set forth below. All Accounting
Procedures set forth in this Schedule A are subject to compliance with all
applicable Legal Requirements, including the Sarbanes-Oxley Act. These
Accounting Procedures may be reflected in one or more technical services
agreements or other services agreements directly between Nevada JV and the
Operating Member. For purposes of this Schedule A, Article and
Section references are to Articles and Sections of this Schedule A unless
otherwise specified.

 

ARTICLE 1



GENERAL PROVISIONS

 

1.1                                                                              
General Accounting Records.

 

The Operating Member shall maintain, and shall cause Nevada JV and its
subsidiaries to maintain detailed and comprehensive financial and cost
accounting books and records as provided in Section 4.6 of the Agreement and
other applicable provisions of the Agreement. Subject to applicable Legal
Requirements, the Operating Member and Nevada JV and its subsidiaries shall
maintain records and accounts in accordance with Generally Accepted Accounting
Principles.

 

1.2                                                                              
Statement and Billings.

 

The Operating Member shall submit statements for charges authorized herein to
Nevada JV with respect to Operations pursuant to Section 4.2(b)(i) of the
Agreement and other applicable provisions of the Agreement. Payment of any such
billings by Nevada JV shall not prejudice the right of Nevada JV or a Member to
protest or question the correctness thereof for a period not to exceed 24 months
following the Calendar Year during which such billings were received by Nevada
JV, subject, however, to Section 4.7 of the Agreement concerning audits in such
regard (after which no claim therefor shall be made).

 

1.3                                                                              
Bank Accounts.

 

The Operating Member shall cause all cash receipts for Nevada JV and its
subsidiaries to be deposited in and all payments from Nevada JV and its
subsidiaries to be made from Nevada JV Accounts.

 

1.4                                                                              
Conflict With Agreement.

 

In the event of a conflict between the provisions of these Accounting Procedures
and the provisions of the Agreement, the provisions of the Agreement shall take
precedence.

 

--------------------------------------------------------------------------------



 

ARTICLE 2



CHARGES TO THE ACCOUNT OF NEVADA JV

 

Subject to Section 4.2(a)(ii) of the Agreement and other provisions of the
Agreement, Nevada JV shall compensate the Operating Member for all costs and
expenses incurred directly by the Operating Member or its Affiliates in the
performance of Operations on behalf of Nevada JV. The Operating Member shall be
provided with funds in advance or be reimbursed by Nevada JV for any such costs
or expenses.

 

Subject to the provisions hereof and of the Agreement, the Operating Member
shall charge to the accounts of Nevada JV the following, with the term
“Operating Member” with respect to reimbursable expenditures being deemed to
include the Operating Member or any Affiliate thereof:

 

2.1                                                                              
Labor and Employee Benefits.

 

(a)                                 Costs (defined below) of the Operating
Member’s or its Affiliates’ employees directly engaged in Operations (including
employees of the Operating Member or its Affiliates who provide services to the
Nevada JV and its subsidiaries or who are temporarily assigned to and directly
employed by the Operating Member), who, provide skills and services that the
Operating Member determines, acting reasonably, are beneficial to Nevada JV and
its subsidiaries.

 

(b)                                 Costs for employees who spend part of their
time on Operations and part of their time on unrelated matters shall be charged
on a “percentage allocation assessment”. Such charges (i) shall not exceed the
actual cost thereof to the Operating Member, (ii) shall be posted to the
appropriate account, cost center and/or site based on the nature of the
activities performed, and (iii) shall be reported upon in detail to the Finance
Committee on a quarterly basis.

 

(c)                                  For purposes of this Section 2.1 “Costs”
means the Operating Member’s actual costs of: (i) salary and annual bonus
entitlements (including share based entitlements), (ii) holiday, vacation,
sickness and disability benefits, and other customary allowances applicable to
salaries; (iii) established plans for employees’ group life insurance, medical,
pension, retirement, stock purchase, thrift, bonus and other benefit plans of a
like nature; and (iv) cost of assessments imposed by Government Authorities
which are applicable to salaries chargeable under this Section, including all
penalties (subject to Section 4.2(a)(ii) of the Agreement).

 

(d)                                 For certainty, the Costs referred to in this
Section 2.1 shall not include any Costs in respect of executive officers of
Barrick. For purposes of this Section 2.1, “executive officers” shall mean
officers holding the following titles (or other comparable titles):
(i) Executive Chairman, (ii) President and Chief Executive Officer, (iii) Senior
Executive Vice-President, Chief Financial Officer, (iv) Senior Executive
Vice-President, Strategic Matters, (iv) Chief Operating Officer, North America,
(v) Chief Operating Officer, Africa and Middle East and (vi) Chief Operating
Officer, LATAM and Australia Pacific.

 

2.2                                                                              
Contract Service and Utilities.

 

The cost of contract services and utilities procured from outside sources that
are not charged directly to Nevada JV and its subsidiaries. If contract services
are performed by the

 

2

--------------------------------------------------------------------------------



 

Operating Member or an Affiliate thereof, the cost charged to the account of
Nevada JV shall not be greater than that for which comparable services and
utilities are available in the open market within the vicinity of the
Operations.

 

2.3                                                                              
Insurance Premiums.

 

Subject to Section 4.2(b)(i) of the Agreement, net premiums paid for insurance
required to be carried for Operations including for the protection of the
Operating Member and Nevada JV that is not procured in the name of Nevada JV
(which shall include only incremental costs if such insurance is provided under
general policies or self-insurance maintained by the Operating Member or its
Affiliates).

 

2.4                                                                              
Legal and Regulatory Expenses.

 

All reasonable legal costs and expenses and all regulatory costs and expenses,
including assessments, fees, fines and penalties (subject to Sections
4.2(a)(ii) and 4.2(f) of the Agreement), incurred in or resulting from
Operations or necessary to protect or recover the Nevada JV Assets.

 

2.5                                                                              
Regulatory Costs.

 

Subject to Section 4.2(a)(ii) of the Agreement, fines, penalties or awards
imposed for violations of environmental or safety regulations or for causing
adverse environmental impacts or damages.

 

3

--------------------------------------------------------------------------------



 

SCHEDULE B

 

AREA OF INTEREST

 

[g125181ks23i001.jpg]

 

All property within the area extending from and including Township 22 North,
Mount Diablo Principal Meridian, north to the northern boundary of the State of
Nevada, and extending from and including Range 38 East to the eastern boundary
of Range 68 East of the Mount Diablo Principal Meridian, situated within
Churchill, Elko, Eureka, Humboldt, Lander, Pershing and White Pine Counties,
Nevada; excepting and excluding the following described property:

 

--------------------------------------------------------------------------------



 

1.              Four Mile Excluded Property in Eureka County, Nevada:

 

See Schedule D.

 

2

--------------------------------------------------------------------------------



 

2.              Buckhorn Excluded Property in Eureka County, Nevada:

 

[g125181ks23i002.jpg]

 

3

--------------------------------------------------------------------------------



 

Township 27 North, Range 49 East

 

Section 17:                                   All

Section 19:                                   All

Section 30:                                   All

Section 31:                                   All

Portions of Sections: 7, 8, 9, 16, 18, 20, 29 and 32

 

Township 26 North, Range 49 East

 

Portion of Section: 6

 

Township 27 North, Range 48 East

 

Portions of Sections: 13 & 25

 

As to those areas encompassed by the following unpatented mining claims and
patented mining claims:

 

Unpatented Claims

 

Claim Name

 

BLM Serial Number

MTB 223

 

NMC 1079791

MTB 225

 

NMC 1079793

MTB 227

 

NMC 1079795

MTB 229

 

NMC 1079797

MTB 231

 

NMC 1079799

MTB 233

 

NMC 1079801

MTB 235

 

NMC 1079803

MTB 237

 

NMC 1079805

MTB 292

 

NMC 1099618

MTB 294

 

NMC 1099620

MTB 296

 

NMC 1099622

MTB 298

 

NMC 1099624

MTB 300

 

NMC 1099626

MTB 302

 

NMC 1099628

MTB 304

 

NMC 1099630

MTB 323

 

NMC 1099649

MTB 324

 

NMC 1099650

MTB 325

 

NMC 1099651

MTB 326

 

NMC 1099652

MTB 327

 

NMC 1099653

MTB 328

 

NMC 1099654

MTB 329

 

NMC 1099655

MTB 330

 

NMC 1099656

MTB 331

 

NMC 1099657

MTB 332

 

NMC 1099658

MTB 333

 

NMC 1099659

MTB 334

 

NMC 1099660

 

4

--------------------------------------------------------------------------------



 

Claim Name

 

BLM Serial Number

MTB 335

 

NMC 1099661

MTB 336

 

NMC 1099662

MTB 337

 

NMC 1099663

MTB 359

 

NMC 1099685

MTB 361

 

NMC 1099687

MTB 363

 

NMC 1099689

MTB 365

 

NMC 1099691

MTB 367

 

NMC 1099693

MTB 369

 

NMC 1099695

BUC - 1

 

NMC 368060

BUC - 2

 

NMC 368061

BUC - 3

 

NMC 368062

BUC - 4

 

NMC 368063

BUC - 5

 

NMC 368064

BUC - 6

 

NMC 368065

BUC - 7

 

NMC 368066

ASPEN # 2

 

NMC 116388

ASPEN # 3

 

NMC 116389

ASPEN # 4

 

NMC 116390

ASPEN # 12

 

NMC 116398

ASPEN # 13

 

NMC 116399

ASPEN # 14

 

NMC 116400

ASPEN # 15

 

NMC 116401

ASPEN # 17

 

NMC 116403

ASPEN # 18

 

NMC 116404

ASPEN # 20

 

NMC 116406

ASPEN # 21

 

NMC 116407

ASPEN # 22

 

NMC 116408

ASPEN # 23

 

NMC 116409

ASPEN # 24

 

NMC 116410

ASPEN # 25

 

NMC 116411

ASPEN # 26

 

NMC 116412

ASPEN NO. 35

 

NMC 116421

ASPEN NO. 48

 

NMC 116434

ASPEN NO. 57

 

NMC 116443

BUCKHORN FRACTION

 

NMC 116451

CITIZEN FRACTION # 1

 

NMC 116452

HUMBOLDT # 3

 

NMC 116453

LAME BULL FRACTION

 

NMC 116454

 

5

--------------------------------------------------------------------------------



 

Claim Name

 

BLM Serial Number

ORO

 

NMC 116455

ORO # 1

 

NMC 116456

ORO # 2

 

NMC 116457

ORO # 3

 

NMC 116458

ORO # 4

 

NMC 116459

ORO # 5

 

NMC 116460

ORO # 6

 

NMC 116461

ORO # 7

 

NMC 116462

ORO FINO

 

NMC 116463

SANTA FE FRACTION

 

NMC 116464

U.P. # 7

 

NMC 116471

U.P. # 9

 

NMC 116473

BUCKAROO # 1

 

NMC 116476

BUCKAROO # 2

 

NMC 116477

BUCKAROO # 3

 

NMC 116478

BUCKAROO # 4

 

NMC 116479

BUCKAROO # 5

 

NMC 116480

BUCKAROO # 6

 

NMC 116481

BUCKAROO # 7

 

NMC 116482

BUCKAROO # 8

 

NMC 116483

BUCKAROO # 9

 

NMC 116484

BUCKAROO # 10

 

NMC 116485

BUCKAROO # 11

 

NMC 116486

BUCKAROO # 13

 

NMC 116488

BUCKAROO # 15

 

NMC 116490

BUCKAROO # 17

 

NMC 116492

BUCKAROO # 19

 

NMC 116494

BUCKAROO # 21

 

NMC 116496

BUCKAROO # 23

 

NMC 116498

BUCKAROO # 25

 

NMC 116500

BUCKAROO # 27

 

NMC 116502

BUCKAROO # 29

 

NMC 116504

BUCKAROO # 31

 

NMC 116506

BUCKAROO # 229

 

NMC 116608

BUCKAROO # 230

 

NMC 116609

BUCKAROO # 361

 

NMC 116639

BUCKAROO # 362

 

NMC 116640

PINON # 1

 

NMC 247024

 

6

--------------------------------------------------------------------------------



 

Claim Name

 

BLM Serial Number

PINON # 2

 

NMC 247025

SAGE 100

 

NMC 287515

SAGE 101

 

NMC 287516

SAGE 102

 

NMC 287517

SAGE 103

 

NMC 287518

SAGE 104

 

NMC 287519

SAGE 105

 

NMC 287520

SAGE 106

 

NMC 287521

SAGE 107

 

NMC 287522

SAGE 108

 

NMC 287523

SAGE 109

 

NMC 287524

SAGE 110

 

NMC 287525

SAGE 125

 

NMC 287540

NEW CITIZENS FRACTION

 

NMC 293033

GFR 1

 

NMC 1053091

GFR 2

 

NMC 1053092

GFR 3

 

NMC 1053093

TUFA

 

NMC 116465

 

Patented Claims

 

Parcel Number

 

Patent Claim Name

009-080-02

 

Monarch

009-080-02

 

Buckhorn No. 10

009-080-02

 

Buckhorn No. 1

009-080-02

 

Buckhorn No. 2

009-080-02

 

Buckhorn No. 3

009-080-02

 

Buckhorn No. 4

009-080-02

 

Buckhorn No. 5

009-080-02

 

Buckhorn No. 6

009-080-02

 

Buckhorn No. 7

009-080-02

 

Buckhorn No. 8

009-080-02

 

Buckhorn No. 9

009-080-02

 

E and P Fraction

009-080-02

 

Narrow Gauge

009-080-02

 

Humboldt No. 1

009-080-02

 

Humboldt No. 2

009-080-02

 

Sunset

009-080-02

 

Easter No. 1

 

7

--------------------------------------------------------------------------------



 

Parcel Number

 

Patent Claim Name

009-080-02

 

Easter No. 2

009-080-02

 

D.P.M. Fraction

009-080-02

 

Eagle

009-080-01

 

Eva Lee

009-080-01

 

Huntington Mine

009-080-01

 

J.B. Rouig

009-080-02

 

Lame Bull No. 1

009-080-02

 

Lame Bull No. 2

009-080-02

 

Lone Star Fraction

009-080-02

 

M & M Fraction

009-080-02

 

Noon Day Fraction

009-080-01

 

North Side Mine

009-080-01

 

One Hundred Proof

009-080-02

 

Red Ant

009-080-02

 

Sunday Fraction

009-080-02

 

Lame Bull Fraction

 

8

--------------------------------------------------------------------------------



 

3.              Preble Excluded Property in Humboldt County, Nevada:

 

[g125181ks27i001.jpg]

 

Township 36 North, Range 41 East

 

Section 17:                                   All

 

9

--------------------------------------------------------------------------------



 

Section 18:                                   All

Section 19:                                   All

Section 20:                                   S1/2; NW1/4; W1/2NE1/4

 

As to those areas encompassed by the following unpatented mining claims:

 

Claim Name

 

BLM Serial Number

PREBLE # 1 A

 

NMC 319914

PREBLE # 2 A

 

NMC 319915

PREBLE # 3 A

 

NMC 319916

PREBLE # 4 A

 

NMC 319917

PREBLE # 6 A

 

NMC 319919

PREBLE # 7 A

 

NMC 319920

PREBLE # 8 A

 

NMC 319921

PREBLE # 9 A

 

NMC 319922

PREBLE # 10 A

 

NMC 319923

PREBLE # 11 A

 

NMC 319924

PREBLE # 20 A

 

NMC 319925

PREBLE # 21 A

 

NMC 319926

PREBLE # 22 A

 

NMC 319927

PREBLE # 23 A

 

NMC 319928

PREBLE # 24 A

 

NMC 319929

PREBLE # 25 A

 

NMC 319930

PREBLE # 26 A

 

NMC 319931

PREBLE # 27 A

 

NMC 319932

PREBLE # 28 A

 

NMC 319933

PREBLE # 29 A

 

NMC 319934

PREBLE # 30 A

 

NMC 319935

PREBLE # 31 A

 

NMC 319936

PREBLE # 32 A

 

NMC 319937

PREBLE # 33 A

 

NMC 319938

PREBLE # 34 A

 

NMC 319939

PREBLE # 35 A

 

NMC 319940

PREBLE # 36 A

 

NMC 319941

PREBLE # 37 A

 

NMC 319942

PREBLE # 38 A

 

NMC 319943

PREBLE # 39 A

 

NMC 319944

PREBLE # 40 A

 

NMC 319945

PREBLE # 41 A

 

NMC 319946

PREBLE # 5 AA

 

NMC 425608

PREBLE # 70 A

 

NMC 319947

PREBLE # 71 A

 

NMC 319948

PREBLE # 72 A

 

NMC 319949

PREBLE # 73 A

 

NMC 319950

 

10

--------------------------------------------------------------------------------



 

Claim Name

 

BLM Serial Number

PREBLE # 74 A

 

NMC 319951

PREBLE # 75 A

 

NMC 319952

PREBLE # 76 A

 

NMC 319953

PREBLE # 77 A

 

NMC 319954

PREBLE # 78 A

 

NMC 319955

PREBLE # 79 A

 

NMC 319956

PREBLE # 80 A

 

NMC 319957

PREBLE # 81 A

 

NMC 319958

DOLOMITE # 1

 

NMC 319798

DOLOMITE # 2

 

NMC 319799

DOLOMITE # 3

 

NMC 319800

DOLOMITE # 4

 

NMC 319801

 

11

--------------------------------------------------------------------------------



 

4.              Woodgulch Excluded Property in Elko County, Nevada:

 

[g125181ks27i002.jpg]

 

Township 44 North, Range 53 East

 

Section 23:                                                     All

Section 24:                                                     All

Section 25:                                                     All

Section 26:                                                     All

 

12

--------------------------------------------------------------------------------



 

5.              Fiberline Excluded Property in Humboldt County, Nevada:

 

See Schedule C.

 

6.              Mike Excluded Property in Eureka County, Nevada:

 

See Schedule E.

 

13

--------------------------------------------------------------------------------



 

7.              Buffalo Valley-Trenton Canyon Excluded Property in Humboldt and
Lander County, Nevada:

 

[g125181ks27i003.jpg]

 

Township 31 North, Range 42East, MDM

 

Section 03:                                   All

Section 04:                                   All

Section 05:                                   All

Section 06:                                   All

 

14

--------------------------------------------------------------------------------



 

Township 32 North, Range 42East, MDM

 

Section 09:            All

Section 10:            All

Section 11:            All

Section 12:            S/2, NW/4, S/2NE/4, NW/4NE/4

Section 13:            All

Section 14:            All

Section 15:            All

Section 16:            All

Section 20:            All

Section 21:            All

Section 22:            All

Section 23:            All

Section 24:            All

Section 25:            All

Section 27:            All

Section 28:            All

Section 29:            All

Section 30:            All

Section 31:            All

Section 32:            All

Section 33:            All

Section 34:            All

 

Township 32 North, Range 43East, MDM

 

Section 07:            All

Section 08:            All

Section 09:            All

Section 17:            All

Section 18:            All

Section 19:            All

Section 20:            All

Section 21:            All

Section 29:            All

Section 30:            All

 

15

--------------------------------------------------------------------------------



 

8.              Ivanhoe-Hollister Excluded Property in Elko County, Nevada:

 

[g125181ks29i001.jpg]

 

Township 37 North, Range 48 East, MDM

 

Section 03:                                   All

Section 04:                                   All

Section 05:                                   E/2

Section 08:                                   All

Section 09:                                   All

Section 10:                                   All

 

16

--------------------------------------------------------------------------------



 

9.              Mule Canyon Excluded Property in Lander County, Nevada:

 

[g125181ks29i002.jpg]

 

Township 31 North, Range 47 East, MDM

 

Section 2:                                          The area encompassed by the
following unpatented lode mining claims:

 

Claim Name

 

BLM Serial Number

Elk 101

 

384311

Elk 103

 

384313

Elk 105

 

384315

 

17

--------------------------------------------------------------------------------



 

Elk 106

 

384316

Elk 107

 

384317

Elk 108

 

384318

Elk 109

 

384319

Elk 110

 

384320

Elk 111

 

384321

Elk 112

 

384322

Elk 113

 

384323

Elk 114

 

384324

Elk 115

 

384325

Elk 116

 

384326

Elk 117

 

384327

Elk 118

 

384328

Elk 127

 

384337

Elk 129

 

384339

Elk 131

 

384341

Elk 132

 

384342

Elk 133

 

384343

Elk 134

 

384344

Elk 135

 

384345

Elk 136

 

384346

 

Section 3:                                          All

Section 4:                                          All

Section 5:                                          All

Section 8:                                          All

Section 9:                                          All

Section 10:                                   All

Section 11:                                   All

Section 12:                                   The area encompassed by the
following unpatented lode mining claims:

 

Claim Name

 

BLM Serial Number

Ram 9

 

613899

Ram 10

 

613900

Ram 11

 

613901

Ram 12

 

613902

Ram 13

 

613903

Ram 14

 

613904

Ram 15

 

613905

Ram 16

 

613906

Ram 17

 

613907

Ram 18

 

613908

Ram 27

 

613917

Ram 28

 

613918

 

18

--------------------------------------------------------------------------------



 

Ram 29

 

613919

Ram 30

 

613920

Ram 31

 

613921

Ram 32

 

613922

Ram 33

 

613923

Ram 34

 

613924

Ram 35

 

613925

Ram 36

 

613926

 

Section 13:                                   W/2

Section 14:                                   All

Section 15:                                   All

Section 16:                                   All

Section 17:                                   NE/4, E/2SE/4

 

Township 32 North, Range 47 East, MDM

 

Section 32:                                   All

Section 33:                                   All

Section 34:                                   The area encompassed by the
following unpatented lode mining claims:

 

Claim Name

 

BLM Serial Number

Mule 401

 

525085

Mule 403

 

525087

Mule 405

 

525089

Mule 406

 

525090

Mule 407

 

525091

Mule 408

 

525092

Mule 409

 

525093

Mule 410

 

525094

Mule 411

 

525095

Mule 412

 

525096

Mule 413

 

525097

Mule 414

 

525098

Mule 415

 

525099

Mule 416

 

525100

Mule 417

 

525101

Mule 418

 

525102

Mule 427

 

525111

Mule 429

 

525113

Mule 431

 

525115

Mule 433

 

525117

Mule 435

 

525119

 

19

--------------------------------------------------------------------------------



 

SCHEDULE C

 

FIBERLINE PROJECT

 

[g125181ks29i003.jpg]

 

The Fiberline Project consists of (i) those portions of Sections 17 - 20, 29 and
30, Township 39 North, Range 43 East, MDM situated within the Fiberline Excluded
Property Outline, other than areas within the Fiberline Excluded Property
Carve-Out, lying below the elevation 20 feet above the contact between the
surface alluvium and bedrock; and (ii) those portions of Sections 18

 

--------------------------------------------------------------------------------



 

and 19, Township 39 North, Range 43 East,MDM situated within the Fiberline
Excluded Property Carve-Out lying below the elevation of 4500 feet above MSL.
For clarification, the Newmont Parties and their Affiliates, successors and
assigns shall have the right to use the surface and other contributed portions
of the properties situated within the Fiberline Excluded Property Boundary in
accordance with Section 4.9 of the Agreement.

 

The Fiberline Excluded Property Boundary and the Fiberline Excluded Property
Carve-Out are described in the tables set forth above in this Schedule and
generally depicted in the figure set forth above. To the extent there is any
conflict between the descriptions in the table and the areas generally depicted
on the figure, the descriptions in the tables will govern.

 

2

--------------------------------------------------------------------------------



 

SCHEDULE D

 

FOURMILE PROJECT

 

[g125181ks31i001.jpg]

 

--------------------------------------------------------------------------------



 

Township 26 North, Range 48 East

 

Section 3:              SW1/4SE1/4; NE1/4SW1/4

 

Township 27 North, Range 48 East

 

Section 34:             All

Portions of Sections 14, 15, 22, 23, 26, 27, 28, 33, 34 and 35

 

Township 26 North, Range 48 East

 

Portions of Sections 2, 3, 4, 9 and 10

 

As to those areas encompassed by the following unpatented mining claims:

 

Claim Name

 

BLM Serial Number

BTO 160

 

NMC 1049055

BTO 161

 

NMC 1049056

BTO 162

 

NMC 1049057

BTO 163

 

NMC 1049058

BTO 164

 

NMC 1049059

BTO 165

 

NMC 1049060

BTO 166

 

NMC 1049061

BTO 167

 

NMC 1049062

BTO 168

 

NMC 1049063

BTO 169

 

NMC 1049064

BTO 170

 

NMC 1049065

BTO 171

 

NMC 1049066

BTO 174

 

NMC 1049069

BTO 175

 

NMC 1049070

BTO 176

 

NMC 1049071

BTO 177

 

NMC 1049072

BTO 178

 

NMC 1049073

BTO 179

 

NMC 1049074

BTO 180

 

NMC 1049075

BTO 181

 

NMC 1049076

BTO 182

 

NMC 1049077

BTO 183

 

NMC 1049078

BTO 184

 

NMC 1049079

BTO 185

 

NMC 1049080

BTO 186

 

NMC 1049081

BTO 187

 

NMC 1049082

BTO 204

 

NMC 1049099

BTO 205

 

NMC 1049100

BTO 206

 

NMC 1049101

BTO 207

 

NMC 1049102

BTO 208

 

NMC 1049103

BTO 209

 

NMC 1049104

 

2

--------------------------------------------------------------------------------



 

Claim Name

 

BLM Serial Number

BTO 210

 

NMC 1049105

BTO 211

 

NMC 1049106

BTO 212

 

NMC 1049107

BTO 213

 

NMC 1049108

BTO 214

 

NMC 1049109

BTO 215

 

NMC 1049110

BTO 216

 

NMC 1049111

BTO 217

 

NMC 1049112

BTO 218

 

NMC 1049113

BTO 219

 

NMC 1049114

BTO 220

 

NMC 1049115

BTO 221

 

NMC 1049116

BTO 222

 

NMC 1049117

BTO 223

 

NMC 1049118

BTO 224

 

NMC 1049119

BTO 225

 

NMC 1049120

BTO 226

 

NMC 1049121

BTO 227

 

NMC 1049122

BTO 228

 

NMC 1049123

BTO 229

 

NMC 1049124

BTO 230

 

NMC 1049125

BTO 231

 

NMC 1049126

BTO 232

 

NMC 1049127

BTO 233

 

NMC 1049128

BTO 234

 

NMC 1049129

BTO 235

 

NMC 1049130

BTO 236

 

NMC 1049131

BTO 237

 

NMC 1049132

BTO 238

 

NMC 1049133

BTO 239

 

NMC 1049134

BTO 240

 

NMC 1049135

BTO 241

 

NMC 1049136

BTO 245

 

NMC 1049140

BTO 246

 

NMC 1049141

BTO 247

 

NMC 1049142

BTO 248

 

NMC 1049143

BTO 249

 

NMC 1049144

BTO 250

 

NMC 1049145

BTO 251

 

NMC 1049146

BTO 252

 

NMC 1049147

BTO 253

 

NMC 1049148

BTO 254

 

NMC 1049149

 

3

--------------------------------------------------------------------------------



 

Claim Name

 

BLM Serial Number

BTO 255

 

NMC 1049150

BTO 256

 

NMC 1049151

BTO 257

 

NMC 1049152

BTO 258

 

NMC 1049153

BTO 259

 

NMC 1049154

HOPE NO 1

 

NMC 19757

HOPE NO 2

 

NMC 19758

HOPE NO 3

 

NMC 19759

HOPE NO 4

 

NMC 19760

TINA # 1

 

NMC 19761

TINA NO. 2

 

NMC 19762

FM NO. 1

 

NMC 245697

FM NO. 2

 

NMC 245698

FM NO. 3

 

NMC 245699

FM NO. 4

 

NMC 245700

FM NO. 5

 

NMC 245701

FM NO. 6

 

NMC 245702

FM NO. 7

 

NMC 245703

FM NO. 8

 

NMC 245704

FM NO. 9

 

NMC 245705

FM NO. 10

 

NMC 245706

FM NO. 11

 

NMC 245707

FM NO. 12

 

NMC 245708

FM NO. 13

 

NMC 245709

FM NO. 14

 

NMC 245710

FM NO. 15

 

NMC 245711

FM NO. 16

 

NMC 245712

FM NO. 17

 

NMC 245713

FM NO. 18

 

NMC 245714

FM NO. 19

 

NMC 245715

FM NO. 20

 

NMC 245716

FM NO. 21

 

NMC 245717

FM NO. 22

 

NMC 245718

FM NO. 23

 

NMC 245719

FM NO. 24

 

NMC 245720

FM NO. 25

 

NMC 245721

FM NO. 26

 

NMC 245722

FM NO. 27

 

NMC 245723

FM NO. 28

 

NMC 245724

FM NO. 29

 

NMC 245725

FM NO. 30

 

NMC 245726

FM NO. 31

 

NMC 245727

 

4

--------------------------------------------------------------------------------



 

Claim Name

 

BLM Serial Number

FM NO. 32

 

NMC 245728

FM NO. 33

 

NMC 245729

FM NO. 34

 

NMC 245730

FM NO. 35

 

NMC 245731

FM NO. 36

 

NMC 245732

FM NO. 37

 

NMC 245733

FM NO. 38

 

NMC 245734

FM NO. 39

 

NMC 245735

FM NO. 40

 

NMC 245736

FM NO. 41

 

NMC 245737

FM NO. 42

 

NMC 245738

FM NO. 43

 

NMC 245739

FM NO. 44

 

NMC 245740

FM NO. 45

 

NMC 245741

FM NO. 46

 

NMC 245742

FM NO. 47

 

NMC 245743

FM NO. 48

 

NMC 245744

FM NO. 49

 

NMC 245745

FM NO. 50

 

NMC 245746

FM NO. 51

 

NMC 245747

FM NO. 52

 

NMC 245748

FM NO. 53

 

NMC 245749

FM NO. 54

 

NMC 245750

FM NO. 55

 

NMC 245751

FM NO. 56

 

NMC 245752

FM NO. 57

 

NMC 245753

FM NO. 58

 

NMC 245754

FM NO. 59

 

NMC 245755

FM NO. 60

 

NMC 245756

FM NO. 61

 

NMC 245757

FM NO. 62

 

NMC 245758

FM NO. 63

 

NMC 245759

FM NO. 64

 

NMC 245760

FM NO. 65

 

NMC 245761

FM NO. 66

 

NMC 245762

FM NO. 67

 

NMC 245763

FM NO. 68

 

NMC 245764

FM NO. 69

 

NMC 245765

FM NO. 70

 

NMC 245766

FM NO. 71

 

NMC 245767

FM NO. 72

 

NMC 245768

FM NO. 73

 

NMC 245769

 

5

--------------------------------------------------------------------------------



 

Claim Name

 

BLM Serial Number

FM NO. 74

 

NMC 245770

FM NO. 75

 

NMC 245771

FM NO. 76

 

NMC 245772

FM NO. 77

 

NMC 245773

FM NO. 89

 

NMC 245774

FM NO. 90

 

NMC 245775

FM NO. 91

 

NMC 245776

FM NO. 92

 

NMC 245777

FM NO. 93

 

NMC 245778

FM NO. 94

 

NMC 245779

BLACK LADY

 

NMC 26684

FUM 3

 

NMC 61414

MUF 2

 

NMC 61423

NEE 53

 

NMC 65787

NEE 55

 

NMC 65789

NEE 57

 

NMC 65791

NEE 59

 

NMC 65793

NEE 67

 

NMC 65801

NEE 69

 

NMC 65803

NEE 70

 

NMC 65804

NEE 71

 

NMC 65805

NEE 72

 

NMC 65806

NEE 73

 

NMC 65807

NEE 74

 

NMC 65808

NEE 75

 

NMC 65809

NEE 76

 

NMC 65810

NEE 77

 

NMC 65811

NEE 78

 

NMC 65812

NEE 79

 

NMC 65813

NEE 80

 

NMC 65814

NEE 81

 

NMC 65815

NEE 82

 

NMC 65816

NEE 83

 

NMC 65817

NEE 84

 

NMC 65818

NEE 85

 

NMC 65819

NEE 90

 

NMC 65824

NEE 91

 

NMC 65825

NEE 92

 

NMC 65826

NEE 93

 

NMC 65827

NEE 94

 

NMC 65828

NEE 95

 

NMC 65829

NEE 96

 

NMC 65830

 

6

--------------------------------------------------------------------------------



 

Claim Name

 

BLM Serial Number

NEE 97

 

NMC 65831

NEE 98

 

NMC 65832

NEE 99

 

NMC 65833

NEE 102

 

NMC 65836

NEE 103

 

NMC 65837

NEE 104

 

NMC 65838

NEE 105

 

NMC 65839

NEE 106

 

NMC 65840

NEE 107

 

NMC 65841

NEE 108

 

NMC 65842

NEE 109

 

NMC 65843

NEE 112

 

NMC 65846

NEE 113

 

NMC 65847

NEE 114

 

NMC 65848

NEE 115

 

NMC 65849

NEE 116

 

NMC 65850

NEE 117

 

NMC 65851

 

7

--------------------------------------------------------------------------------



 

SCHEDULE E

 

MIKE PROJECT

 

[g125181ks33i001.jpg]

 

Township 34 North, Range 51 East, MDM

 

Section 20:                                   The area encompassed by the
following unpatented lode mining claims:

 

--------------------------------------------------------------------------------



 

Claim Name

 

BLM Serial Number

WP #186

 

560364

WP #187

 

560365

WP #188

 

560366

WP #189

 

560367

WP #195

 

560373

WP #196

 

560374

WP #197

 

560375

WP #198

 

560376

WP #204

 

560382

WP #205

 

560383

WP #206

 

560384

WP #207

 

560385

WP #213

 

560391

WP #214

 

560392

WP #215

 

560393

WP #216

 

560394

 

Section 21:                                   All

Section 28:                                   All

Section 29:                                   E/2

Section 32:                                   NW/4NE/4, and the area encompassed
by the following unpatented lode mining claims:

 

Claim Name

 

BLM Serial Number

Soap #1

 

674167

Soap #2

 

674168

Soap #3

 

674169

 

Section 33:                                   N/2NW/4, and the area encompassed
by the following unpatented lode mining claims:

 

Claim Name

 

BLM Serial Number

Elements No. 1

 

112759

Elements No. 2

 

112760

Elements No. 8

 

112766

Elements No. 9

 

112767

Tusc No. 1

 

455041

Tusc No. 2

 

455042

Tusc No. 8

 

455048

Tusc No. 9

 

455049

 

2

--------------------------------------------------------------------------------



 

SCHEDULE F

 

EXCLUDED DEVELOPMENT/EXPLORATION PROPERTY VALUATION

 

1.                                      The Fair Market Value (as defined in
paragraph 11) of an Excluded Development/Exploration Property under the
Agreement shall be determined in accordance with this Schedule F.

 

2.                                      Upon a Member providing a Contribution
Notice under Section 6.1 of the Agreement that an Excluded
Development/Exploration Property is required to be contributed to the Nevada JV,
the Members shall, for a period of 30 Business Days following such notice, each
use their respective commercially reasonable efforts to mutually agree upon the
Fair Market Value of the Excluded Development/Exploration Property.

 

3.                                      To the extent the Members are unable to
agree on the Fair Market Value of an Excluded Development/Exploration Property
within the period specified in paragraph 1, the Fair Market Value of the
Excluded Development/Exploration Property shall be the simple average of the
valuations prepared by two Independent Experts (the “Original Experts”) using
the methodology described within this Schedule F, provided that such average is
no more than 15% above or below either of such valuations. In the event that
such average is more than 15% above or below either of the two valuations, the
Fair Market Value of the Excluded Development/Exploration Property shall be the
simple average of: (i) a valuation prepared by a third Independent Expert (the
“Third Expert”) using the methodology described within this Schedule F; and
(ii) the valuation prepared by the Original Expert in accordance with the
foregoing that is closest to the valuation prepared by the Third Expert.

 

4.                                      The “valuations” referred to in
paragraph 3 shall be: (i) if a single value is provided, such single value; or
(ii) if only a range of values has been provided, the simple average of the
highest and lowest value in such range, in each case, as set out in the
Valuation Certificate prepared by the applicable Independent Expert.

 

5.                                      The Members shall ensure that each
Independent Expert has access to such books, records and information in the
possession or control of such Members, their respective Affiliates or the Nevada
JV as any Independent Expert may reasonably request for the purpose of
determining the Fair Market Value of the Excluded Development/Exploration
Property, with the exception of valuation material prepared by another
Independent Expert.

 

6.                                      Each Independent Expert shall act as an
expert and not as an arbitrator and its decision shall, in the absence of
material proven error, be final and binding on the Members. Each Independent
Expert shall provide: (i) a written determination of the value with respect to
the Fair Market Value of the Excluded Development/Exploration Property; and
(ii) a written explanation of all methodologies used in its valuation (each,
collectively, a “Valuation Certificate”).

 

7.                                      The costs of obtaining any Valuation
Certificates provided by an Independent Expert pursuant to this Schedule F shall
be borne by the Nevada JV.

 

--------------------------------------------------------------------------------



 

8.                                      The Valuation Certificates shall be
issued to each of the Members by the Independent Experts within 30 days of such
Independent Expert’s appointment hereunder, unless otherwise agreed by each of
Barrick and Newmont.

 

9.                                      Each Independent Expert shall determine
the Fair Market Value of the Excluded Development/Exploration Property, which
shall be the cash purchase price that a knowledgeable party would pay for the
Excluded Development/Exploration Property in an arm’s length transaction
(subject to subparagraph (c) below). Each Independent Expert’s determination of
the Fair Market Value of the Excluded Development/Exploration Property shall be
prepared using a valuation methodology that takes into account all factors the
Independent Expert considers relevant, which shall include the following:

 

(a)                                 the economic terms of the Agreement;

 

(b)                                 appropriate price projections for refined
gold, and, if applicable, silver, copper and other commodities based on the
median of recently published prices for refined gold issued by not less than ten
reputable third party consultants, analysts and financial institutions selected
by the Independent Experts;

 

(c)                                  each Excluded Development/Exploration
Property will have the benefit of the Nevada JV Mines that form part of the
Nevada JV Assets, and any cost savings and other synergies that stem therefrom
will be factored into any calculations made pursuant to this paragraph 9, taking
into consideration the impact on the Nevada JV Mines;

 

(d)                                 country and political risk;

 

(e)                                  social and political environment;

 

(f)                                   tenure security;

 

(g)                                  technical risk;

 

(h)                                 quantum and nature of mineral reserves and
mineral resources;

 

(i)                                     the current life of mine plan, if any,
in relation to the Excluded Development/Exploration Property or the most
recently completed Excluded Development/Exploration Property Feasibility Study;

 

(j)                                    likely timing and scale of developments
and/or expansion and/or reductions;

 

(k)                                 regulatory considerations (including
environmental and tax) to the extent affecting development or production;

 

(l)                                     median broker discount rates used in
valuing the Nevada JV Mines;

 

(m)                             relevant multiples for comparable companies and
precedent transactions (price to net asset value, price to cash flow and/or any
other conventional multiples used in the industry at the time); and

 

2

--------------------------------------------------------------------------------



 

(n)                                 any other material factors the Independent
Expert believes should be considered in the valuation methodology.

 

10.                               The Independent Experts shall be selected
under this Schedule F as follows:

 

(a)                                 the Original Experts shall be mutually
agreed upon between the Members within 15 days following the failure of Barrick
and Newmont to reach an agreement on Fair Market Value pursuant to paragraph 1;

 

(b)                                 if the Members do not reach agreement on the
Original Experts within the 15-day period set out in paragraph 10(a), within 10
days following the expiration of such period, each of the Members shall
designate one Independent Expert to serve, together, as the Original Experts;

 

(c)                                  if a Third Expert is required pursuant to
paragraph 3, the Original Experts shall appoint the Third Expert within 10 days
of such Third Expert becoming required pursuant to the terms of paragraph 10(b);
and

 

(d)                                 if the Members fail to appoint an
Independent Expert within the 10-day period set out in paragraph 10(b), or if
each of the Members has designated an Independent Expert pursuant to paragraph
10(b), and the Original Experts fail to designate a Third Expert within the
10-day period set out in paragraph 10(c), then the missing Independent Experts
will be designated upon the request of either Member by a judge of the courts of
the State of Nevada.

 

11.                               For the purposes of this Schedule F:

 

(a)                                 “Independent Expert” means a suitably
qualified investment banking firm, accounting firm or other firm of professional
valuators of internationally recognised standing, with input from an individual
with requisite technical expertise as appropriate; provided that unless the
Members agree otherwise, an Independent Expert shall be a firm that: (i) is
independent of both of the Members and their respective Affiliates; and (ii) has
not acted for either of the Members or their respective Affiliates in any
material capacity for at least one year before the date of appointment of such
Independent Expert; and

 

(b)                                 “Fair Market Value” means the value of the
Excluded Development/Exploration Property, as determined in accordance with this
Schedule F.

 

3

--------------------------------------------------------------------------------



 

SCHEDULE G

 

ILLUSTRATIVE DILUTION EXAMPLES

 

[***]

 

--------------------------------------------------------------------------------



 

SCHEDULE H

 

TERMS OF MINORITY ROYALTY AGREEMENT

 

See attached.

 

--------------------------------------------------------------------------------



 

SCHEDULE H

 

MINORITY ROYALTY

 

Pursuant to Section 9.9 of the Agreement, a Minority Interest Holder is entitled
to a Net Smelter Return Royalty on all Product produced from properties included
in the Nevada JV Assets. To implement the provisions of Section 9.9, Nevada JV
will convey such royalty by deed (the “Royalty Deed”), which shall incorporate
the following principles.

 

1.                                      Property Subject to Production Royalty.
The Minority Royalty of the Minority Interest Holder shall be a royalty interest
in and a burden upon the properties included in the Nevada JV Assets existing as
of the date it becomes a Minority Interest Holder (the “Royalty Property”),
which will be more particularly described in the Royalty Deed.

 

2.                                      Grantor and Grantee. Nevada JV will be
the “Grantor” under the Royalty Deed and the Minority Interest Holder will be
the “Grantee” under the Royalty Deed.

 

3.                                      Production Royalty. The Royalty Deed
will provide that Grantor shall pay to Grantee a perpetual royalty, determined
in accordance with this Schedule E, in an amount equal to 1.50% of Net Smelter
Returns (the “Royalty Percentage”) from all Product produced from the Royalty
Property.

 

4.                                      Net Smelter Returns. “Net Smelter
Returns” shall be determined as follows:

 

(a)                                 For Gold or Silver Bullion. Net Smelter
Returns, in the case of Products produced from the Royalty Property for sale as
gold bullion or silver bullion that is refined to a form that meets good
delivery standards in the London Bullion Market, or comparable terminal market
(“Gold Bullion” or “Silver Bullion,” respectively), shall be determined by
multiplying (i) the gross number of troy ounces of Gold Bullion or Silver
Bullion recovered from production from the Royalty Property and returned to or
credited to Grantor or purchased and paid for by the smelter, refiner,
processor, purchaser or other recipient of such bullion during a calendar
quarter, by (ii) the average of the London Gold Market Fixing Limited Afternoon
Fix prices reported for Gold Bullion for the calendar quarter or the average of
the London Silver Market Fixing Limited Fix prices reported for Silver Bullion
for the calendar quarter, and (iii) by deducting from the product of (i) times
(ii) the Allowable Deductions permitted in Section 5(a) below.

 

(b)                                 For Copper. Net Smelter Returns for copper
produced from the Royalty Property shall be equal to (i) the actual sales price
received by Grantor from the sale of such copper (whether in concentrate or as
cathode or other product) (“Copper”) to a smelter, refiner, processor, purchaser
or other recipient of such copper during a calendar quarter, less (ii) the
Allowable Deductions permitted in Section 5(b) below.

 

(c)                                  For Other Products. For all other Products
produced from the Royalty Property and sold other than as Gold Bullion or Silver
Bullion or Copper (“Other Products”), Net Smelter returns shall be equal to
(i) the actual sales price received by Grantor from the sale of

 

--------------------------------------------------------------------------------



 

Other Products to a smelter, refiner, processor, purchaser or other recipient of
such products during a calendar quarter, less (ii) the Allowable Deductions
permitted in Section 5(b) below.

 

(c)                                  Insurance Proceeds. In the event Grantor
receives insurance proceeds for Products lost or damaged , Net Smelter Returns
for such Products shall equal any such insurance proceeds that are received by
Grantor for such loss.

 

5.                                      Allowable Deductions.

 

(a)                                 For Gold or Silver Bullion. For Products
produced and sold as Gold or Silver Bullion, “Allowable Deductions” means, to
the extent actually incurred:

 

(i)                                     charges imposed by the smelter or
refinery for refining Gold or Silver Bullion from doré or concentrates produced
in Grantor’s mill or other processing plant; however, charges imposed by the
Grantor for processing raw or crushed ore or other preliminary Products in
Grantor’s mill or other processing plant shall not be subtracted in determining
Net Smelter Returns;

 

(ii)                                  penalty substance, assaying, and sampling
charges imposed by Grantor for refining Gold or Silver Bullion contained in such
production;

 

(iii)                               charges and costs, if any, for
transportation and insurance of doré or concentrates produced in Grantor’s mill
or other processing plant to places where such doré or concentrates are smelted,
refined and/or sold or otherwise disposed of; and

 

(iv)                              all taxes paid on production of Gold or Silver
Bullion, except income tax, including but not limited to, production, severance,
sales and privilege taxes and all local, state and federal royalties that are
based on the production of Gold or Silver Bullion.

 

(b)                                 For Copper and Other Products. For Copper
and Other Products, “Allowable Deductions” means, to the extent actually
incurred:

 

(i)                                     charges imposed by the smelter, refiner
or other processor for smelting, refining or processing Copper or Other
Products, but excluding any and all charges and costs related to Grantor’s mill
or other processing plant constructed for the purpose of milling or processing
Copper or Other Products;

 

(ii)                                  penalty substance, assaying, and sampling
charges imposed by the smelter, refiner or other processor for smelting,
refining, or processing Copper or Other Products, but excluding any and all
charges and costs of or related to Grantor’s mill or other processing plant
constructed for the purpose of milling or processing Copper or Other Products;

 

--------------------------------------------------------------------------------



 

(iii)                               charges and costs, if any, for
transportation and insurance of Copper or Other Products and the beneficiated
products thereof from Grantor’s mill or other processing plant to places where
such Copper or Other Products or the beneficiated products thereof are smelted,
refined and/or sold or otherwise disposed of; and

 

(iv)                              all taxes paid on production of Copper or
Other Products, except income tax, including but not limited to, production,
severance, sales and privilege taxes and all local, state and federal royalties
that are based on the production of Copper or Other Products.

 

(c)                                  Custom Facilities. In the event Grantor
carries out smelting, refining or other processing operations to produce Gold
and Silver Bullion, Copper or Other Products in facilities owned or controlled,
in whole or in part, by Grantor, which facilities were not constructed for the
sole purpose of milling or processing raw or intermediate Products produced from
the Royalty Property, then charges, costs and penalties for such smelting,
refining or processing shall mean the amount Grantor would have incurred as
“Allowable Deductions” under subsections (a)(i) or (b)(i) above if such
smelting, refining or other processing operations were carried out at facilities
not owned or controlled by Grantor, but in no event will such Allowable
Deductions be greater than actual costs incurred by Grantor with respect to such
smelting, refining or other processing.

 

6.                                      Calculating and Paying Royalty.

 

(a)                                 Calculation. The dollar amount of the Net
Smelter Returns Royalty due to Grantee for each calendar quarter shall be the
product of: (i) the sum of the Net Smelter Returns for Gold and Silver Bullion
for such quarter plus the Net Smelter Returns for Copper or Other Products for
such quarter (ii) multiplied by the Royalty Percentage.

 

(b)                                 Payment. Payment of the Net Smelter Returns
Royalty shall be due by the last day of the month following each calendar
quarter in which Gold or Silver Bullion or Copper or Other Products are sold
(the “Payment Date”). If for any reason, all information necessary to calculate
and make a payment on the Payment Date is not available, Grantor shall make a
provisional payment on the Payment Date and provide a final reconciliation for
such payment promptly after all needed information becomes available to Grantor.
In the event that Grantee has been underpaid for any provisional payment,
Grantor shall promptly pay the difference to Grantee in cash or other readily
available funds and if Grantee has been overpaid for any provisional payment
Grantee will promptly pay to Grantor of the difference by cash or other readily
available funds.

 

(c)                                  Detailed Statement. All payments of Net
Smelter Returns Royalty shall be accompanied by a detailed statement explaining
the calculation thereof together with any available settlement sheets receiver
by Grantor from the smelter, refiner or other purchaser of Gold or Silver
Bullion or Copper or Other Products.

 

--------------------------------------------------------------------------------



 

7.                                   Other Provisions Related to Payment.

 

(a)                                 Hedging Transactions. All profits and losses
resulting from Grantor’s actual sale of Gold or Silver Bullion, or Grantor’s
engaging in any commodity futures trading, option trading, or metals trading, or
any combination thereof, and any other hedging transactions including trading
transactions designed to avoid losses and obtain possible gains due to metal
price fluctuations are specifically excluded from calculation of Net Smelter
Returns and shall be solely for Grantor’s account.

 

(b)                                 Commingling. Grantor shall have the right to
commingle, either underground, at the surface, in stockpiles or at the mill,
autoclave, roaster or other processing facility used by Grantor, ore or
concentrates, minerals and other material mined and removed from the Royalty
Property with ore, concentrates, minerals and other material mined and removed
from the other property. Before commingling, the average grade of the commingled
materials and other measures as are appropriate shall first be calculated by
Grantor from representative samples, and the weight of such materials shall be
determined before commingling using Grantor’s standard practices. In obtaining
representative samples, calculating the average grade of the ore and average
recovery percentages, the procedures typically used by Grantor in its other
operations in the vicinity of the Royalty Property may be used. Representative
samples of the materials to be commingled shall be retained by Grantor and
assays (including moisture and penalty substances) and other appropriate
analyses of these samples shall be retained for a reasonable amount of time, but
not less than 18 months, after receipt by Grantee of the applicable royalty
payment.

 

(c)                                  No Obligation to Mine. Grantor shall have
sole discretion to determine the extent of its mining of the Royalty Property
and the time or the times for beginning, continuing or resuming mining
operations with respect thereto. Grantor shall have no obligation to Grantee (in
its capacity as the holder of this royalty) or otherwise to mine any of the
Royalty Property, such obligation being governed solely by the Agreement.

 

8.                                   Books, Records, Inspections and
Confidentiality.

 

(a)                                 Grantee shall have the right, upon
reasonable notice to Grantor, to inspect and copy all books, records, technical
data, information and materials (the “Data”) pertaining to calculation of
royalty payments, including those with respect to commingling; provided that
such inspections shall not unreasonably interfere with Grantor’s operations.
Grantor makes no representations or warranties to Grantee concerning any of the
Data and Grantee agrees that if it elects to rely on any such Data or
information, it does so at its sole risk, except in the event of fraud.

 

(b)                                 Grantee shall have the right to audit the
books and records pertaining to production from the Royalty Property and contest
payments of the Net Smelter Returns Royalty for 24 months after receipt by
Grantee of the payments to which such books and records pertain. Each royalty
payment shall be deemed conclusively correct unless Grantee objects to it in
writing within 24 months after receipt thereof.  If any such audit or inspection
reveals that

 

--------------------------------------------------------------------------------



 

royalty payments for any calendar year are underpaid by more than five percent,
Grantor shall reimburse Grantee for its reasonable costs incurred in such audit
or inspection.

 

(c)                                  Grantee shall have the right, upon
reasonable notice, to inspect the facilities associated with the Royalty
Property to the extent necessary to confirm Grantor’s proper performance of its
obligations in this Exhibit. Such inspection shall be at the sole risk of
Grantee, and Grantee shall indemnify Grantor from any liability caused by
Grantee’s exercise of inspection rights, unless such liability is caused by the
gross negligence or intentional acts of Grantor or its employees or agents.

 

(d)                                 Grantee shall be bound by the
confidentiality provisions of Article 13 of the Agreement.

 

9.                                      Tailings and other Waste Material. All
tailings, residues, waste rock, spoiled leach materials, and other materials
resulting from Grantor’s operations and activities with respect to the Royalty
Property shall be the sole property of Grantor.

 

10.                               Real Property Interest. Grantor and Grantee
intend that the Net Smelter Returns Royalty shall be perpetual and, to the
extent allowed by law, shall constitute a vested interest in and a covenant
running with the Royalty Property and shall inure to the benefit of and be
binding upon the parties and their respective, successors and assigns so long as
Grantor or any successor or assign of Grantor holds any rights or interests in
the Royalty Property. The royalty shall attach to any amendments, relocations or
conversions of any mining claim, license, or lease, concession, permit, patent
or other tenure comprising the Royalty Property, or to any renewals or
extensions thereof. If Grantor or any affiliate or successor or assignee of
Grantor surrenders, allows to lapse or otherwise relinquishes or terminates its
interest in any of the Royalty Property, and reacquires a direct or indirect
interest in the land or minerals covered by the former Royalty Property, then
from and after the date of such reacquisition such reacquired properties shall
be included in the Royalty Property and the royalty shall apply to such interest
so acquired. Grantor shall give written notice to Grantee within thirty (30)
days of any acquisition or reacquisition of an interest in the Royalty Property.
The Parties do not intend that there be any violation of the rule of
perpetuities. Accordingly, any right that is subject to such rules shall be
exercised within the maximum time periods permitted under applicable law.

 

11.                               General Provisions.

 

(a)                                 The relationship of Grantor and Grantee with
respect to the Net Smelter Returns Royalty shall not be construed to create,
expressly or by implication, a joint venture, mining partnership, commercial
partnership, or other partnership relationship.

 

(b)                                 As used in the Deed, the term “Grantee”
shall include all of Grantee’s successors-in-interest and the term “Grantor”
shall include all of Grantor’s successors-in-interest.

 

(c)                                  Grantor may convey, transfer, assign or
abandon all or any portion of its interest in the Royalty Property, provided
that in the event of any conveyance, transfer or assignment, it shall require
the party or parties acquiring such interest to assume in a written

 

--------------------------------------------------------------------------------



 

agreement with Grantee the obligations of Grantor under the Deed in respect of
such interest, and thereupon Grantor shall be relieved of all liability under
the Deed as to such interest in the Royalty Property, except for liabilities
existing as of the date of such conveyance, transfer, or assignment.

 

(d)                                 Grantee may at any time convey or transfer
its rights, interests and obligations under the Deed to any person, without the
approval of Grantor, provided that Grantor shall not be bound by any such
conveyance or transfer unless and until it has received a notice signed by
Grantee and its transferee, which includes the details of such person’s address
for notices and payments. Any transfer of the right to receive any royalty
payments shall in no event require Grantor to make payments to more than one
person or entity. If the right to receive royalty payments is transferred to
more than one person or entity, such transfer shall not be binding upon Grantor
until the first day of the month following the date on which Grantor receives
written notice signed by Grantee and its transferee designating a single agent
for future royalty payments and for exercising all rights of Grantee under the
Deed.

 

--------------------------------------------------------------------------------



 

SCHEDULE I-A

 

RETAINED ROYALTY DEED (BARRICK)

 

See attached.

 

--------------------------------------------------------------------------------



 

APN #: N/A (mineral royalty interest)

 

Recorded at the request of, and
when recorded, return to:

 

Barrick Nevada Holding LLC
1655 Mountain City Highway
Elko, Nevada 89801

Attention: Land Manager

 

Mail Tax Statement to: N/A (mineral royalty interest)

 

Space above for County Recorder’s Use

 

Affirmation Statement: The undersigned affirms that this document does not
contain any social security numbers or other personal information of any person
(Per NRS 239B.030).

 

NET SMELTER RETURNS ROYALTY DEED

 

This Net Smelter Returns Royalty Deed (this “Deed”), executed to be effective at
12:02 a.m. Pacific Daylight Time on July 1, 2019 (“Effective Date”) is from
Nevada Gold Mines LLC, a Delaware limited liability company (“NGM LLC”), whose
address is 1655 Mountain City Highway, Elko, NV 89801 and Barrick Cortez LLC, a
Delaware limited liability company (“BC LLC” and, together with NGM LLC,
“Grantors”), whose address is 1655 Mountain City Highway, Elko, NV 89801 to
Barrick Nevada Holding LLC a Delaware limited liability company (“Grantee”),
whose address is 1655 Mountain City Highway, Elko, Nevada 89801. Grantors and
Grantee are sometimes referred to individually as a “Party” and collectively as
the “Parties.”

 

Recitals

 

A.                                    Grantors own fee lands, fee minerals,
patented mining claims and patented millsites (the “Owned Real Property”), and
unpatented mining claims and millsites (the “Owned Claims”). Grantors hold a
leasehold interest in fee lands, fee minerals, patented mining claims and
millsites, and unpatented mining claims and millsites (the “Leased Property”)
pursuant to certain leases (the “Leases”). The Owned Real Property, the Owned
Claims, and the Leased Property are collectively referred to in this Deed as the
“Properties”. The Properties are located in Elko, Eureka, Lander, Humboldt and
Pershing Counties, Nevada. The Owned Real Property, the Owned Claims, and the
Leased Property, and the associated Leases are described in Parts I, II and III,
respectively, of Exhibits A (Elko County), B (Eureka County), C (Lander County),
D (Humboldt County) and E (Pershing County) to this Deed.

 

B.                                    Pursuant to that certain Amended and
Restated Limited Liability Company Agreement of Nevada Gold Mines LLC dated
July 1, 2019 among Barrick Gold Corporation,

 

--------------------------------------------------------------------------------



 

Barrick Nevada Holding LLC, Newmont Goldcorp Corporation, Grantee and Grantors
(the “Agreement”), Grantors agreed to execute, acknowledge and deliver to
Grantee an instrument granting a Net Smelter Returns Royalty on all gold
produced from the Properties after 47,301,000 ounces of gold have been produced
from the Properties from and after the Effective Date (the “Threshold Amount”).

 

C.                                    Grantors execute and deliver this Deed to
Grantee pursuant to the terms of the Agreement.

 

Conveyance

 

1.                                      Grant of Royalty. For good and valuable
consideration, the receipt and sufficiency of which are acknowledged by the
Parties, Grantors grant, sell, assign and convey to Grantee, its successors and
assigns, forever, a Net Smelter Returns Royalty equal to 1.5% of Net Smelter
Returns (the “Royalty Percentage”), as hereinafter defined and computed, for all
gold produced from the Properties after production of the Threshold Amount (the
“Royalty”).

 

2.                                      Representations and Warranties.

 

(a)                                 Full Authority. Grantors represent and
warrant that they have all authority necessary for it to execute and deliver
this Deed.

 

(b)                                 No Encumbrances. Grantors represent and
warrant that the Properties are free and clear of all liens and encumbrances,
except for liens or encumbrances authorized or agreed to by Grantee in writing
or that were created or were permitted pursuant to that certain Implementation
Agreement dated March 10, 2019 between Barrick Gold Corporation and Newmont
Mining Corporation, as amended (the “Implementation Agreement”). Grantors
further represent and warrant that the Royalty is free and clear of all liens
and encumbrances arising by, through or under Grantors.

 

(c)                                  Grantee’s Acceptance. Grantee acknowledges
and agrees that this Deed is accepted by Grantee in satisfaction of Grantors’
obligations to deliver this Deed pursuant to the Agreement.

 

3.                                      Definition of Net Smelter Returns.

 

(a)                                 For Gold Bullion. “Net Smelter Returns,” for
gold produced from the Properties and refined by or for Grantors to a form that
meets good delivery standards in the London Bullion Market or comparable
terminal market (“Gold Bullion”), shall be determined by multiplying (i) the
gross number of troy ounces of Gold Bullion produced from the Properties and
returned to or credited to Grantors or purchased and paid for by the smelter,
refiner, processor, purchaser or other recipient of such bullion during a
calendar quarter, by (ii) the arithmetic average of the London

 

2

--------------------------------------------------------------------------------



 

Bullion Market Association P.M. Fixing Price (in United States dollars) reported
on its website for Gold Bullion for the calendar quarter (or should such
quotation cease, another similar quotation acceptable to Grantee, acting
reasonably) calculated by summing the quoted prices reported for each day of the
calendar quarter and dividing the sum by the number of days for which such
prices were reported, and (iii) by deducting from the product of (i) times (ii),
the Allowable Deductions permitted in Section 4(a) below.

 

(b)                                 For Other Products. For all gold produced
from the Properties and sold in a crude or intermediate form other than as Gold
Bullion (“Other Products”), Net Smelter Returns shall be equal to (i) the actual
sales price for the gold contained in such Other Products received by Grantors
from a smelter, refiner, processor, purchaser or other recipient of such
products during a calendar quarter, less (ii) the Allowable Deductions permitted
in Section 4(b) below.

 

(c)                                  Insurance Proceeds. In the event Grantors
receive insurance proceeds for gold in Gold Bullion, or gold in Other Products
lost or damaged, Net Smelter Returns shall equal any such insurance proceeds
that are received by Grantors for such loss.

 

4.                                      Allowable Deductions.

 

(a)                                 For Gold Bullion. For gold produced and sold
as Gold Bullion, “Allowable Deductions” means, to the extent actually incurred:

 

(i)                                     charges imposed by the smelter or
refinery for refining Gold Bullion from doré or concentrates produced in
Grantors’ mill or other processing plant; however, charges incurred by Grantors
for processing raw or crushed ore or other preliminary products in Grantors’
mill or other processing plant shall not be subtracted in determining Net
Smelter Returns;

 

(ii)                                  penalty substance, assaying, and sampling
charges imposed on or incurred by Grantors for refining Gold Bullion contained
in such production;

 

(iii)                               charges and costs, if any, for
transportation and insurance of doré or concentrates produced in Grantors’ mill
or other processing plant to places where such doré or concentrates are smelted,
refined and/or sold or otherwise disposed of; and

 

(iv)                              all taxes paid on production of Gold Bullion,
except income tax, including but not limited to, production, severance, sales
and privilege taxes and all local, state and federal taxes that are based on the
production of Gold Bullion.

 

(b)                                 For Gold in Other Products. For gold
produced and sold in Other Products, “Allowable Deductions” shall mean, to the
extent actually incurred:

 

3

--------------------------------------------------------------------------------



 

(i)                                     charges imposed by the smelter, refiner
or other processor for smelting, refining or processing gold contained in Other
Products, but excluding any and all charges and costs related to Grantors’ mill
or other processing plant constructed for the purpose of milling or processing
Other Products;

 

(ii)                                  penalty substance, assaying, and sampling
charges imposed by the smelter, refiner or other processor for smelting,
refining, or processing gold contained in Other Products, but excluding any and
all charges and costs of or related to Grantors’ mill or other processing plant
constructed for the purpose of milling or processing Other Products;

 

(iii)                               charges and costs, if any, for
transportation and insurance of the gold contained in Other Products and the
beneficiated products thereof from Grantors’ mill or other processing plant to
places where such Other Products or the beneficiated products thereof are
smelted, refined and/or sold or otherwise disposed of; and

 

(iv)                              all taxes paid on production of the gold
contained in Other Products, except income tax, including but not limited to,
production, severance, sales and privilege taxes and all local, state and
federal taxes that are based on the production of gold contained in Other
Products.

 

(c)                                  Custom Facilities. In the event Grantors
carry out smelting, refining or other processing operations to produce Gold
Bullion or to recover the gold contained in Other Products in facilities owned
or controlled, in whole or in part, by Grantors, which facilities were not
constructed for the sole purpose of smelting, refining or processing crude or
intermediate products produced from the Properties, then charges, costs and
penalties for such smelting, refining or processing shall mean the amount
Grantors would have incurred as “Allowable Deductions” under subsections
(a)(i) or (b)(i) above if such smelting, refining or other processing operations
were carried out at facilities not owned or controlled by Grantors, but in no
event will such Allowable Deductions be greater than actual costs incurred by
Grantors with respect to such smelting, refining or other processing.

 

5.                                      Calculating and Paying Royalty;
Reporting.

 

(a)                                 Calculation. The dollar amount of the Net
Smelter Returns Royalties due to Grantee for a calendar quarter shall be the
product of the sum of the Net Smelter Returns for Gold Bullion plus the Net
Smelter Returns for the gold contained in Other Products for such quarter
multiplied by the Royalty Percentage.

 

4

--------------------------------------------------------------------------------



 

(b)                                 Payment. Payment of the Net Smelter Returns
Royalties for a calendar quarter shall be due by the last day of the month
following the end of each calendar quarter in which Gold Bullion or Other
Products containing gold are sold or returned or credited to Grantors (the
“Payment Date”). If, for any reason, all information necessary to calculate and
make a payment on the Payment Date is not available, Grantors shall make a
provisional payment on the Payment Date based on the available information and
provide a final reconciliation for such payment promptly after all needed
information becomes available to Grantors. In the event Grantee has been
underpaid in any provisional payment, Grantors shall promptly pay the difference
to Grantee in cash or other readily available funds and if Grantee has been
overpaid in any provisional payment, Grantee will promptly pay to Grantors the
difference in cash or other readily available funds.

 

(c)                                  Detailed Statement. All payments of Net
Smelter Returns Royalty shall be accompanied by a detailed statement explaining
the calculation thereof together with any available settlement sheets received
by Grantors from the smelter, refiner or other purchaser of Gold Bullion or gold
contained in Other Products.

 

(d)                                 Reporting Prior to Production of the Gold
Threshold Amount. Until such time as production of Gold Bullion and gold
contained in Other Products from the Properties collectively equals or exceeds
the Threshold Amount, Grantors shall report to Grantee the production of Gold
Bullion and gold contained in Other Products from the Properties on a quarterly
basis within 30 days following the end of each calendar quarter along with any
available settlement sheets or other information received by Grantors from a
smelter, refiner or other purchaser of Gold Bullion or gold contained in Other
Products.

 

6.                                      Other Provisions Related to Payment.

 

(a)                                 Hedging Transactions. All profits and losses
resulting from Grantors’ engaging in any commodity futures trading, option
trading, or metals trading, or any combination thereof, and any other hedging
transactions including trading transactions designed to avoid losses and obtain
possible gains due to metal price fluctuations are specifically excluded from
calculation of Net Smelter Returns and shall be solely for Grantors’ account.

 

(b)                                 Commingling. Grantors shall have the right
to commingle, either underground, at the surface, in stockpiles or at a mill,
autoclave, roaster or other processing facility used by Grantors, ore or
concentrates, minerals and other material mined and removed from the Properties
with ore, concentrates, minerals and other material mined and removed from other
property. Before commingling, the average grade of the commingled materials and
other measures as are appropriate shall first be calculated by Grantors from
representative samples, and the weight of such materials shall be determined
before commingling using Grantors’ standard practices. In obtaining
representative samples, calculating the average grade of the ore and average
recovery percentages, the procedures typically used by Grantors in its other
operations in the vicinity of the

 

5

--------------------------------------------------------------------------------



 

Properties may be used. Representative samples of the materials to be commingled
shall be retained by Grantors and assays (including moisture and penalty
substances) and other appropriate analyses of these samples shall be retained
for a reasonable amount of time, but not less than 18 months, after receipt by
Grantee of the applicable royalty payment.

 

(c)                                  No Obligation to Mine or Process. Subject
to the Agreement, Grantors shall have sole discretion to determine the extent of
its operations on or for the benefit of the Properties and the time or the times
for development, mining, stockpiling, processing and selling products produced
from the Properties and the suspension or resumption of any operation with
respect thereto. Grantors shall have no obligation to Grantee (in its capacity
as the holder of this royalty) or otherwise to mine or to conduct any other
operation on any of the Properties, such obligations being governed solely by
the Agreement.

 

(d)                                 Lesser Interest. Pursuant to the
Implementation Agreement, immediately prior to the execution of this Deed,
Grantee and certain affiliates of Grantee contributed the Properties to Grantors
(or are holding certain of the Properties in trust for Grantors pursuant to the
Implementation Agreement). Grantors and Grantee agree that Grantee and such
affiliates did not own the entire undivided interest in and to all of the
Properties. Grantors and Grantee further agree that the Royalty shall only be
paid and achievement of the Threshold Amount will only be determined on the
basis of Grantors’ proportionate share of gold production from the Properties as
contributed by Grantee or such affiliates as of the Effective Date of this Deed,
subject to amendment of this Deed in accordance with Section 6(e) below. For
clarity, if Grantee or its affiliates owned and contributed to Grantors an
undivided 75% interest in the gold produced from a portion of the Properties,
then the Royalty will be paid and the Threshold Amount will be determined based
only on 75% of the gold production from such portion of the Properties. The
Royalty will not be paid and the Threshold Amount will not be determined on
production from any property not contributed to Grantors by Grantee or its
affiliates pursuant to the Implementation Agreement or the Agreement.

 

(e)                                  Subsequently Contributed or Conveyed
Property. Section 10.1 of the Agreement addresses the terms and conditions upon
which property subsequently contributed by Grantee or its affiliates will become
subject to the Royalty, and the terms and conditions upon which portions of the
Properties may cease to be subject to the Royalty if they are sold or otherwise
conveyed by Grantors. Section 10.1 of the Agreement further addresses how the
Threshold Amount will be adjusted in those circumstances. If those provisions
become applicable, the Parties agree to amend this Deed accordingly.

 

7.                                      Books, Records, Inspections and
Confidentiality.

 

(a)                                 Inspection of Books and Records. Grantee
shall have the right, upon reasonable notice to Grantors, to inspect and copy
all books, records, technical data, information and materials (the “Data”)
pertaining to calculation of Royalty payments, including those with respect to

 

6

--------------------------------------------------------------------------------



 

commingling; provided that such inspections shall not unreasonably interfere
with Grantors’ operations. Grantors make no representations or warranties to
Grantee concerning any of the Data and Grantee agrees that if it elects to rely
on any such Data or any other information made available by Grantors, it does so
at its sole risk, except in the event of fraud.

 

(b)                                 Audit. Grantee shall have the right to audit
the books and records pertaining to production from the Properties and to
contest payments of Royalty for a period of 24 months following receipt by
Grantee of each Royalty payment. Each Royalty payment shall be deemed
conclusively correct unless Grantee objects to it in writing within 24 months
after receipt of such payment, setting forth in detail the basis for Grantee’s
objection.  If it is finally determined, through agreement by the Parties or
following completion of the dispute resolution procedures set out in subsection
7(c) below, that Grantee has been underpaid in any such payment, Grantors will
promptly pay to Grantee the underpaid amount. In addition, if it is finally
determined, through agreement by the Parties or following completion of the
dispute resolution procedures set out in subsection 7(c) below, that Royalty
payments for any calendar year are underpaid by more than five percent, Grantors
shall reimburse Grantee for its reasonable costs incurred in auditing the books
and records of Grantors.

 

(c)                                  Dispute Resolution.

 

(i)                                     If Grantee objects to a Royalty payment
in a timely manner as set out in subsection 7(b) above, the Parties will meet
within 30 days of Grantors’ receipt of Grantee’s objection and, acting in good
faith, shall seek to resolve the dispute. If the Parties fail to resolve the
dispute within 30 days of the initial meeting, the dispute will be referred to
the respective chief executive officers (or persons holding analogous positions)
of the Parties who will, in good faith, attempt to resolve the dispute within 21
days of such referral. If the chief executive officers of the Parties are unable
to resolve the matter within such 21 day period, then either Party may submit
the dispute to the federal or state courts in Nevada.

 

(ii)                                  If a Party submits a dispute to the
federal or state courts in Nevada, the dispute will be decided by a judge in a
bench trial without a jury. EACH PARTY HEREBY IRREVOCABLY WAIVES ITS RESPECTIVE
RIGHT TO A JURY TRIAL FOR ANY DISPUTE BASED ON THE PAYMENT OF ROYALTY UNDER THIS
DEED. Each Party acknowledges that this waiver is a material inducement to enter
into this Deed and will continue to rely on this waiver in future disputes
involving the payment of a Royalty hereunder.

 

(d)                                 Inspection of Facilities. Grantee shall have
the right, upon reasonable notice, to inspect the facilities associated with the
Properties to the extent necessary to confirm Grantors’ proper performance of
its obligations in this Deed. Such inspection shall be at the sole risk of such
Grantee, and such Grantee shall indemnify Grantors from any liability caused by
Grantee’s

 

7

--------------------------------------------------------------------------------



 

exercise of inspection rights, unless such liability is caused by the gross
negligence or intentional acts of Grantors or their employees or agents.

 

(e)                                  Confidentiality. Grantee shall be bound by
the confidentiality provisions of Article 14 of the Agreement.

 

8.                                      General Provisions.

 

(a)                                 Assignment by Grantee. Grantee may at any
time convey or transfer its rights, interests and obligations under this Deed to
any person or entity, without the approval of Grantors, provided that Grantors
shall not be bound by any such conveyance or transfer unless and until it has
received a Notice signed by Grantee and its transferee, which includes the
details of such person’s or entity’s address for Notices and by which such
transferee agrees to be bound by all of the terms and conditions of this Deed.
Any transfer of the right to receive any Royalty payments shall in no event
require Grantors to make payments to more than one person or entity. If the
right to receive Royalty payments is transferred to more than one person or
entity, such transfer shall not be binding upon Grantors until the first day of
the month following the date on which Grantors receive written Notice signed by
Grantee and its transferee designating a single agent for receipt of future
Royalty payments and for exercising all rights of Grantee under this Deed.

 

(b)                                 No Partnership or Special Relationship. The
relationship of Grantors and Grantee with respect to the Net Smelter Returns
Royalty shall not be construed to create, expressly or by implication, a joint
venture, mining partnership, commercial partnership, or other partnership
relationship. Grantors will have no fiduciary or other special relationship with
Grantee, other than the duty of good faith and fair dealing, in performing its
obligations under this Deed.

 

(c)                                  Certain Definitions. As used in the Deed,
the term “Grantee” shall include all of Grantee’s successors-in-interest and the
term “Grantors” shall include all of Grantors’ successors-in-interest.

 

(d)                                 Conveyances by Grantors. Grantors may
convey, transfer, assign or abandon all or any portion of its interest in the
Properties, only in accordance with the terms of the Agreement.

 

(e)                                  Tailings and Other Waste Material. All
tailings, residues, waste rock, spoiled leach materials, and other materials
resulting from Grantors’ operations and activities with respect to the
Properties shall be the sole property of Grantors.

 

(f)                                   Real Property Interest. Subject to
Section 10.1 of the Agreement, Grantors and Grantee intend that the Royalties
shall be perpetual and shall constitute a presently vested interest in and a
covenant running with the Properties which shall inure to the benefit of and be
binding upon the Parties and their respective, successors and assigns so long as
Grantors or any successor or assign of Grantors holds any rights or interests in
the Properties. The Royalties shall attach to

 

8

--------------------------------------------------------------------------------



 

any amendments, relocations or conversions of any mining claim, license, or
lease, concession, permit, patent or other tenure comprising the Properties, or
to any renewals or extensions thereof. If Grantors or any affiliate or successor
or assignee of Grantors surrenders, allows to lapse or otherwise relinquishes or
terminates its interest in any of the Properties, and reacquires a direct or
indirect interest in the land or minerals covered by the former Properties, then
from and after the date of such reacquisition such reacquired properties shall
be included in the Properties and the Royalties shall apply to such interest so
acquired. Grantors shall give written Notice to Grantee within 30 days of any
acquisition or reacquisition of an interest in the Properties. The Parties do
not intend that there be any violation of the rule against perpetuities.
Accordingly, any right that is subject to such rule shall be exercised within
the maximum time periods permitted under applicable law.

 

(g)                                  Notices. Any notice, demand or other
communication under this Deed (“Notice”) required or permitted to be given or
made under this Deed shall be in writing and shall be given to a Party at the
address below (i) by courier or recognized overnight delivery service, or
(ii) by registered or certified mail, return receipt requested. All Notices
shall be effective and shall be deemed delivered (A) if by courier or recognized
overnight delivery service on the date of delivery, (B) if solely by mail on the
day delivered as shown on the actual receipt. A Party may change its address for
purposes of Notices from time-to-time by Notice to the other Party.

 

If to Grantors:

 

Nevada Gold Mines LLC
1655 Mountain City Highway
Elko, NV 89801

Attn: Land Manager

 

Barrick Cortez LLC

1655 Mountain City Highway

Elko, NV 89801

Attn: Land Manager

 

If to Grantee:

 

Barrick Nevada Holding LLC
1655 Mountain City Highway
Elko, NV 89801

Attn: Land Manager

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------



 

Executed by Grantors sand Grantee to be effective as of the time and date first
above written.

 

 

 

Grantors :

 

 

 

 

 

Nevada Gold Mines LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

Patrick Malone

 

 

Title:

Officer

 

 

 

 

 

By:

 

 

 

Name:

Blake Rhodes

 

 

Title:

Officer

 

 

 

 

 

Barrick Cortez LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

Peter Webster

 

 

Title:

Officer

 

 

 

 

 

Grantee :

 

 

 

 

 

Barrick Nevada Holding LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

Paul Judd

 

 

Title:

Officer

 

 

 

State of Utah

)

 

 

 

) ss.

 

 

County of Salt Lake

)

 

 

 

This instrument was acknowledged before me on June        , 2019, by Patrick
Malone as Officer of Nevada Gold Mines LLC.

 

 

 

 

 

 

Notary Public in and for the State of Utah

 

 

Residing at:

 

 

 

Commission Expires:

 

 

10

--------------------------------------------------------------------------------



 

State of Utah

)

 

 

 

) ss.

 

 

County of Salt Lake

)

 

 

 

This instrument was acknowledged before me on June           , 2019, by Blake
Rhodes as Officer of Nevada Gold Mines LLC.

 

 

 

 

 

 

Notary Public in and for the State of Utah

 

 

Residing at:

 

 

 

Commission Expires:

 

 

State of Utah

)

 

 

 

) ss.

 

 

County of Salt Lake

)

 

 

 

This instrument was acknowledged before me on June            , 2019, by Peter
Webster as Officer of Barrick Cortez LLC.

 

 

 

 

 

 

Notary Public in and for the State of Utah

 

 

Residing at:

 

 

 

Commission Expires:

 

 

State of Utah

)

 

 

 

) ss.

 

 

County of Salt Lake

)

 

 

 

This instrument was acknowledged before me on June              , 2019, by Paul
Judd as Officer of Barrick Nevada Holding LLC.

 

 

 

 

 

 

Notary Public in and for the State of Utah

 

 

Residing at:

 

 

 

Commission Expires:

 

 

11

--------------------------------------------------------------------------------



 

EXHIBIT A

To

Net Smelter Returns Royalty Deed

 

(Elko County, Nevada Properties)

 

Part I — Owned Real Property

 

Part II — Owned Claims

 

Part III — Leased Property (and Leases)

 

A-1

--------------------------------------------------------------------------------



 

EXHIBIT B

To

Net Smelter Returns Royalty Deed

 

(Eureka County, Nevada Properties)

 

Part I — Owned Real Property

 

Part II — Owned Claims

 

Part III — Leased Property (and Leases)

 

B-1

--------------------------------------------------------------------------------



 

EXHIBIT C

To

Net Smelter Returns Royalty Deed

 

(Lander County, Nevada Properties)

 

Part I — Owned Real Property

 

Part II — Owned Claims

 

Part III — Leased Property (and Leases)

 

C-1

--------------------------------------------------------------------------------



 

EXHIBIT D

To

Net Smelter Returns Royalty Deed

 

(Humboldt County, Nevada Properties)

 

Part I — Owned Real Property

 

Part II — Owned Claims

 

Part III — Leased Property (and Leases)

 

D-1

--------------------------------------------------------------------------------



 

EXHIBIT E

To

Net Smelter Returns Royalty Deed

 

(Pershing County, Nevada Properties)

 

Part I — Owned Real Property

 

Part II — Owned Claims

 

Part III — Leased Property (and Leases)

 

E-1

--------------------------------------------------------------------------------



 

SCHEDULE I-B

 

RETAINED ROYALTY DEED (NEWMONT)

 

See attached.

 

--------------------------------------------------------------------------------



 

APN #: N/A (mineral royalty interest)

 

Recorded at the request of, and
when recorded, return to:

 

Newmont USA Limited

6363 S. Fiddler’s Green Circle, Suite 800
Greenwood Village, CO 80111

Attention: Land Department

 

Mail Tax Statement to: N/A (mineral royalty interest)

 

Space above for County Recorder’s Use

 

Affirmation Statement: The undersigned affirms that this document does not
contain any social security numbers or other personal information of any person
(Per NRS 239B.030).

 

NET SMELTER RETURNS ROYALTY DEED

 

This Net Smelter Returns Royalty Deed (this “Deed”), executed to be effective at
12:02 a.m. Pacific Daylight Time on July 2, 2019 (“Effective Date”) is from
Nevada Gold Mines LLC, a Delaware limited liability company (“NGM LLC”), whose
address is 1655 Mountain City Highway, Elko, NV 89801, and Leeville Holdco LLC,
a Delaware limited liability company (“LH LLC” and together with NGM LLC,
“Grantors”), whose address is 1655 Mountain City Highway, Elko, NV 89801, to
Newmont USA Limited, a Delaware corporation (“Grantee”), whose address is 6363
S. Fiddler’s Green Circle, Suite 800, Greenwood Village, CO 80111. Grantors and
Grantee are sometimes referred to individually as a “Party” and collectively as
the “Parties.”

 

Recitals

 

A.                                    NGM LLC or LH LLC owns fee lands, fee
minerals, patented mining claims and patented millsites (the “Owned Real
Property”), and unpatented mining claims and millsites (the “Owned Claims”). NGM
LLC or LH LLC holds a leasehold interest in, or Grantee or an affiliate of
Grantee holds in trust for them a leasehold or other interest in, fee lands, fee
minerals, patented mining claims and millsites, and unpatented mining claims and
millsites (the “Leased Property”) pursuant to certain leases and other
agreements (the “Leases”). The Owned Real Property, the Owned Claims, and the
Leased Property are collectively referred to in this Deed as the “Properties”.
The Properties are located in Elko, Eureka, Lander, Humboldt and Pershing
Counties, Nevada. The Owned Claims are described in Exhibit A to this Deed. The
Owned Real Property is described in Exhibit B to this Deed. The Leases are
described in Exhibit C to this Deed. The Properties do not include the portions
of Sections 17-20, 29 and 30, Township 39 North, Range 43 East, MDM that are
part of the Fiberline Excluded Property described in Exhibit D to this Deed. The
portions of those Sections that are not part of the Fiberline Excluded Property
are included in the Properties that are subject to this Deed.

 

--------------------------------------------------------------------------------



 

B.                                    Pursuant to that certain Amended and
Restated Limited Liability Company Agreement of Nevada Gold Mines LLC dated
July 1, 2019 among Barrick Gold Corporation, Barrick Nevada Holding LLC, Newmont
Goldcorp Corporation, Grantee and NGM LLC (the “Agreement”), Grantors are to
execute, acknowledge and deliver to Grantee an instrument granting (i) a Net
Smelter Returns Royalty on all gold produced from the Properties after
36,220,000 ounces of gold have been produced from the Properties from and after
the Effective Date (the “Gold Threshold Amount”), and (ii) a separate and
independent Net Smelter Returns Royalty on all copper produced from the
Properties after 1,520,000,000 pounds of copper have been produced from the
Properties from and after the Effective Date (the “Copper Threshold Amount”).
For purposes of this Deed, the Gold Threshold Amount and the Copper Threshold
Amount are collectively referred to as the “Threshold Amounts” and each is
referred to as a “Threshold Amount”.

 

C.                                    Grantors execute and deliver this Deed to
Grantee pursuant to the terms of the Agreement.

 

Conveyance

 

1.                                      Grant of Royalty. For good and valuable
consideration, the receipt and sufficiency of which are acknowledged by the
Parties, Grantors grant, sell, assign and convey to Grantee, its successors and
assigns, forever, (a) a Net Smelter Returns Royalty equal to 1.5% of Net Smelter
Returns (the “Royalty Percentage”), as hereinafter defined and computed, for all
gold produced from the Properties after production of the Gold Threshold Amount
(the “Gold Royalty”), and (b) a separate and independent Net Smelter Returns
Royalty equal to the Royalty Percentage, as hereinafter defined and computed,
for all copper produced from the Properties after production of the Copper
Threshold Amount (the “Copper Royalty”). For purposes of this Deed, the Gold
Royalty and the Copper Royalty are collectively referred to as the “Royalties”
and each is referred to as a “Royalty”.

 

2.                                      Representations and Warranties.

 

(a)                                 Full Authority. Grantors represent and
warrant that they have all authority necessary for it to execute and deliver
this Deed.

 

(b)                                 No Encumbrances. Grantors represent and
warrant that the Properties are free and clear of all liens and encumbrances,
except for liens or encumbrances authorized or agreed to by Grantee in writing
or that were created or were permitted pursuant to that certain Implementation
Agreement dated March 10, 2019 between Barrick Gold Corporation and Newmont
Mining Corporation, as amended (the “Implementation Agreement”). Grantors
further represent and warrant that the Royalty is free and clear of all liens
and encumbrances arising by, through or under Grantors.

 

(c)                                  Grantee’s Acceptance. Grantee acknowledges
and agrees that this Deed is accepted by Grantee in satisfaction of Grantors’
obligations to deliver this Deed pursuant to the Agreement.

 

2

--------------------------------------------------------------------------------



 

3.                                      Definition of Net Smelter Returns.

 

(a)                                 For Gold Bullion. “Net Smelter Returns,” for
gold produced from the Properties and refined by or for Grantors to a form that
meets good delivery standards in the London Bullion Market or comparable
terminal market (“Gold Bullion”), shall be determined by multiplying (i) the
gross number of troy ounces of Gold Bullion produced from the Properties and
returned to or credited to Grantors or purchased and paid for by the smelter,
refiner, processor, purchaser or other recipient of such bullion during a
calendar quarter, by (ii) the arithmetic average of the London Bullion Market
Association P.M. Fixing Price (in United States dollars) reported on its website
for Gold Bullion for the calendar quarter (or should such quotation cease,
another similar quotation acceptable to Grantee, acting reasonably) calculated
by summing the quoted prices reported for each day of the calendar quarter and
dividing the sum by the number of days for which such prices were reported, and
(iii) by deducting from the product of (i) times (ii), the Allowable Deductions
permitted in Section 4(a) below.

 

(b)                                 For Other Products. For all gold produced
from the Properties and sold in a crude or intermediate form other than as Gold
Bullion and for all copper produced from the Properties and sold (“Other
Products”), Net Smelter Returns shall be equal to (i) the actual sales price for
the gold content or copper content, as applicable, contained in such Other
Products received by Grantors from a smelter, refiner, processor, purchaser or
other recipient of such products during a calendar quarter, less (ii) the
Allowable Deductions permitted in Section 4(b) below.

 

(c)                                  Insurance Proceeds. In the event Grantors
receive insurance proceeds for gold in Gold Bullion, or gold or copper in Other
Products lost or damaged, Net Smelter Returns shall equal any such insurance
proceeds that are received by Grantors for such loss.

 

4.                                      Allowable Deductions.

 

(a)                                 For Gold Bullion. For gold produced and sold
as Gold Bullion, “Allowable Deductions” means, to the extent actually incurred:

 

(i)                                     charges imposed by the smelter or
refinery for refining Gold Bullion from doré or concentrates produced in
Grantors’ mill or other processing plant; however, charges incurred by Grantors
for processing raw or crushed ore or other preliminary products in Grantors’
mill or other processing plant shall not be subtracted in determining Net
Smelter Returns;

 

(ii)                                  penalty substance, assaying, and sampling
charges imposed on or incurred by Grantors for refining Gold Bullion contained
in such production;

 

(iii)                               charges and costs, if any, for
transportation and insurance of doré or concentrates produced in Grantors’ mill
or other processing plant to places where such doré or concentrates are smelted,
refined and/or sold or otherwise disposed of; and

 

(iv)                              all taxes paid on production of Gold Bullion,
except income tax, including but not limited to, production, severance, sales
and privilege taxes and all local, state and federal taxes that are based on the
production of Gold Bullion.

 

3

--------------------------------------------------------------------------------



 

(b)                                 For Gold or Copper in Other Products. For
gold or copper produced and sold in Other Products, “Allowable Deductions” shall
mean, to the extent actually incurred:

 

(i)                                     charges imposed by the smelter, refiner
or other processor for smelting, refining or processing gold or copper contained
in Other Products, but excluding any and all charges and costs related to
Grantors’ mill or other processing plant constructed for the purpose of milling
or processing Other Products;

 

(ii)                                  penalty substance, assaying, and sampling
charges imposed by the smelter, refiner or other processor for smelting,
refining, or processing gold or copper contained in Other Products, but
excluding any and all charges and costs of or related to Grantors’ mill or other
processing plant constructed for the purpose of milling or processing Other
Products;

 

(iii)                               charges and costs, if any, for
transportation and insurance of the gold or copper contained in Other Products
and the beneficiated products thereof from Grantors’ mill or other processing
plant to places where such Other Products or the beneficiated products thereof
are smelted, refined and/or sold or otherwise disposed of; and

 

(iv)                              all taxes paid on production of the gold or
copper contained in Other Products, except income tax, including but not limited
to, production, severance, sales and privilege taxes and all local, state and
federal taxes that are based on the production of gold or copper contained in
Other Products.

 

(c)                                  Custom Facilities. In the event Grantors
carry out smelting, refining or other processing operations to produce Gold
Bullion or to recover the gold or copper contained in Other Products in
facilities owned or controlled, in whole or in part, by Grantors, which
facilities were not constructed for the sole purpose of smelting, refining or
processing crude or intermediate products produced from the Properties, then
charges, costs and penalties for such smelting, refining or processing shall
mean the amount Grantors would have incurred as “Allowable Deductions” under
subsections (a)(i) or (b)(i) above if such smelting, refining or other
processing operations were carried out at facilities not owned or controlled by
Grantors, but in no event will such Allowable Deductions be greater than actual
costs incurred by Grantors with respect to such smelting, refining or other
processing.

 

5.                                      Calculating and Paying Royalty;
Reporting.

 

(a)                                 Calculation. The dollar amount of the Net
Smelter Returns Royalties due to Grantee for a calendar quarter shall be the
product of the sum of the Net Smelter Returns for Gold Bullion plus the Net
Smelter Returns for the gold or copper contained in Other Products for such
quarter multiplied by the Royalty Percentage.

 

(b)                                 Payment. Payment of the Net Smelter Returns
Royalties for a calendar quarter shall be due by the last day of the month
following the end of each calendar quarter in which Gold Bullion or Other
Products containing gold or copper are sold or returned or credited to Grantors
(the “Payment Date”). If, for any reason, all information necessary to calculate
and make a payment on the Payment Date is not available, Grantors shall make a
provisional

 

4

--------------------------------------------------------------------------------



 

payment on the Payment Date based on the available information and provide a
final reconciliation for such payment promptly after all needed information
becomes available to Grantors. In the event Grantee has been underpaid in any
provisional payment, Grantors shall promptly pay the difference to Grantee in
cash or other readily available funds and if Grantee has been overpaid in any
provisional payment, Grantee will promptly pay to Grantors the difference in
cash or other readily available funds.

 

(c)                                  Detailed Statement. All payments of Net
Smelter Returns Royalty shall be accompanied by a detailed statement explaining
the calculation thereof together with any available settlement sheets received
by Grantors from the smelter, refiner or other purchaser of Gold Bullion or gold
or copper contained in Other Products.

 

(d)                                 Reporting Prior to Production of the Gold
Threshold Amount. Until such time as production of Gold Bullion and gold
contained in Other Products from the Properties collectively equals or exceeds
the Gold Threshold Amount, Grantors shall report to Grantee the production of
Gold Bullion and gold contained in Other Products from the Properties on a
quarterly basis within 30 days following the end of each calendar quarter along
with any available settlement sheets or other information received by Grantors
from a smelter, refiner or other purchaser of Gold Bullion or gold contained in
Other Products.

 

(e)                                  Reporting Prior to Production of the Copper
Threshold Amount. Until such time as production of copper contained in Other
Products from the Properties equals or exceeds the Copper Threshold Amount,
Grantors shall report to Grantee the production of copper contained in Other
Products from the Properties on a quarterly basis within 30 days following the
end of each calendar quarter along with any available settlement sheets or other
information received by Grantors from a smelter, refiner or other purchaser of
copper contained in Other Products.

 

6.                                      Other Provisions Related to Payment.

 

(a)                                 Hedging Transactions. All profits and losses
resulting from Grantors’ engaging in any commodity futures trading, option
trading, or metals trading, or any combination thereof, and any other hedging
transactions including trading transactions designed to avoid losses and obtain
possible gains due to metal price fluctuations are specifically excluded from
calculation of Net Smelter Returns and shall be solely for Grantors’ account.

 

(b)                                 Commingling. Grantors shall have the right
to commingle, either underground, at the surface, in stockpiles or at a mill,
autoclave, roaster or other processing facility used by Grantors, ore or
concentrates, minerals and other material mined and removed from the Properties
with ore, concentrates, minerals and other material mined and removed from other
property. Before commingling, the average grade of the commingled materials and
other measures as are appropriate shall first be calculated by Grantors from
representative samples, and the weight of such materials shall be determined
before commingling using Grantors’ standard practices. In obtaining
representative samples, calculating the average grade of the ore and average
recovery percentages, the procedures typically used by Grantors in its other
operations in the vicinity of the Properties may be used. Representative samples
of the materials to be commingled shall be retained by Grantors and assays
(including moisture and penalty

 

5

--------------------------------------------------------------------------------



 

substances) and other appropriate analyses of these samples shall be retained
for a reasonable amount of time, but not less than 18 months, after receipt by
Grantee of the applicable royalty payment.

 

(c)                                  No Obligation to Mine or Process. Subject
to the Agreement, Grantors shall have sole discretion to determine the extent of
its operations on or for the benefit of the Properties and the time or the times
for development, mining, stockpiling, processing and selling products produced
from the Properties and the suspension or resumption of any operation with
respect thereto. Grantors shall have no obligation to Grantee (in its capacity
as the holder of this royalty) or otherwise to mine or to conduct any other
operation on any of the Properties, such obligations being governed solely by
the Agreement.

 

(d)                                 Lesser Interest. Pursuant to the
Implementation Agreement, immediately prior to the execution of this Deed,
Grantee and certain affiliates of Grantee contributed the Properties to Grantors
(or are holding certain of the Properties in trust for Grantors pursuant to the
Implementation Agreement). Grantors and Grantee agree that Grantee and such
affiliates did not own the entire undivided interest in and to all of the
Properties. Grantors and Grantee further agree that the Gold Royalty and the
Copper Royalty shall only be paid and achievement of the Gold Threshold Amount
and the Copper Threshold Amount will only be determined on the basis of
Grantors’ proportionate share of gold and copper production from the Properties
as contributed by Grantee or such affiliates (or held in trust) as of the
Effective Date of this Deed, subject to amendment of this Deed in accordance
with Section 6(e) below. For clarity, if Grantee or its affiliates owned and
contributed to Grantors an undivided 75% interest in the gold and copper
produced from a portion of the Properties, then the Gold Royalty and the Copper
Royalty will be paid, and the applicable Threshold Amounts will be determined
based only on 75% of the gold and copper production from such portion of the
Properties. The Royalties will not be paid and the Threshold Amounts will not be
determined on production from any property not contributed to Grantors by
Grantee or its affiliates pursuant to the Implementation Agreement or the
Agreement.

 

(e)                                  Subsequently Contributed or Conveyed
Property.

 

(i)                                     The Parties acknowledge that some of the
Leases (“Trust Leases”) and Leased Properties (“Trust Lease Property”) are
currently held in trust by Grantee or an affiliate of Grantee on behalf of
either NGM LLC or LH LLC as a “Non-Assignable Asset” pending third-party consent
or approval of the assignment of those Leases to NGM LLC or LH LLC pursuant to
Section 5.12 of the Implementation Agreement. When such consent or approval is
obtained for each Trust Lease, and Grantee’s or Grantee’s affiliate’s right,
title and interest in, to and under such Trust Lease and the corresponding Trust
Lease Property transfers to either NGM LLC or LH LLC, each such Trust Lease and
the corresponding Trust Lease Property shall continue to be part of the Leases
and Leased Property that are subject to this Deed and the Royalties.

 

(ii)                                  Section 10.1 of the Agreement further
addresses the terms and conditions upon which property subsequently contributed
by Grantee or its affiliates will become subject to the Royalties, and the terms
and conditions upon which portions of the Properties may cease to be subject to
the Royalties if they are sold or otherwise conveyed by Grantors. Section 10.1
of

 

6

--------------------------------------------------------------------------------



 

the Agreement further addresses how the Threshold Amounts will be adjusted in
those circumstances. If those provisions become applicable, the Parties agree to
amend this Deed accordingly.

 

7.                                      Books, Records, Inspections and
Confidentiality.

 

(a)                                 Inspection of Books and Records. Grantee
shall have the right, upon reasonable notice to Grantors, to inspect and copy
all books, records, technical data, information and materials (the “Data”)
pertaining to calculation of Royalty payments, including those with respect to
commingling; provided that such inspections shall not unreasonably interfere
with Grantors’ operations. Grantors make no representations or warranties to
Grantee concerning any of the Data and Grantee agrees that if it elects to rely
on any such Data or any other information made available by Grantors, it does so
at its sole risk, except in the event of fraud.

 

(b)                                 Audit. Grantee shall have the right to audit
the books and records pertaining to production from the Properties and to
contest payments of each Royalty for a period of 24 months following receipt by
Grantee of each Royalty payment. Each Royalty payment shall be deemed
conclusively correct unless Grantee objects to it in writing within 24 months
after receipt of such payment, setting forth in detail the basis for Grantee’s
objection. If it is finally determined, through agreement by the Parties or
following completion of the dispute resolution procedures set out in subsection
7(c) below, that Grantee has been underpaid in any such payment, Grantors will
promptly pay to Grantee the underpaid amount. In addition, if it is finally
determined, through agreement by the Parties or following completion of the
dispute resolution procedures set out in subsection 7(c) below, that Royalty
payments for any calendar year are underpaid by more than five percent, Grantors
shall reimburse Grantee for its reasonable costs incurred in auditing the books
and records of Grantors.

 

(c)                                  Dispute Resolution.

 

(i)                                     If Grantee objects to a Royalty payment
in a timely manner as set out in subsection 7(b) above, the Parties will meet
within 30 days of Grantors’ receipt of Grantee’s objection and, acting in good
faith, shall seek to resolve the dispute. If the Parties fail to resolve the
dispute within 30 days of the initial meeting, the dispute will be referred to
the respective chief executive officers (or persons holding analogous positions)
of the Parties who will, in good faith, attempt to resolve the dispute within 21
days of such referral. If the chief executive officers of the Parties are unable
to resolve the matter within such 21-day period, then either Party may submit
the dispute to the federal or state courts in Nevada.

 

(ii)                                  If a Party submits a dispute to the
federal or state courts in Nevada, the dispute will be decided by a judge in a
bench trial without a jury. EACH PARTY HEREBY IRREVOCABLY WAIVES ITS RESPECTIVE
RIGHT TO A JURY TRIAL FOR ANY DISPUTE BASED ON THE PAYMENT OF ROYALTY UNDER THIS
DEED. Each Party acknowledges that this waiver is a material inducement to enter
into this Deed and will continue to rely on this waiver in future disputes
involving the payment of a Royalty hereunder.

 

(d)                                 Inspection of Facilities. Grantee shall have
the right, upon reasonable notice, to inspect the facilities associated with the
Properties to the extent necessary to confirm Grantors’

 

7

--------------------------------------------------------------------------------



 

proper performance of its obligations in this Deed. Such inspection shall be at
the sole risk of such Grantee, and such Grantee shall indemnify Grantors from
any liability caused by Grantee’s exercise of inspection rights, unless such
liability is caused by the gross negligence or intentional acts of Grantors or
their employees or agents.

 

(e)                                  Confidentiality. Grantee shall be bound by
the confidentiality provisions of Article 14 of the Agreement.

 

8.                                      General Provisions.

 

(a)                                 Assignment by Grantee. Grantee may at any
time convey or transfer its rights, interests and obligations under this Deed to
any person or entity, without the approval of Grantors, provided that Grantors
shall not be bound by any such conveyance or transfer unless and until it has
received a Notice signed by Grantee and its transferee, which includes the
details of such person’s or entity’s address for Notices and by which such
transferee agrees to be bound by all of the terms and conditions of this Deed.
Any transfer of the right to receive any Royalty payments shall in no event
require Grantors to make payments to more than one person or entity. If the
right to receive Royalty payments is transferred to more than one person or
entity, such transfer shall not be binding upon Grantors until the first day of
the month following the date on which Grantors receive written Notice signed by
Grantee and its transferee designating a single agent for receipt of future
Royalty payments and for exercising all rights of Grantee under this Deed.

 

(b)                                 No Partnership or Special Relationship. The
relationship of Grantors and Grantee with respect to the Net Smelter Returns
Royalty shall not be construed to create, expressly or by implication, a joint
venture, mining partnership, commercial partnership, or other partnership
relationship. Grantors will have no fiduciary or other special relationship with
Grantee, other than the duty of good faith and fair dealing, in performing its
obligations under this Deed.

 

(c)                                  Certain Definitions. As used in the Deed,
the term “Grantee” shall include all of Grantee’s successors-in-interest and the
term “Grantors” shall include all of Grantors’ successors-in-interest.

 

(d)                                 Conveyances by Grantors. Grantors may
convey, transfer, assign or abandon all or any portion of their interest in the
Properties, only in accordance with the terms of the Agreement.

 

(e)                                  Tailings and Other Waste Material. All
tailings, residues, waste rock, spoiled leach materials, and other materials
resulting from Grantors’ operations and activities with respect to the
Properties shall be the sole property of Grantors.

 

(f)                                   Real Property Interest. Subject to
Section 10.1 of the Agreement, Grantors and Grantee intend that the Royalties
shall be perpetual and shall constitute a presently vested interest in and a
covenant running with the Properties which shall inure to the benefit of and be
binding upon the Parties and their respective, successors and assigns so long as
Grantors or any successor or assign of Grantors holds any rights or interests in
the Properties. The Royalties shall

 

8

--------------------------------------------------------------------------------



 

attach to any amendments, relocations or conversions of any mining claim,
license, or lease, concession, permit, patent or other tenure comprising the
Properties, or to any renewals or extensions thereof. If Grantors or any
affiliate or successor or assignee of Grantors surrenders, allows to lapse or
otherwise relinquishes or terminates its interest in any of the Properties, and
reacquires a direct or indirect interest in the land or minerals covered by the
former Properties, then from and after the date of such reacquisition such
reacquired properties shall be included in the Properties and the Royalties
shall apply to such interest so acquired. Grantors shall give written Notice to
Grantee within 30 days of any acquisition or reacquisition of an interest in the
Properties. The Parties do not intend that there be any violation of the
rule against perpetuities. Accordingly, any right that is subject to such
rule shall be exercised within the maximum time periods permitted under
applicable law.

 

(g)                                  Notices. Any notice, demand or other
communication under this Deed (“Notice”) required or permitted to be given or
made under this Deed shall be in writing and shall be given to a Party at the
address below (i) by courier or recognized overnight delivery service, or
(ii) by registered or certified mail, return receipt requested. All Notices
shall be effective and shall be deemed delivered (A) if by courier or recognized
overnight delivery service on the date of delivery, (B) if solely by mail on the
day delivered as shown on the actual receipt. A Party may change its address for
purposes of Notices from time-to-time by Notice to the other Party.

 

If to Grantors:

 

Nevada Gold Mines, LLC
1655 Mountain City Highway
Elko, NV 89801

Attn: Land Manager

 

Leeville Holdco LLC

1655 Mountain City Highway

Elko, NV 89801

Attn: Land Manager

 

If to Grantee:

 

Newmont USA Limited

6363 S. Fiddler’s Green Circle, Suite 800

Greenwood Village, CO 80111

Attn: Land Department

 

Executed by Grantors and Grantee to be effective as of the time and date first
above written.

 

[signature pages follow]

 

9

--------------------------------------------------------------------------------



 

GRANTORS:

 

GRANTEE:

 

 

 

Nevada Gold Mines LLC,

 

Newmont USA Limited,

a Delaware limited liability company

 

a Delaware corporation

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Its:

 

 

Its:

 

 

Leeville Holdco LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Its:

 

 

 

 

 

State of

 

)

 

 

 

) ss.

 

County of

 

)

 

 

This instrument was acknowledged before me on              , 2019, by 
            as             of Nevada Gold Mines LLC.

 

 

 

 

 

 

 

Notary Public in and for the State of

 

 

 

Residing at:

 

 

 

Commission Expires:

 

 

State of

 

)

 

 

 

) ss.

 

County of

 

)

 

 

This instrument was acknowledged before me on              , 2019, by 
            as              of Leeville Holdco LLC.

 

 

 

 

 

 

 

Notary Public in and for the State of

 

 

 

Residing at:

 

 

 

Commission Expires:

 

 

[SIGNATURE PAGE TO NET SMELTER RETURNS ROYALTY DEED]

 

--------------------------------------------------------------------------------



 

State of

 

)

 

 

 

) ss.

 

County of

 

)

 

 

This instrument was acknowledged before me on              , 2019, by 
            as              of Newmont USA Limited.

 

 

 

 

 

 

 

Notary Public in and for the State of

 

 

 

Residing at:

 

 

 

Commission Expires:

 

 

[SIGNATURE PAGE TO NET SMELTER RETURNS ROYALTY DEED]

 

--------------------------------------------------------------------------------



 

SCHEDULE J

 

U.S. TAX PROVISIONS

 

ARTICLE 1
DEFINITIONS

 

1.1                                                                              
Certain Definitions Relating to Federal Taxation.

 

For purposes of this Schedule J, the following terms shall have the meanings
ascribed to them in this Section 1.1 (all capitalized terms not defined herein
shall have the meaning given them in the Agreement to which these U.S. Tax
Provisions are attached):

 

“Adjusted Capital Account Deficit” means with respect to any Member, the
negative balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year of Nevada JV, determined after giving effect to the
following adjustments: (i) credit to such Capital Account any portion of such
negative balance which such Member (A) is treated as obligated to restore to
Nevada JV pursuant to the provisions of Section 1.704-1(b)(2)(ii)(c) of the
Treasury Regulations or (B) is deemed to be obligated to restore to Nevada JV
pursuant to the penultimate sentence of Section 1.704-2(g)(1) and
1.704-2(i)(5) of the Treasury Regulations; and (ii) debit to such Capital
Account the items described in Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of
the Treasury Regulations. This definition of Adjusted Capital Account Deficit is
intended to comply with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

“Carrying Value” means, with respect to any asset of Nevada JV, the asset’s
adjusted basis for U.S. federal income tax purposes, except as follows: (i) with
respect to an item of property contributed by a Member, the initial Carrying
Value of such contributed property shall be the fair market value of such
contributed property (taking Code Section 7701(g) into account) on the date that
it was contributed to Nevada JV; (ii) the Carrying Value of all of Nevada JV’s
assets shall be adjusted to equal their respective gross fair market values
(taking Code Section 7701(g) into account), as determined by the Board, as of
the following times: (A) the acquisition of an additional interest in Nevada JV
by any new or existing Member in exchange for more than a de minimis capital
contribution; (B) the distribution by Nevada JV to a Member of more than a de
minimis amount of Nevada JV’s property as consideration for an interest in
Nevada JV; (C) the liquidation of Nevada JV within the meaning of Treasury
Regulations Section 1.704-1(b)(2)(ii)(g); (D) in connection with the grant of an
interest in Nevada JV (other than a de minimis interest) as consideration for
the provision of services to or for the benefit of Nevada JV by an existing
Member acting in a Member capacity, or by a new Member acting in a Member
capacity in anticipation of being a Member; and (E) under generally accepted
industry accounting practices within the meaning of Treasury Regulations
Section 1.704-l(b)(2)(iv)(f)(5), provided that adjustments described in clause
(E) shall be made only if the Board reasonably determines that such adjustment
is necessary to reflect the relative economic interests of the Members of Nevada
JV; (iii) the Carrying Value of any asset of Nevada JV distributed to any Member
shall be adjusted to equal the gross fair market value (taking Code
Section 7701(g) into account) of such asset on the date of distribution, as
determined by the Board; and (iv) the Carrying Values of Nevada JV’s assets
shall be increased (or decreased) to reflect any adjustments to the adjusted
basis of such assets pursuant to Code Section 734(b) or Section 743(b), but only
to the extent

 

--------------------------------------------------------------------------------



 

that such adjustments are taken into account in determining Capital Accounts
pursuant to (A) Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and (B) clause
(6) of the definition of “Profits” and “Losses” or Section 3.2(f), provided,
however, that Carrying Values shall not be adjusted pursuant to this clause
(iv) to the extent that an adjustment pursuant to clause (ii) is required in
connection with a transaction that would otherwise result in an adjustment
pursuant to this clause (iv). If the Carrying Value of an asset of Nevada JV is
adjusted pursuant to clauses (i), (ii) or (iv) of this definition, such Carrying
Value shall thereafter be adjusted by Depreciation taken into account with
respect to such asset.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Level Taxes” has the meaning set forth in Section 4.2(f).

 

“Depreciation” means, for each Fiscal Year of Nevada JV or other period, an
amount equal to the depreciation, amortization or other cost recovery deduction
allowable with respect to an asset for such Fiscal Year or other period for U.S.
federal income tax purposes; provided, however, that if the Carrying Value of an
asset differs from its adjusted basis for U.S. federal income tax purposes at
the beginning of any such Fiscal Year or other period, Depreciation shall be an
amount that bears the same relationship to the Carrying Value of such asset as
the depreciation, amortization or other cost recovery deduction computed for
U.S. federal income tax purposes with respect to such asset for the applicable
period bears to the adjusted tax basis of such asset at the beginning of such
period, or if such asset has an adjusted tax basis of zero, Depreciation shall
be an amount determined under any reasonable method selected by the Board;
provided that, with respect to an asset the Carrying Value of which differs from
its adjusted basis for U.S. federal income tax purposes and which difference is
being eliminated by use of the “remedial allocation method” as defined in
Treasury Regulations Section 1.704-3(d), Depreciation for such period shall be
the amount of the book basis recovered for such period under the
rules prescribed in Regulations 1.704-3(d)(2); provided, further, that for
.purposes of calculating Depreciation, the amount of depletion with respect to a
depletable property shall not exceed the Carrying Value of such property.

 

“Fiscal Year” means a fiscal year of Nevada JV as set out in Section 3.5 of the
Agreement, or adjusted in accordance with Section 3.3(c)(xx) (including the
period in which Nevada JV is being wound up and liquidated).

 

“Imputed Understatement Modifications” has the meaning set forth in
Section 4.2(f).

 

“Indemnifying Member” has the meaning set forth in Section 4.2(g).

 

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(3).

 

“Partially Adjusted Capital Account” means, with respect to each Member and any
Fiscal Year, the Capital Account of such Member in Nevada JV as of the beginning
of such Fiscal Year, adjusted as set forth in the definition of “Capital
Account” for all

 

2

--------------------------------------------------------------------------------



 

contributions, distributions and special allocations with respect to such Fiscal
Year but before giving effect to any allocations of Profits or Losses or items
of income, gain, loss and deduction for such Fiscal Year pursuant to
Section 3.1; provided that a Member’s Partially Adjusted Capital Account as of
the end of a Fiscal Year shall take into account any allocations of Profits or
Losses or items of income, gain, loss and deduction for such Fiscal Year
pursuant to Section 3.1.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Treasury Regulations Section 1.704-2(i)(3).

 

“Partnership Minimum Gain” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(2) and (d).

 

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning set forth in Treasury
Regulations Section 1.704-2(i)(2), and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a taxable year of
Nevada JV shall be determined in accordance with the rules of Treasury
Regulations Section 1.704-2(i)(2).

 

“Partnership Representative” has the meaning set forth in Section 4.2(f).

 

“Profits” and “Losses” means, for purposes of computing the amount of Profits or
Losses to be reflected in the Members’ Capital Accounts, for each Fiscal Year of
Nevada JV or other period for which allocations to Members are made, an amount
equal to Nevada JV’s taxable income or loss for such period determined in
accordance with U.S. federal income tax principles, including Code
Section 703(a), with the following adjustments (without duplication): (1) any
income of Nevada JV that is exempt from U.S. federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
provision shall be added to such taxable income or loss; (2) any expenditure of
Nevada JV described in Section 705(a)(2)(B) of the Code or treated as Code
Section 705(a)(2)(B) expenditures pursuant to Section 1.704-1(b)(2)(iv)(i) of
the Treasury Regulations, and not otherwise taken into account in computing
Profits or Losses pursuant to this provision, shall be subtracted from such
taxable income or loss; (3) in the event that the Carrying Value of any asset of
Nevada JV is adjusted pursuant to this Agreement, the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such asset
for purposes of computing Profits or Losses, and shall be allocated in
accordance with the provisions of Article 3; (4) gain or loss resulting from any
disposition of Nevada JV’s property with respect to which gain or loss is
recognized for U.S. federal income tax purposes shall be computed by reference
to the Carrying Value of the property disposed of, notwithstanding that the
adjusted tax basis of such property differs from its Carrying Value; (5) in lieu
of the depreciation, amortization and other cost recovery deductions taken into
account in computing such taxable income or loss, there shall be taken into
account Depreciation for such Fiscal Year of Nevada JV or other period, computed
as provided in this Agreement; and (6) to the extent an adjustment to the
adjusted tax basis of any asset of Nevada JV pursuant to Section 734(b) or
Section 743(b) of the Code is required pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining

 

3

--------------------------------------------------------------------------------



 

Capital Accounts as a result of a distribution other than in liquidation of a
Member’s interest in Nevada JV, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Profits or
Losses. If Nevada JV’s taxable income or loss for such Fiscal Year or other
period, as adjusted in the manner provided above, is a positive amount, such
amount shall be Nevada JV’s Profits for such Fiscal Year or other period; and if
a negative amount, such amount shall be Nevada JV’s Losses for such Fiscal Year
or other period.

 

“Regulatory Allocations” has the meaning set forth in Section 3.3.

 

“Target Capital Account” means, with respect to each Member, and any Fiscal
Year, an amount (which may be either a positive or a deficit balance) equal to
the hypothetical distribution such Member should receive pursuant to the next
sentence, and minus such Member’s share of Partnership Minimum Gain, determined
pursuant to Treasury Regulations Section 1.704-2(b)(2), 1.704-2(d) and
1.704-2(g), and minus such Member’s share of Partner Minimum Gain, determined in
accordance with Treasury Regulations Section 1.704-2(i)(3) and 1.704-2(i)(5),
all computed immediately prior to the hypothetical sale described in the next
sentence. The hypothetical distribution to a Member is equal to the amount that
would be received by such Member if all of Nevada JV’s assets were sold for cash
equal to their Carrying Values (which shall not be adjusted on account of such
hypothetical distribution), all of Nevada JV’s liabilities were satisfied to the
extent required by their terms (limited, with respect to each Nonrecourse
Liability or Partner Nonrecourse Debt, to the Carrying Value of the assets
securing each such liability), and the net proceeds were distributed in full to
the Members on a liquidation of Nevada JV pursuant to Section 8.1(c) of the
Agreement, all as of the last day of such Fiscal Year. The value placed on the
goodwill, if any, of Nevada JV for this purpose is limited to its Carrying
Value.

 

“Treasury Regulations” means all final and temporary United States federal
income tax regulations, as amended from time to time, issued under the Code by
the United States Treasury Department.

 

ARTICLE 2
CAPITAL ACCOUNTS

 

2.1                                                                              
Capital Accounts.

 

Nevada JV shall establish and maintain throughout the life of Nevada JV for each
Member a separate Capital Account in accordance with Section 704(b) of the Code
and the Treasury Regulations promulgated thereunder. Such Capital Account shall
be increased by (i) the amount of all Capital Contributions made or deemed made
by such Member to Nevada JV pursuant to the Agreement, (ii) all Profits
allocated to such Member (or items of income and gain specially allocated to
such Member) pursuant to Section 3.1 and (iii) the amount of any liabilities of
Nevada JV assumed by such Member or which are secured by any property
distributed to such Member. Such Capital Account shall be decreased by (x) the
amount of cash or Carrying Value of all actual and deemed distributions of cash
or property made to such Member pursuant to the Agreement, (y) all Losses
allocated to such Member (or items of loss and deduction specially allocated to
such Member) pursuant to Section 3.1, and (z) the amount of any liabilities of
such Member assumed by Nevada JV or which are secured by any property
contributed by

 

4

--------------------------------------------------------------------------------



 

such Member to Nevada JV. Any other partnership item which is required or
authorized under Section 704(b) of the Code to be reflected in Capital Accounts
shall be so reflected. If there is a revaluation of any of Nevada JV’s property
such that the Carrying Value of such property differs from its adjusted tax
basis, the Members’ Capital Accounts shall be appropriately adjusted for income,
gain, loss and deduction as required by Treasury Regulations
Section 1.704-1(b)(2)(iv)(g). In the event Membership Interests are Transferred
in accordance with the terms of the Agreement, the transferee shall succeed to
the Capital Account of the transferor to the extent it relates to the
Transferred Membership Interests. The foregoing provisions and the other
provisions of this Schedule J relating to the maintenance of Capital Accounts
are intended to comply with Treasury Regulations Section 1.704-1(b) and shall be
interpreted and applied in a manner consistent with such Treasury Regulations.
The Board also shall (i) make any adjustments that are necessary or appropriate
to maintain equality between the Capital Accounts of the Members and the amount
of capital reflected on Nevada JV’s balance sheet, as computed for book
purposes, in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(q) and (ii) make any appropriate modifications in the
event unanticipated events might otherwise cause the Agreement not to comply
with Treasury Regulations Section 1.704-1(b).

 

2.2                                                                              
Revaluation on Dilution of Proportionate Interests.

 

The Members agree that any dilution in Newmont Member’s Proportionate Interest
pursuant to Section 12.1(a) of the Agreement shall trigger a revaluation of
Nevada JV’s property in accordance with Treasury Regulations Sections
1.704-1(b)(2)(iv)(f), (g) and (q), and any other event described in Treasury
Regulations Section 1.704-1(b)(2)(iv)(f)(5) shall trigger a revaluation of
Nevada JV’s property in accordance with Treasury Regulations Sections
1.704-1(b)(2)(iv)(f) and (g).

 

ARTICLE 3
ALLOCATIONS

 

3.1                                                                              
Allocations of Profits and Losses.

 

Except as otherwise provided in this Article 3, Profits and Losses of Nevada JV
for any Fiscal Year shall be allocated, as of the end of such Fiscal Year, in
accordance with this Section 3.1:

 

(a)                                 after giving effect to Section 3.1(b) and
the special allocations in Section 3.2, Profits and Losses of Nevada JV for any
Fiscal Year of Nevada JV shall be allocated to and among the Members so as to
reduce, proportionately, the difference between their respective Target Capital
Accounts and Partially Adjusted Capital Accounts as of the end of such Fiscal
Year. No portion of Profit or Losses for any Fiscal Year shall be allocated to a
Member, in the case of Profits whose Partially Adjusted Capital Account is
greater than or equal to its Target Capital Account or, in the case of Losses,
whose Target Capital Account is greater than or equal to its Partially Adjusted
Capital Account for such Fiscal Year;

 

(b)                                 if Nevada JV (i) has Profits for any Fiscal
Year (determined prior to giving effect to this Section 3.1(b)) and, prior to
making any allocation under Section 3.1(a), the balance of any Member’s
Partially Adjusted Capital Account is greater than the balance of its Target
Capital Account, then the Member with such excess

 

5

--------------------------------------------------------------------------------



 

balance shall be specially allocated items of partnership expense or loss (to
the extent available) for such Fiscal Year equal to the difference between its
Partially Adjusted Capital Account and its Target Capital Account; (ii) has
Losses for any Fiscal Year (determined prior to giving effect to this
Section 3.1(b)) and, prior to making any allocation under Section 3.1(a), the
balance of any Member’s Partially Adjusted Capital Account is less than the
balance of its Target Capital Account, then the Member with such deficient
balance shall be specially allocated items of partnership income or gain for
such Fiscal Year (to the extent available) equal to the difference between its
Partially Adjusted Capital Account and its Target Capital Account; and (iii) has
neither Profits nor Losses for any Fiscal Year (determined prior to giving
effect to this Section 3.1(b)) and, prior to making any allocation under
Section 3.1(a), the balance of any Member’s Partially Adjusted Capital Account
differs from the balance of its Target Capital Account, then the Member with an
excess or deficient balance, as the case may be, shall be specially allocated
items of partnership expense or loss or income or gain, as the case may be, for
such Fiscal Year (to the extent available) equal to the difference between its
Partially Adjusted Capital Account and its Target Capital Account. In the event
that Nevada JV has insufficient items of expense or loss or income or gain, as
the case may be, for such Fiscal Year, to satisfy the previous sentence with
respect to all such Members, the available items of expense or loss or income or
gain, as the case may be, shall be divided among the Members in proportion to
such differences. The availability of items of income, gain, expense or loss to
be specially allocated pursuant to this Section 3.1(b) shall be determined after
giving full effect to all of the provisions of Section 3.2; and

 

(c)                                  losses allocated pursuant to
Section 3.1(a) and Section 3.1(b) to any Member shall not exceed the maximum
amount of Losses that can be so allocated without causing such Member to have an
Adjusted Capital Account Deficit at the end of any Fiscal Year. In the event
that some but not all of the Members would have Adjusted Capital Account
Deficits as a consequence of the allocation of Losses pursuant to
Section 3.1(a) and Section 3.1(b), the limitation set forth in this
Section 3.1(c) shall be applied on a Member by Member basis so as to allocate
the maximum permissible losses to each Member under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d). The first sentence of this
Section 3.1(c) notwithstanding, if no Member has a positive Adjusted Capital
Account Balance, then allocations of Losses that create an Adjusted Capital
Account Deficit shall be permitted and such allocations of Losses shall be made
to the Members in amounts determined by the Board, subject to any requirements
of the Code and Treasury Regulations.

 

3.2                                                                              
Special Allocations.

 

(a)                                 In the event a Member unexpectedly receives
any adjustment, allocation or distribution described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6) that causes or increases an
Adjusted Capital Account Deficit, items of partnership income and gain shall be
specially allocated to such Member so as to eliminate such negative balance as
quickly as possible, provided that an allocation pursuant to this
Section 3.2(a) shall be made only if and to the extent that the Member would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article 3 have been tentatively made as if this Section 3.2(a) were
not in this Schedule J. This subparagraph is intended to constitute a “qualified
income offset”

 

6

--------------------------------------------------------------------------------



 

under Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations and shall be
interpreted consistently therewith.

 

(b)                                 If a Member has a deficit Capital Account at
the end of any taxable year that exceeds the sum of (i) the amount that Member
is obligated to restore, and (ii) the amount the Member is deemed to be
obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5), then each such Member shall be
specially allocated items of income and gain of the Nevada JV in the amount of
the excess as quickly as possible, provided that an allocation pursuant to this
Section 3.2(b) shall be made if and only to the extent that the Member would
have a deficit in such Member’s Capital Account after all other allocations
provided for in this Article 3 have been tentatively made without considering
this Section 3.2(b).

 

(c)                                  Nonrecourse Deductions for any Fiscal Year
of Nevada JV shall be allocated rateably among the Members based upon the manner
in which such Members are entitled to share in distributions under
Section 8.1(b)(ii) of the Agreement.

 

(d)                                 Except as otherwise provided in
Section 1.704-2(f) of the Treasury Regulations, if there is a net decrease in
Partnership Minimum Gain for any Fiscal Year of Nevada JV, each Member shall be
specially allocated items of partnership income and gain for such Fiscal Year
(and, if necessary, subsequent Fiscal Years) in an amount equal to such Member’s
share of the net decrease in Partnership Minimum Gain, determined in accordance
with Treasury Regulations Section 1.704-2(g). The items to be so allocated shall
be determined in accordance with Sections 1.704-2(f) and (j)(2) of the Treasury
Regulations. This Section 3.2(d) is intended to comply with the minimum gain
chargeback requirement in said section of the Treasury Regulations and shall be
interpreted consistently therewith. Allocations pursuant to this subparagraph
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant hereto.

 

(e)                                  Except as otherwise provided in
Section 1.704-2(i)(4) of the Treasury Regulations, if there is a net decrease in
Partner Minimum Gain attributable to a Partner Nonrecourse Debt during any
Fiscal Year of Nevada JV, each Member who has a share of the Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Section 1.704-2(i)(5) of the Treasury Regulations, shall be specially
allocated items of partnership income and gain for such Fiscal Year (and, if
necessary, subsequent Fiscal Years) in an amount equal to that Member’s share of
the net decrease in the Partner Minimum Gain attributable to such Partner
Nonrecourse Debt to the extent and in the manner required by
Section 1.704-2(i) of the Treasury Regulations. The items to be so allocated
shall be determined in accordance with Sections 1.704-2(i)(4) and (j)(2) of the
Treasury Regulations. This Section 3.2(e) is intended to comply with the minimum
gain chargeback requirement with respect to Partner Nonrecourse Debt contained
in said section of the Treasury Regulations and shall be interpreted
consistently therewith. Allocations pursuant to this subparagraph shall be made
in proportion to the respective amounts to be allocated to each Member pursuant
hereto.

 

(f)                                   Partner Nonrecourse Deductions for any
Fiscal Year of Nevada JV or other applicable period with respect to a Partner
Nonrecourse Debt shall be specially allocated to the Members that bear the
economic risk of loss for such Partner Nonrecourse Debt (as determined under
Sections 1.704-2(b)(4) and 1.704-2(i)(1) of the Treasury Regulations.)

 

(g)                                  To the extent an adjustment to the adjusted
tax basis of any asset of Nevada JV, pursuant to Code Section 734(b) or
Section 743(b) is required, pursuant to Treasury

 

7

--------------------------------------------------------------------------------



 

Regulations Section 1.704-1(b)(2)(iv)(m)(2) or Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Member in complete liquidation of such Member’s interest in
Nevada JV, the amount of such adjustment to Capital Accounts shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Members in accordance with their interests in Nevada JV in the
event Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to
whom such distribution was made in the event Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

3.3                                                                              
Curative Allocations.

 

The allocations set forth in Section 3.2 (the “Regulatory Allocations”) are
intended to comply with certain requirements of the Treasury Regulations. It is
the intent of the Members that, to the extent possible, all Regulatory
Allocations shall be offset either with other Regulatory Allocations or with
special allocations of other items of partnership income, gain, loss, or
deduction pursuant to this Section 3.3. Therefore, notwithstanding any other
provision of this Article 3 (other than the Regulatory Allocations), the Board
shall make such offsetting special allocations of partnership income, gain,
loss, or deduction in whatever manner it determines appropriate so that, after
such offsetting allocations are made, each Member’s Capital Account balance is,
to the extent possible, equal to the Capital Account balance such Member would
have had if the Regulatory Allocations were not part of the Agreement and all
partnership items were allocated pursuant to Section 3.1.

 

3.4                                                                              
Tax Allocations.

 

(a)                                 Except as otherwise provided by applicable
tax law or in this Section 3.4, items of partnership taxable income, gain, loss
and deduction shall be allocated for U.S. federal, state and local income tax
purposes, among the Members in the same manner as such items are allocated for
book purposes under this Article 3.

 

(b)                                 In accordance with Code Section 704(c) and
the Treasury Regulations thereunder, items of partnership income, gain, loss and
deduction with respect to any property contributed by a Member shall, solely for
tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to Nevada JV for U.S.
federal income tax purposes and its initial Carrying Value using any method
permitted under Section 704(c) of the Code and the Treasury Regulations
thereunder, as determined by the Board; provided that the same method under
Section 704(c) shall be used for all the properties contributed by the Members
to Nevada JV unless the Members unanimously agree that a different method will
apply to one or more contributed properties.

 

(c)                                  If the Carrying Value of any asset of
Nevada JV is adjusted pursuant to the clause (ii) of the definition of Carrying
Value, subsequent allocations of items of income, gain, loss and deduction with
respect to such property shall take account of any variation between the
adjusted basis of such asset for U.S. federal income tax purposes and its
Carrying Value in the same manner as under Section 704(c) of the Code and the
Treasury Regulations thereunder, as determined by the Board in accordance with
the principles of Section 3.4(b).

 

(d)                                 Pursuant to the Implementation Agreement,
the Members made Capital Contribution to the Nevada JV of depletable properties
with respect to which the contributing Member has an adjusted tax basis that may
consist in part of depletable expenditures and in part of expenditures
capitalized under Code Sections 616(b), 291(b) and 59(e). Depletion

 

8

--------------------------------------------------------------------------------



 

deductions with respect to contributed property shall be determined without
regard to any portion of the property’s basis that is attributable to
pre-contribution expenditures by a Member that were capitalized by the Member
under Code sections 616(b), 59(e) and 291(b).

 

(e)                                  In accordance with Regulations
Section 1.704-1(b)(4)(iii), excess percentage depletion deductions with respect
to depletable property shall be allocated to the Members in accordance with the
allocation of gross income from the property from which such deductions are
derived. The term “excess percentage depletion” shall mean the excess, if any,
of deductions for percentage depletion as determined for tax purposes over the
Carrying Value of the depletable property.

 

(f)                                   Allocations pursuant to this Section 3.4
are solely for purposes of U.S. federal, state and local taxes and shall not
affect, or in any way be taken into account in computing, any Member’s Capital
Account or share of Profits, Losses, distributions or other partnership items
pursuant to any provision of the Agreement.

 

ARTICLE 4
MISCELLANEOUS

 

4.1                                                                              
Withholding.

 

(a)                                 The Board may withhold from any payments
with respect to any Member amounts required to discharge any obligation of
Nevada JV or to withhold amounts or make payments to any governmental authority
with respect to any federal, provincial, state, local or foreign tax liability
of such Member arising as a result of such Member’s interest in Nevada JV. Any
amount withheld and paid to the appropriate Governmental Authority with respect
to a Member pursuant to this Section 4.1 shall be treated as distributed to such
Member in accordance with Section 8.1(b) of the Agreement.

 

(b)                                 The Board will notify a Member promptly if
it determines that Nevada JV is required to withhold any amount purportedly
representing a tax liability of such Member and will (i) consider in good faith
any positions that such Member raises as to why withholding is not required or
alternative arrangements proposed by such Member that may avoid the need for
such withholding and (ii) provide such Members with the opportunity to contest
the requirement to withhold with the appropriate taxing authority.

 

(c)                                  The Board will use commercially reasonable
efforts to make or cause Nevada JV to make any filings, applications or
elections to obtain any available exemption from, any reduction in, or any
available refund of any withholding or other taxes imposed by any taxing
authority with respect to amounts distributable or items of income allocable to
the Members under the Agreement. Each of the Members agrees that it will
co-operate with the Board in making any such filings, applications, or
elections, to the extent the Board reasonably determines that such co-operation
is necessary or desirable.

 

(d)                                 Upon request of a Member, Nevada JV will
provide, to the extent that it is legally able to do so, any certification or
other document that would reduce or eliminate withholding under Sections
897(g) and 1446(f) of the Code in connection with a Transfer of that Member’s
Membership Interest.

 

9

--------------------------------------------------------------------------------



 

4.2                                                                              
Other Miscellaneous U.S. Tax Matters.

 

(a)                                 Nevada JV shall make the following elections
for all partnership income tax returns:

 

(i)             to deduct currently all development expenses to the extent
possible under Section 616(a) of the Code or, if the Members unanimously agree,
to defer such expenses under Sections 616(b) and 59(e) of the Code;

 

(ii)          to treat advance royalties as deductions from gross income for the
year paid or accrued to the extent permitted by Law; and

 

(iii)       to make an election to adjust the basis of Nevada JV property with
respect to a Member under Section 754 of the Code at the request of the Member.

 

(b)                                 Each Member shall elect under section
617(a) of the Code to deduct currently all exploration expenses. Each Member
reserves the right to capitalize its share of development and exploration
expenses of the Nevada JV in accordance with section 59(e) of the Code, provided
that a Member’s election to capitalize all or any portion of these expenses
shall not affect the Member’s Capital Account.

 

(c)                                  Subject to Section 4.2(g), the Board, in
its reasonable discretion, may cause Nevada JV to make or decline to make, or to
revoke or seek to revoke, any other election which Nevada JV may make under the
tax laws. The Members agree to provide information reasonably requested by the
Board in order to ensure compliance with the requirements of these rules.

 

(d)                                 For purposes of determining Profits, Losses,
or any other items allocable to any period, Profits, Losses and any such other
items shall be determined on a daily, monthly, or other basis, as determined by
the Board using any permissible method under Code Section 706 and the Treasury
Regulations thereunder. In the event of a Transfer of any interest in Nevada JV,
regardless of whether the transferee becomes a Member, all items of income,
gain, loss and deduction for the Fiscal Year of Nevada JV in which the Transfer
occurs shall be allocated in accordance with the preceding sentence, except to
the extent required by Section 706(d) of the Code.

 

(e)                                  In no event will any Member be required to
make up any deficit balance in such Member’s Capital Account upon the
liquidation of such Member’s interest in Nevada JV or otherwise.

 

(f)                                   The Majority Member, or such person as
designated by the Board, shall serve as the “partnership representative” within
the meaning of Section 6223(a) of the Code (any person so designated as the
partnership representative, the “Partnership Representative”). The Partnership
Representative shall always be supervised by, and act under the direction of,
the Board. The Partnership Representative shall, subject to the preceding
sentence and the provisions of this Agreement, have the authority to act on
behalf of Nevada JV under Subchapter C of Section 63 of the Code (relating to
partnership audit proceedings) and in any tax proceedings brought by other
taxing authorities, and Nevada JV and all Members shall be bound by the actions
taken by the Partnership Representative in such capacity. Nevada JV shall not
enter into a settlement of a tax controversy, or forego an appeal of a final
partnership

 

10

--------------------------------------------------------------------------------



 

administrative adjustment or other audit adjustment, or cause any lower-tier
entity classified as a partnership for U.S. federal income tax purposes (a
lower-tier tax partnership) to enter into such a settlement or forego such an
appeal, if such action or failure to act disproportionately, materially and
adversely affects the Newmont Member or its Affiliates, without the prior
written consent of the Newmont Member. In the event of an audit by the IRS,
unless otherwise agreed by the Majority Member and the Minority Member, the
Partnership Representative shall make, on a timely basis, the election provided
by Section 6226(a) of the Code to treat a “partnership adjustment” as an
adjustment to be taken into account by each Member in accordance with
Section 6226(b) of the Code and, to the extent that the Nevada JV controls the
audit of any lower-tier tax partnership, shall cause such lower-tier tax
partnership to make such election with respect to any audit or tax controversy
in which it is involved. If the election under Section 6226(a) of the Code is
made, Nevada JV shall furnish to each Member for the year under audit a
statement reflecting the Member’s share of the adjusted items as determined in
the notice of final partnership adjustment, and each such Member shall take such
adjustment into account as required under Section 6226(b) of the Code and shall
be liable for any related interest, penalty, addition to tax, or additional
amounts. Any Member that fails to report its share of such adjustments on its
U.S. federal income tax return for its taxable year including the date of any
such statement as described immediately above shall indemnify and hold harmless
the Company and the other Members against any liabilities, taxes, interest and
penalties imposed on the Company as a result of such Member’s inaction. With
respect to any imputed underpayment to which Section 6225 of the Code applies,
(i) the Partnership Representative shall, acting under the supervision of the
Board, make any modifications available under Section 6225(c) of the Code
(“Imputed Underpayment Modifications”) that would reduce any imputed
underpayment, Nevada JV’s allocable share, if any, of an imputed underpayment
from any lower-tier tax partnership, and interest, penalty, addition to tax, or
additional amount that could be assessed and collected from Nevada JV under
Chapter 63 of the Code (collectively, “Company Level Taxes”), (ii) the Members
shall file amended U.S. federal income tax return (as described in
Section 6225(c)(2) of the Code) that take into account all adjustments to the
reviewed year of Nevada JV properly allocable to such Members or are necessary
to reflect a reallocation of the distributive share of any item from one Member
to another in accordance with Code Section 6225(c)(2)(C), and Nevada JV and the
Partnership Representative will use commercially reasonable efforts to asset the
Members in preparing such amended returns, and (iii) the Members shall pay any
tax due with such returns. The Newmont Member shall be entitled to participate
in any tax audit or other tax controversy involving the Nevada JV to the extent
permitted under applicable law, including attending conferences with
representatives of the applicable taxing authority. The Partnership
Representative shall use commercially reasonable efforts to promptly notify the
Members of the commencement of a partnership audit or other partnership-level
proceeding with respect to the Nevada JV or any lower-tier tax partnership and
shall use commercially reasonable efforts to keep the Members fully apprised of
the status of any tax audit or other tax controversy involving Nevada JV. The
Partnership Representative shall use commercially reasonable efforts to provide
each Member with (i) a copy of any and all documents that it receives from the
government in connection with a tax controversy no later than 5 days after
receipt of the same, (ii) a draft copy of any correspondence or filing to be
submitted by the Partnership Representative relating to any tax controversy
reasonably in advance of such submission, and the Partnership Representative
shall consider in good faith any comments provided by a Member with respect to
such proposed submission, and not unreasonably refuse to incorporate any
comments provided by a Member with respect to such proposed submission,
(iii) the terms of any proposed settlement of a tax audit or other tax
controversy as early as reasonably possible, and (iv) notify the Members of any
meeting or conferences with a taxing authority reasonably in advance of such
meetings or conferences.

 

11

--------------------------------------------------------------------------------



 

(g)                                  Company Level Taxes shall be treated as
attributable to the Members and former Members. The Board shall allocate the
burden of any such Company Level Taxes to those Members and former Members to
whom such amounts are reasonably attributable, taking into account the effect of
the Imputed Underpayment Modifications that are properly attributable to each
Member or former Member (with respect to each Member or former Member, its, her
or his “Allocated Share”). With respect to the Allocated Shares of the Members
and former Members for each applicable taxable year, the Board shall cause each
Member or former Member to economically bear its or his Allocated Share by
either (i) requiring each Member or former Member to pay to the Company an
amount equal to its or his Allocated Share or (ii) deducting from the amounts
next distributable to such Member pursuant to this Agreement an amount equal to
its or his Allocated Share; provided, that, if the amount of such Member’s
Allocated Share exceeds the amount of such aggregate reductions at the time of
the dissolution and winding up of the Company pursuant to Article 16I, such
Member shall pay to the Company an amount equal to such excess prior to the
final distribution pursuant to Section 8.1(c). Except as otherwise required by
law, the Members and the former Members intend for U.S. federal income tax
purposes that (i) the payment of the Company Level Taxes by the Company be
treated as a loan to each Member and former Member in an amount equal to such
Member’s or former Member’s Allocated Share; (ii) the payment of each Member’s
or former Member’s Allocated Share to the Company be treated as a repayment of
such loan; and (iii) if, rather than making a payment to the Company, a Member’s
distributions are reduced to pay such Member’s Allocated Share, then such Member
shall be treated as receiving a distribution and repaying such loan with such
distribution at the time distributions otherwise payable to such Member are
offset pursuant to this Section 4.2(g). To the fullest extent permitted by law,
each Member and former Member (the “Indemnifying Member”) hereby agrees to
indemnify and hold harmless the Company and the other Members and former Members
from and against the nonpayment of the Indemnifying Member’s Allocated Share.

 

(h)                                 Each Members intends that, for so long as
Nevada JV has more than one Member, Nevada JV be classified for U.S. federal tax
purposes as a partnership that is not a “publicly traded partnership” treated as
a corporation under Code Section 7704(a), and the Board shall at all times use
commercially reasonable efforts to maintain Nevada JV’s classification as such.
Nevada JV shall not elect to be classified as other than a partnership (or
disregarded entity) for U.S. federal tax purposes or for purposes of any
provisions of any U.S. state or local tax law.

 

(i)                                     The Members are aware of the income tax
consequences of the allocations made by this Schedule J and hereby agree to be
bound by the provisions of this Schedule J in reporting their shares of
partnership income and loss for income tax purposes.

 

(j)                                    All Section and Article references used
in this Schedule J shall refer to Sections and Articles within this Schedule J
unless specified otherwise.

 

(k)                                 Notwithstanding anything in the Agreement to
the contrary, in the event of any conflict between the provisions of this
Schedule J and the other provisions of the Agreement, the provisions of this
Schedule J shall control.

 

(l)                                     The Members and Nevada JV shall
cooperate in providing information concerning the Nevada JV that is reasonably
requested by a Member in connection with the preparation of the Member’s
separate income tax returns.

 

12

--------------------------------------------------------------------------------



 

(m)                             In the event of a change in applicable tax law
(including a change resulting from the issuance of proposed, temporary or final
Treasury Regulations or any other IRS guidance), any Member may propose to the
other Member that the Agreement or this Schedule J be amended, or that Nevada JV
be otherwise restructured, with a view to reducing the taxes of any Member
pursuant to such changed law. The Members agree (i) to consider any such
proposal in good faith and (ii) to use commercially reasonable efforts to
implement such proposal (as modified by an agreement of the Members, if
applicable) if the Members determine that such proposal is in the best interest
of all of the Members.

 

13

--------------------------------------------------------------------------------



 

SCHEDULE K

 

LEGACY SURETY ARRANGEMENTS

 

Barrick’s Legacy Surety Arrangements

 

 

Surety Instrument No.

 

Surety Amount

 

Obligee/Beneficiary

08923144 (SB)

 

$224,246,354

 

US. Bureau of Land Management

 

 

 

 

 

070011814 (SB)

 

$136,584,274

 

US. Bureau of Land Management

 

 

 

 

 

S505031N (LOC)

 

$28,376,689

 

US. Bureau of Land Management

 

 

 

 

 

4135272 (LOC)

 

$24,286,000

 

US. Bureau of Land Management

 

 

 

 

 

7414296 (LOC)

 

$5,500,000

 

US. Bureau of Land Management

 

 

 

 

 

09106279 (SB)

 

$1,595,075

 

US. Bureau of Land Management

 

 

 

 

 

96629 (LOC)

 

$101,350

 

US. Bureau of Land Management

 

 

 

 

 

070015568 (SB)

 

$444,787

 

US. Bureau of Land Management

 

 

 

 

 

070015567 (SB)

 

$1,515,848

 

US. Bureau of Land Management

 

 

 

 

 

6015402 (SB)

 

$21,139,753

 

US. Bureau of Land Management

 

 

 

 

 

070015566 (SB)

 

$4,698,042

 

US. Bureau of Land Management

 

 

 

 

 

82336311 (SB)

 

$28,977,562

 

US. Bureau of Land Management

 

 

 

 

 

82442613(SB)

 

$12,688

 

US. Bureau of Land Management

 

 

 

 

 

82442609(SB)

 

$670,375

 

US. Bureau of Land Management

 

 

 

 

 

04135275 (LOC)

 

$130,000

 

US. Bureau of Land Management

 

 

 

 

 

9106252 (SB)

 

$30,000

 

US. Bureau of Land Management

 

 

 

 

 

04133847 (LOC)

 

$8,000,000

 

US. Bureau of Land Management

 

--------------------------------------------------------------------------------



 

82336312 (SB)

 

$25,626,576

 

Nevada Division of Environmental Protection, Bureau of Mining Regulation and
Reclamation

 

 

 

 

 

9177669 (SB)

 

$95,721

 

Nevada Division of Environmental Protection, Bureau of Mining Regulation and
Reclamation

 

 

 

 

 

5907817 (SB)

 

$120,480

 

Nevada Division of Environmental Protection, Bureau of Mining Regulation and
Reclamation

 

 

 

 

 

SBGT764375

 

$39,655,466

 

National Fish and Wildlife Foundation

 

 

 

 

 

5.23E+09

 

$17,425,162

 

National Fish and Wildlife Foundation

 

 

 

 

 

CMUS 09-00015

 

$10,000,000

 

Shell energy North America (U.S.), L.P.

 

 

 

 

 

S516280N

 

$3,500,000

 

Shell energy North America (U.S.), L.P.

 

Newmont’s Legacy Surety Arrangement

 

 

Surety Instrument No.

 

Surety Amount

 

Obligee/Beneficiary

151109 (SB)

 

$25,000,000

 

US. Bureau of Land Management

 

 

 

 

 

8219-95-16 (SB)

 

$82,850,147

 

US. Bureau of Land Management

 

 

 

 

 

965009901 (SB)

 

$30,780,000

 

US. Bureau of Land Management

 

 

 

 

 

965009858 (SB)

 

$110,961,493

 

US. Bureau of Land Management

 

 

 

 

 

105487745 (SB)

 

$54,892,058

 

US. Bureau of Land Management

 

 

 

 

 

08921252 (SB)

 

$126,906,643

 

US. Bureau of Land Management

 

 

 

 

 

09026813 (SB)

 

$76,000,000

 

US. Bureau of Land Management

 

 

 

 

 

08921253 (SB)

 

$106,644,338

 

US. Bureau of Land Management

 

 

 

 

 

LOC 203081

 

$12,000.00

 

US. Bureau of Land Management

 

2

--------------------------------------------------------------------------------



 

SUR0008059 (SB)

 

$18,000,000

 

US. Bureau of Land Management

 

 

 

 

 

151110 (SB)

 

$25,000,000

 

US. Bureau of Land Management

 

 

 

 

 

09148601 (SB)

 

$11,409,770

 

US. Bureau of Land Management

 

 

 

 

 

Corporate Guarantee re Lone Tree Mine; BLM Serial No. NVN-65325

 

$4,255,158

 

US. Bureau of Land Management

 

 

 

 

 

A32041A (LOC)

 

$ 12,289,521

 

US. Bureau of Land Management

 

 

 

 

 

A32042A (LOC)

 

$37,310,550

 

US. Bureau of Land Management

 

 

 

 

 

965009899 (SB)

 

$46,620,534

 

US. Bureau of Land Management

 

 

 

 

 

929447075 (SB)

 

$10,000,000

 

US. Bureau of Land Management

 

 

 

 

 

2155376 (SB)

 

$45,311,145

 

US. Bureau of Land Management

 

 

 

 

 

09026816 (SB)

 

$19,565,342

 

US. Bureau of Land Management

 

 

 

 

 

Corporate Guarantee re Twin Creek Mine; BLM Serial No. NVN-65094

 

$23,920,451

 

US. Bureau of Land Management

 

 

 

 

 

2155377 (SB)

 

$7,511,743

 

US. Bureau of Land Management

 

 

 

 

 

929447074 (SB)

 

$5,693,176

 

US. Bureau of Land Management

 

 

 

 

 

SU1112862 (SB)

 

$28,441,648

 

US. Bureau of Land Management

 

 

 

 

 

Corporate Guarantee re Bluestar-Genesis; BLM Serial No. NVN-70712

 

$7,506,100

 

US. Bureau of Land Management

 

 

 

 

 

SU1112862 (SB)

 

$221,335

 

US. Bureau of Land Management

 

 

 

 

 

2155377 (SB)

 

$2,098,328

 

US. Bureau of Land Management

 

 

 

 

 

929447074 (SB)

 

$9,830,792

 

US. Bureau of Land Management

 

3

--------------------------------------------------------------------------------



 

8219-95-17 (SB)

 

$7,083,295

 

US. Bureau of Land Management

 

 

 

 

 

SU1112862 (SB)

 

$2,185,606

 

US. Bureau of Land Management

 

 

 

 

 

2155377 (SB)

 

$1,630,792

 

US. Bureau of Land Management

 

 

 

 

 

9148602 (SB)

 

$1,473,535

 

US. Bureau of Land Management

 

 

 

 

 

8219-95-23 (SB)

 

$18,907,699

 

US. Bureau of Land Management

 

 

 

 

 

965009900 (SB)

 

$18,387,912

 

US. Bureau of Land Management

 

 

 

 

 

SUR0008058 (SB)

 

$75,000,000

 

US. Bureau of Land Management

 

 

 

 

 

929447073 (SB)

 

$20,000,000

 

US. Bureau of Land Management

 

 

 

 

 

09026822 (SB)

 

$15,782,540

 

US. Bureau of Land Management

 

 

 

 

 

105195245 (SB)

 

$41,704,003

 

US. Bureau of Land Management

 

 

 

 

 

105195247 (SB)

 

$15,250,000

 

US. Bureau of Land Management

 

 

 

 

 

Corporate Guarantee re Gold Quarry; BLM Serial No. NVN-70550

 

$46,973,200

 

US. Bureau of Land Management

 

 

 

 

 

P-622833 (LOC)

 

$500,000

 

US. Bureau of Land Management

 

 

 

 

 

SUR2056274

 

$9,375,711

 

U.S. Bureau of Land Management

 

 

 

 

 

SUR0008085 (SB)

 

$6,755,255

 

US. Bureau of Land Management

 

 

 

 

 

965001765 (SB)

 

$18,923,363

 

US. Bureau of Land Management

 

 

 

 

 

04105790 (LOC)

 

$1,325,452.00

 

US. Bureau of Land Management

 

 

 

 

 

8219-95-17 (sb)

 

$13,886,753

 

US. Bureau of Land Management

 

 

 

 

 

09026815(SB)

 

$15,792,999

 

US. Bureau of Land Management

 

4

--------------------------------------------------------------------------------



 

SU1112862 (SB)

 

$428,176

 

US. Bureau of Land Management

 

 

 

 

 

929447074 (SB)

 

$2,582,689

 

US. Bureau of Land Management

 

 

 

 

 

2155377 (SB)

 

$28,463,322

 

US. Bureau of Land Management

 

 

 

 

 

Corporate Guarantee re Rain Mine; BLM Serial No. 70445

 

$6,617,800

 

US. Bureau of Land Management

 

 

 

 

 

P-250167 (LOC)

 

$84,773
(LR2000)

 

US. Bureau of Land Management

 

 

 

 

 

TPTS-203062 (LOC)

 

$830,040

 

US. Bureau of Land Management

 

 

 

 

 

P-250167 (LOC)

 

$107,645

 

US. Bureau of Land Management

 

 

 

 

 

P-250167 (SB)

 

$284,394

 

US. Bureau of Land Management

 

 

 

 

 

SUR0008060

 

$8,000,000

 

US. Bureau of Land Management

 

 

 

 

 

016071047 (SB)

 

$25,840,947

 

Nevada Division of Environmental Protection, Bureau of Mining Regulation and
Reclamation

 

 

 

 

 

Corporate Guarantee re North Area Leach; BMRR Permit No. 0176

 

$24,214,151

 

Nevada Division of Environmental Protection, Bureau of Mining Regulation and
Reclamation

 

 

 

 

 

SLCPPDX03880 (LOC)

 

$1,435,948

 

Nevada Division of Environmental Protection, Bureau of Mining Regulation and
Reclamation

 

 

 

 

 

SLCPPDX05686 (LOC)

 

$425,000

 

Nevada Division of Environmental Protection, Bureau of Mining Regulation and
Reclamation

 

 

 

 

 

Corporate Guarantee re Pearl Exploration; BMRR Permit No. 0324

 

$1,217,301

 

Nevada Division of Environmental Protection, Bureau of Mining Regulation and
Reclamation

 

 

 

 

 

SBLC210555

 

$71,000

 

Nevada Division of Environmental Protection,

 

5

--------------------------------------------------------------------------------



 

 

 

 

 

Bureau of Sustainable Materials Management

 

 

 

 

 

P-250738 (LOC)

 

$1,000,000

 

US. Bureau of Land Management

 

 

 

 

 

S-370228 (LOC)

 

$1,000,000

 

US. Bureau of Land Management

 

 

 

 

 

TFTS-208372 (LOC)

 

$1,000,000

 

US. Bureau of Land Management

 

 

 

 

 

SUR0051347 (SB)

 

$1,000,000

 

US. Bureau of Land Management

 

 

 

 

 

S-898055 (LOC)

 

$1,000,000

 

US. Bureau of Land Management

 

 

 

 

 

333107 (LOC)

 

$2,000,000

 

Nevada Department of Conservation and Natural Resources

 

 

 

 

 

Corporate Guarantee re Carlin-Pete Mine Mill 1, BLM Serial No. NVN-70574

 

$6,532,140

 

Nevada Division of Environmental Protection, Bureau of Mining Regulation and
Reclamation

 

 

 

 

 

Corporate Guarantee Argenta Exploration, BLM Serial No. N-67453

 

$92,676

 

Nevada Division of Environmental Protection, Bureau of Mining Regulation and
Reclamation

 

 

 

 

 

Corporate Guarantee re Chevas Exploration,BLM Serial No. N-71005

 

$125,430

 

Nevada Division of Environmental Protection, Bureau of Mining Regulation and
Reclamation

 

 

 

 

 

106942047

 

$541,810

 

Nevada Department of Conservation and Natural Resources

 

 

 

 

 

106559126

 

$25,000

 

U.S. Bureau of Land Management

 

6

--------------------------------------------------------------------------------